Exhibit 10.1

 

LOAN AGREEMENT
by and among

 

The Entities included in the definition of “Borrower”,
as Borrower,

 

and

 

WELLS FARGO BANK, NATIONAL ASSOCIATION
as Administrative Agent,

 

and

 

THE FINANCIAL INSTITUTIONS NOW OR HEREAFTER SIGNATORIES HERETO AND THEIR
ASSIGNEES PURSUANT TO SECTION 15.14, as Lenders,

 

WELLS FARGO SECURITIES, L.L.C.,
as Sole Lead Arranger and Sole Bookrunner,

 

U.S. BANK NATIONAL ASSOCIATION,

as Syndication Agent, and

 

JPMORGAN CHASE BANK, N.A.,
 as Documentation Agent

 

Entered into as of September 18, 2018

 

WFB LOAN NO. 1018126

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

Page

 

 

ARTICLE 1. DEFINITIONS

1

 

 

1.1

DEFINED TERMS

1

1.2

SCHEDULES AND EXHIBITS INCORPORATED

21

 

 

 

ARTICLE 2. LOAN

21

 

 

2.1

LOAN

21

 

(a)

Loan

21

 

(b)

Term Loan

21

 

(c)

Revolving Loan

21

2.2

LOAN FEES

22

2.3

LOAN DOCUMENTS

22

2.4

EFFECTIVE DATE

22

2.5

MATURITY DATE

23

2.6

INTEREST ON THE LOAN

23

 

(a)

Interest Payments

23

 

(b)

Default Interest

23

 

(c)

Late Fee

23

 

(d)

Computation of Interest

23

 

(e)

Effective Rate

23

 

(f)

One-Month LIBO Rate Taxes, Regulatory Costs and Reserve Percentages

25

 

(g)

One-Month LIBO Price Adjustment

25

 

(h)

Purchase, Sale and Matching of Funds

25

 

(i)

Usury

25

2.7

PAYMENTS

27

 

(a)

Manner and Time of Payment

27

 

(b)

Payments on Non-Business Days

27

 

(c)

Prepayment

27

2.8

COLLATERAL POOL

28

2.9

FULL REPAYMENT AND RECONVEYANCE

29

2.10

LENDERS’ ACCOUNTING

29

2.11

PROPERTY RELEASES

29

2.12

INCREASE IN REVOLVING LOAN

31

2.13

TAXES

32

 

 

 

ARTICLE 3. DISBURSEMENT

35

 

 

3.1

CONDITIONS PRECEDENT

35

3.2

INTENTIONALLY OMITTED

36

3.3

PERMITTED SUBSIDIARY

36

3.4

ACCOUNT, PLEDGE AND ASSIGNMENT, AND DISBURSEMENT AUTHORIZATION

36

3.5

LOAN DISBURSEMENTS

36

3.6

FUNDS TRANSFER DISBURSEMENTS

36

 

 

 

ARTICLE 4. IMPOUNDS

37

 

 

4.1

TAX IMPOUND

37

4.2

INSURANCE IMPOUND

38

4.3

FF&E IMPOUND

38

4.4

GENERAL

38

4.5

GRANT OF SECURITY INTEREST IN IMPOUNDS, ACCOUNTS; APPLICATION OF FUNDS

39

 

i

--------------------------------------------------------------------------------


 

ARTICLE 5. CONSTRUCTION

39

 

 

5.1

CONSTRUCTION OF ADDITIONAL IMPROVEMENTS

39

5.2

CONTRACTOR/CONSTRUCTION INFORMATION

39

5.3

PROHIBITED CONTRACTS

40

5.4

LIENS AND STOP NOTICES

40

5.5

ASSESSMENTS AND COMMUNITY FACILITIES DISTRICTS

40

5.6

DELAY

40

5.7

INSPECTIONS

40

5.8

SURVEYS

40

 

 

 

ARTICLE 6. INSURANCE

41

 

 

6.1

TITLE INSURANCE

41

6.2

PROPERTY INSURANCE

41

6.3

FLOOD HAZARD INSURANCE

41

6.4

LIABILITY INSURANCE

41

6.5

OTHER COVERAGE

41

6.6

GENERAL

41

6.7

COLLATERAL PROTECTION INSURANCE NOTICE

42

 

 

 

ARTICLE 7. REPRESENTATIONS AND WARRANTIES

42

 

 

7.1

AUTHORITY/ENFORCEABILITY

42

7.2

BINDING OBLIGATIONS

42

7.3

FORMATION AND ORGANIZATIONAL DOCUMENTS

42

7.4

NO VIOLATION

42

7.5

COMPLIANCE WITH LAWS; USE

43

7.6

LITIGATION

43

7.7

FINANCIAL CONDITION

43

7.8

NO MATERIAL ADVERSE CHANGE

43

7.9

ACCURACY

43

7.10

TAX LIABILITY

43

7.11

TITLE TO ASSETS; NO LIENS

43

7.12

MANAGEMENT AGREEMENT

43

7.13

UTILITIES

43

7.14

COMPLIANCE

44

7.15

AMERICANS WITH DISABILITIES ACT COMPLIANCE

44

7.16

BUSINESS LOAN

44

7.17

OFAC

44

7.18

ANTI-CORRUPTION LAWS, SANCTIONS AND ANTI-MONEY LAUNDERING LAWS

44

7.19

OWNERSHIP

44

7.20

FF&E; FRANCHISE AGREEMENTS

45

 

 

 

ARTICLE 8. REPRESENTATIONS, WARRANTIES AND COVENANTS REGARDING SPECIAL PURPOSE
ENTITY (“SPE”) STATUS

45

 

 

8.1

REPRESENTATIONS, WARRANTIES AND COVENANTS REGARDING SPECIAL PURPOSE ENTITY
(“SPE”) STATUS

45

 

 

 

 

(a)

Limited Purpose

45

 

(b)

Limitations on Debt, Actions

45

 

(c)

Separateness Covenants

46

 

(d)

SPE Covenants in Borrower Organizational Documents

47

 

(e)

Additional Special Covenants

47

 

 

 

 

ARTICLE 9. HAZARDOUS MATERIALS

48

 

 

9.1

SPECIAL REPRESENTATIONS AND WARRANTIES

48

 

(a)

Hazardous Materials

48

 

(b)

Hazardous Materials Laws

48

 

ii

--------------------------------------------------------------------------------


 

 

(c)

Hazardous Materials Claims

49

9.2

HAZARDOUS MATERIALS COVENANTS

49

 

(a)

No Hazardous Activities

49

 

(b)

Compliance

49

 

(c)

Notices

49

 

(d)

Remedial Action

49

9.3

INSPECTION BY ADMINISTRATIVE AGENT

49

9.4

HAZARDOUS MATERIALS INDEMNITY

49

 

 

 

ARTICLE 10. COVENANTS OF BORROWER

50

 

 

10.1

EXPENSES

50

10.2

ERISA COMPLIANCE

51

10.3

LEASING; MASTER LEASE

51

10.4

APPROVAL OF LEASES

51

10.5

SUBDIVISION MAPS

54

10.6

OPINION OF LEGAL COUNSEL

55

10.7

FURTHER ASSURANCES

55

10.8

MERGER, CONSOLIDATION, TRANSFER OF ASSETS

55

10.9

ASSIGNMENT

55

10.10

MANAGEMENT OF PROPERTY

55

10.11

APPRAISAL

56

10.12

NOTICE OF CHANGE IN MANAGEMENT

56

10.13

REQUIREMENTS OF LAW

56

10.14

LIMITATIONS ON DISTRIBUTIONS, ETC.

56

10.15

DERIVATIVE DOCUMENTS

56

10.16

CASH MANAGEMENT AGREEMENT; DEBT SERVICE COVERAGE RATIO TEST

56

10.17

CONSTRUCTION AGREEMENTS; PLANS

58

10.18

USE OF PROCEEDS

59

10.19

COMPLIANCE WITH ANTI-CORRUPTION LAWS, SANCTIONS AND ANTI-MONEY LAUNDERING LAWS

59

10.20

FRANCHISE AGREEMENT

59

10.21

ANNUAL BUDGET

60

10.22

CONDOMINIUM DOCUMENTS

60

10.23

APPLICABLE DECLARATIONS

60

 

 

 

ARTICLE 11. REPORTING COVENANTS

60

 

 

11.1

FINANCIAL STATEMENTS

60

 

(a)

Borrower Annual Financial Statements

60

 

(b)

Borrower Quarterly Financial Statements

60

 

(c)

Guarantor Financial Statements

61

 

(d)

Other Information

61

11.2

BOOKS AND RECORDS

61

11.3

LEASING REPORTS

61

11.4

OPERATING STATEMENTS FOR PROPERTY

61

11.5

KNOWLEDGE OF DEFAULT; ETC.

61

11.6

LITIGATION, ARBITRATION OR GOVERNMENT INVESTIGATION

62

11.7

ENVIRONMENTAL NOTICES

62

11.8

CERTIFICATE OF BORROWER

62

11.9

OTHER INFORMATION

62

11.10

FORM; WARRANTY

62

 

 

 

ARTICLE 12. DEFAULTS AND REMEDIES

63

 

 

12.1

DEFAULT

63

 

(a)

Monetary

63

 

(b)

Performance of Obligations

63

 

(c)

Construction; Use

63

 

iii

--------------------------------------------------------------------------------


 

 

(d)

Attachment; Condemnation’ Liens

63

 

(e)

Representations and Warranties

64

 

(f)

Bankruptcy; Insolvency; Dissolution

64

 

(g)

Change in Management or Control

64

 

(h)

Loss of Priority

64

 

(i)

Hazardous Materials

64

 

(j)

Prohibited Transfers

64

 

(k)

Default Under Unsecured Indemnity Agreement

64

 

(l)

Default Under Guaranty

65

 

(m)

Default Under Swap Agreement; Voluntary Termination

65

 

(n)

Money Laundering

65

 

(o)

Breach of Sanctions Provisions

65

 

(p)

Franchise Agreement

65

 

(q)

Collateral Pool

65

12.2

ACCELERATION UPON DEFAULT; REMEDIES

65

12.3

DISBURSEMENTS TO THIRD PARTIES

66

12.4

ADMINISTRATIVE AGENT’S COMPLETION OF CONSTRUCTION

66

12.5

ADMINISTRATIVE AGENT’S CESSATION OF CONSTRUCTION

66

12.6

REPAYMENT OF FUNDS ADVANCED

66

12.7

RIGHTS CUMULATIVE, NO WAIVER

66

 

 

 

ARTICLE 13. DUE ON SALE/ENCUMBRANCE

67

 

 

13.1

PROPERTY TRANSFERS

67

 

(a)

Prohibited Property Transfers

67

 

(b)

Permitted Transfers

67

13.2

EQUITY TRANSFERS

67

 

(a)

Prohibited Equity Transfers

67

 

(b)

Permitted Equity Transfers

68

 

(c)

SPE Status

68

13.3

CERTIFICATES OF OWNERSHIP

68

 

 

 

ARTICLE 14. THE ADMINISTRATIVE AGENT; INTERCREDITOR PROVISIONS

68

 

 

14.1

APPOINTMENT AND AUTHORIZATION

68

14.2

WELLS FARGO AS LENDER

69

14.3

LOAN DISBURSEMENTS

70

14.4

DISTRIBUTION AND APPORTIONMENT OF PAYMENTS; DEFAULTING LENDERS

70

14.5

PRO RATA TREATMENT

71

14.6

SHARING OF PAYMENTS, ETC.

72

14.7

COLLATERAL MATTERS; PROTECTIVE ADVANCES

72

14.8

POST-FORECLOSURE PLANS

73

14.9

APPROVALS OF LENDERS

74

14.10

NOTICE OF DEFAULTS

74

14.11

ADMINISTRATIVE AGENT’S RELIANCE, ETC.

75

14.12

INDEMNIFICATION OF ADMINISTRATIVE AGENT

75

14.13

LENDER CREDIT DECISION, ETC.

76

14.14

SUCCESSOR ADMINISTRATIVE AGENT

76

14.15

NO SET-OFFS

77

 

 

 

ARTICLE 15. MISCELLANEOUS PROVISIONS

77

 

 

15.1

INDEMNITY

77

15.2

ADDITIONAL SECURITY INTERESTS

77

15.3

FORM OF DOCUMENTS

78

15.4

NO THIRD PARTIES BENEFITED

78

15.5

NOTICES

78

15.6

ATTORNEY-IN-FACT

78

15.7

ACTIONS

78

 

iv

--------------------------------------------------------------------------------


 

15.8

RIGHT OF CONTEST

78

15.9

RELATIONSHIP OF PARTIES

79

15.10

DELAY OUTSIDE LENDER’S CONTROL

79

15.11

ATTORNEYS’ FEES AND EXPENSES; ENFORCEMENT

79

15.12

IMMEDIATELY AVAILABLE FUNDS

79

15.13

AMENDMENTS AND WAIVERS

79

 

(a)

Generally

79

 

(b)

Unanimous Consent

79

 

(c)

Amendment of Administrative Agent’s Duties, Etc.

80

15.14

SUCCESSORS AND ASSIGNS

80

 

(a)

Generally

80

 

(b)

Participations

81

 

(c)

Assignments

81

 

(d)

Tax Withholding

82

 

(e)

Federal Reserve Bank Assignments

82

 

(f)

Information to Assignee, Etc.

82

 

(a)

Register

82

15.15

ADDITIONAL COSTS - LIBOR

82

 

(a)

Capital Adequacy

82

 

(b)

Additional Costs

83

 

(c)

Lender’s Suspension of LIBOR Loans

83

 

(d)

Notification and Determination of Additional Costs

83

 

(e)

Suspension of Libor Loans

84

 

(f)

Illegality

84

 

(g)

Treatment of Affected Loans

84

 

(h)

Change of Lending Office

85

 

(i)

Assumptions Concerning Funding Libor Loans

85

15.16

INTENTIONALLY OMITTED

85

15.17

LENDER’S AGENTS

85

15.18

TAX SERVICE

85

15.19

WAIVER OF RIGHT TO TRIAL BY JURY

85

15.20

SEVERABILITY

85

15.21

TIME

86

15.22

HEADINGS

86

15.23

GOVERNING LAW

86

15.24

USA PATRIOT ACT NOTICE; COMPLIANCE

86

15.25

ELECTRONIC DOCUMENT DELIVERIES

86

15.26

INTEGRATION; INTERPRETATION

86

15.27

TEXAS SPECIFIC

87

15.28

COUNTERPARTS

87

15.29

INTENTIONALLY OMITTED

87

15.30

ACKNOWLEDGMENT AND CONSENT TO BAIL-IN OF EEA FINANCIAL INSTITUTIONS

87

15.31

ADDITIONAL COLLATERAL SECURITY INSTRUMENT RIGHT

88

 

 

 

ARTICLE 16. CO-BORROWER PROVISIONS

89

 

 

16.1

JOINT AND SEVERAL LIABILITY

89

 

EXHIBITS AND SCHEDULES

 

SCHEDULE 1.1 — PRO RATA SHARES
SCHEDULE 7.6 — LITIGATION DISCLOSURE
SCHEDULE 8.1 — ENVIRONMENTAL REPORTS

SCHEDULE 10.3 — MASTER LEASE

SCHEDULE 13.2 — CHANGE OF CONTROL

 

v

--------------------------------------------------------------------------------


 

EXHIBITS A-1 THROUGH A-28 — DESCRIPTION OF PROPERTY

EXHIBIT B — DOCUMENTS
EXHIBIT C — FORM OF ASSIGNMENT AND ASSUMPTION AGREEMENT
EXHIBIT D — FORM OF NOTE
EXHIBIT E — DISBURSEMENT INSTRUCTION AGREEMENT
EXHIBIT F — HAWAII SITE PLAN

EXHIBIT G — TAX COMPLIANCE CERTIFICATES

EXHIBIT H — COMPLIANCE CERTIFICATE

EXHIBIT I — NOTICE OF BORROWING

EXHIBIT J — ALLOCATED TERM LOAN AMOUNT

 

vi

--------------------------------------------------------------------------------


 

LOAN AGREEMENT

 

THIS LOAN AGREEMENT (“Agreement”) dated as of September 18, 2018 by and among
VICTORIA WARD, LIMITED, a Delaware corporation (“Ward Parent”), VICTORIA WARD
CENTER L.L.C., a Delaware limited liability company (“Ward Center”), VICTORIA
WARD ENTERTAINMENT CENTER L.L.C., a Delaware limited liability company (“Ward
Entertainment”), 1240 ALA MOANA, LLC, a Delaware limited liability company
(“1240 Ala Moana”), ANAHA RETAIL HOLDINGS, LLC, a Delaware limited liability
company (“Anaha Retail Holdings”), WAIEA RETAIL HOLDINGS, LLC, a Delaware
limited liability company (“Waiea Retail Holdings”), 10 CCC, LLC, a Delaware
limited liability company (“10 CCC”), 20 CCC, LLC, a Delaware limited liability
company (“20 CCC”), 30 CCC, LLC, a Delaware limited liability company (“30
CCC”), 10/20/30 CCC PARKING DECK, LLC, a Delaware limited liability company
(“10/20/30 CCC Parking Deck”), 40 CCC, LLC, a Delaware limited liability company
(“40 CCC”), 40 CCC PARKING DECK, LLC, a Delaware limited liability company (“40
CCC Parking Deck”), 50 CCC, LLC, a Delaware limited liability company (“50
CCC”), 60 CCC, LLC, a Delaware limited liability company (“60 CCC”), 70 CC, LLC,
a Delaware limited liability company (“70 CC”), 50/60/70 CCC PARKING DECK, LLC,
a Delaware limited liability company (“50/60/70 CCC Parking Deck”), ONE MALL
NORTH, LLC, a Delaware limited liability company (“One Mall North”), CRESCENT
AREA 1-A HOLDINGS, LLC, a Delaware limited liability company (“Crescent Area
1-A”), CRESCENT AREA 1 PARKING DECK 1, LLC, a Delaware limited liability company
(“Crescent Area 1 Parking Deck”), HL CHAMPION HOLDING COMPANY, LLC, a Delaware
limited liability company (“HL Champion Holding”), LAKELAND VILLAGE HOLDING
COMPANY, LLC, a Delaware limited liability company (“Lakeland Village Holding
Company”), WATERWAY HOTEL HOLDINGS, LLC, a Delaware limited liability company
(“Waterway Hotel Holdings”), HL - HOTEL HOLDING COMPANY, LLC, a Delaware limited
liability company (“HL-Hotel Holding Company”), CSPV HOLDINGS, LLC, a Delaware
limited liability company (“CSPV Holdings”), 1701 LAKE ROBBINS, LLC, a Delaware
limited liability company (“1701 Lake Robbins”, together with Ward Parent, Ward
Center, Ward Entertainment, 1240 Ala Moana, Anaha Retail Holdings, Waiea Retail
Holdings, 10 CCC, 20 CCC, 30 CCC, 10/20/30 CCC Parking Deck, 40 CCC, 40 CCC
Parking Deck, 50 CCC, 60 CCC, 70 CC, 50/60/70 CCC Parking Deck, One Mall North,
Crescent Area 1-A, Crescent Area 1 Parking Deck, HL Champion Holding, Lakeland
Village Holding Company, Waterway Hotel Holdings, HL-Hotel Holding Company, CSPV
Holdings, and 1701 Lake Robbins, hereinafter, individually or collectively, as
the context may require, referred to as “Borrower”), each of the financial
institutions initially a signatory hereto together with their assignees under
Section 15.14 (“Lenders”) and WELLS FARGO BANK, NATIONAL ASSOCIATION, a national
banking association (“Wells Fargo”), as contractual representative of the
Lenders to the extent and in the manner provided in Article 14 (in such
capacity, the “Administrative Agent”).  Wells Fargo Securities, L.L.C., is the
Sole Lead Arranger and Sole Bookrunner (the “Arranger”).

 

R E C I T A L S

 

A.                                    Borrower owns certain real property
described in Exhibits A-1 through A-28 hereto and all improvements now or
hereafter existing thereon (collectively, the “Property”).

 

B.                                    Borrower desires to borrow from Lenders,
and Lenders agree to loan to Borrower, the amounts described below.

 

NOW, THEREFORE, Borrower, Administrative Agent and Lenders agree as follows:

 

ARTICLE 1.  DEFINITIONS

 

1.1                               DEFINED TERMS.  The following capitalized
terms generally used in this Agreement shall have the meanings defined or
referenced below.  Certain other capitalized terms used only in specific
sections of this Agreement are defined in such sections.

 

“1240 Ala Moana Property” — means that portion of the Property depicted as the
IBM Building on the Hawaii Site Plan and being cross-hatched or described on
Exhibit A-1 attached hereto, and owned by 1240 Ala Moana.

 

1

--------------------------------------------------------------------------------


 

“1701 Lake Robbins Property” —means that portion of the Property described on
Exhibit A-2 attached hereto, and owned by 1701 Lake Robbins.

 

“Accounts” — means, collectively, the Lockbox Accounts, the Excess Cash Flow
Reserve Account, the Restricted Account, the FF&E Reserve Account, and any other
accounts of Borrower with Administrative Agent as may be required by this
Agreement, the Cash Management Agreement or any of the other Loan Documents.

 

“ADA” — the Americans with Disabilities Act, of July 26, 1990, Pub. L.
No. 101-336, 104 Stat. 327, 42 U.S.C. § 12101, et seq., as amended from time to
time.

 

“Additional Improvements” means any Tenant Improvements required to be
constructed by a Borrower under any Approved Leases and any other capital
improvements constructed by Borrower on any of the Property during the term of
the Loan.

 

“Administrative Agent” — means Wells Fargo Bank, National Association, or any
successor Administrative Agent appointed pursuant to Section 14.14.

 

“Additional Collateral Project Appraisal” — has the meaning given to such term
in Section 15.31.

 

“Additional Collateral Project” — has the meaning given to such term in
Section 15.31.

 

“Additional Collateral Security Instrument” — has the meaning given to such term
in Section 15.31.

 

“Additional Costs” — has the meaning given to such term in Section 15.15(b).

 

“Ae’o Retail” — means that certain property depicted as Ae’o on the Hawaii Site
Plan, and owned by 1001 Queen, LLC, which property is not a portion of the
Property as of the Effective Date.

 

“Affiliate” — means, with respect to any Person, (a) in the case of any such
Person which is a partnership or limited liability company, any partner or
member in such partnership or limited liability company, respectively, (b) any
other Person which is directly or indirectly Controlled by, Controls or is under
common Control with such Person or one or more of the Persons referred to in the
preceding clause (a), (c) any other Person who is an officer, director, trustee
or employee of, or partner in, such Person or any Person referred to in the
preceding clauses (a) and (b), (d) any other Person who is a member of the
immediate family of such Person or of any Person referred to in the preceding
clauses (a) through (c), and (e) any other Person that is a trust solely for the
benefit of one or more Persons referred to in clause (d) and of which such
Person is sole trustee; provided, however, in no event shall Administrative
Agent or any Lender or any of their Affiliates be an Affiliate of Borrower.

 

“Agreement” — shall have the meaning given to such term in the preamble hereto.

 

“Allocated Loan Amount” has the meaning assigned to such term in
Section 16.1(i).

 

“Anaha Retail” — means that portion of the Property depicted as Anaha on the
Hawaii Site Plan and being cross-hatched or described on Exhibit A-3 attached
hereto, and owned by Anaha Retail Holdings.

 

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or its subsidiaries from time to time
concerning or relating to bribery or corruption, including, without limitation,
the United States Foreign Corrupt Practices Act of 1977, as amended, and the
rules and regulations thereunder.

 

“Anti-Money Laundering Laws”  means Applicable Laws in any jurisdiction in which
Borrower or any member of the Borrowing Group is located or doing business that
relates to money laundering, any predicate crime to money laundering, or any
financial record keeping and reporting requirements related thereto.

 

2

--------------------------------------------------------------------------------


 

“Applicable Declarations” — means each of the following:

 

(i)                                     Declaration of Covenants, Conditions,
and Restrictions for Bridgeland Commercial Properties dated November 18, 2010
recorded under Clerk’s File No. 20100499791, Real Property Records of Harris
County, Texas;

 

(ii)                                  Bridgeland Covenant dated January 23, 2006
recorded under Clerk’s File No. Z046109 of the Real Property Records of Harris
County, Texas;

 

(iii)                               Covenants, Restrictions, Easements, Charges
and Liens of the Woodlands attached as Exhibit B to General Warranty Deed dated
January 29th, 1982 recorded under Clerk’s File No. 8203748, Real Property
Records of Montgomery County, Texas;

 

(iv)                              Declaration of Covenants and Restrictions for
The Woodlands Town Center Association dated April 12, 1995 recorded under
Clerk’s File No. 9519690, Real Property Records of Montgomery County, Texas;

 

(v)                                 Declaration of Covenants and Restrictions of
The Woodlands Commercial Owners Association dated October 26, 1993 recorded
under Clerk’s File No. 9357930, Real Property Records of Montgomery County,
Texas;

 

(vi)                              Covenants, Restrictions, Easements, Charges
and Liens of The Woodlands dated September 1, 1993 recorded under Clerk’s File
No. 9348561, Real Property Records of Montgomery County, Texas; and

 

(vii)                           Declaration of Covenants, Conditions,
Restrictions and Easements for Lake Woodlands Property Owners’ Association, Inc.
dated January 7, 1986 recorded under Clerk’s File No. 8600794, Real Property
Records of Montgomery County, Texas.

 

“Applicable Law” means all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes, executive
orders, and administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

 

“Applicable Margin” — means 1.65%.

 

“Appraisal” — means a written appraisal prepared by an independent MAI appraiser
acceptable to Administrative Agent and subject to Administrative Agent’s
customary independent appraisal requirements and prepared in compliance with all
applicable regulatory requirements, including the Financial Institutions
Recovery, Reform and Enforcement Act of 1989, as amended from time to time,
subject to review and adjustment consistent with Administrative Agent’s standard
practices.

 

“Appraised Value” means the “as is” value for the Property as indicated by an
Appraisal approved by Administrative Agent and prepared by an appraiser
designated by Administrative Agent, in Administrative Agent’s sole discretion.

 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender, or (c) an entity or an Affiliate of any entity
that administers or manages a Lender.

 

“Approved Lease Form” — means the standard lease form or forms for the Property
approved by Administrative Agent from time to time, and which shall include
estoppel, subordination, attornment and mortgagee protection provisions
satisfactory to Administrative Agent in Administrative Agent’s sole discretion.

 

3

--------------------------------------------------------------------------------


 

“Approved Leases” — shall have the meaning given to such term in
Section 10.4(c).  Notwithstanding anything to the contrary contained in this
Agreement, for purposes of computing Commercial NOI, a Lease shall only be an
Approved Lease so long as the tenant under the Lease in question is currently
paying rent or is in a free rent period (provided that such tenant has taken
occupancy, is open for business and there are no more than six (6) months
remaining in such free rent period).

 

For purposes of computing Commercial NOI, a Lease shall cease to be an Approved
Lease if:

 

(i)                                   the tenant under such Lease becomes
insolvent or becomes subject to a voluntary or involuntary petition under any
bankruptcy proceeding,

 

(ii)                                a monetary or non-monetary material default
by the tenant has occurred and is existing under such Lease, or

 

(iii)                             such Lease has expired or been terminated.

 

“Assignee” — shall have the meaning given to such term in Section 15.14(c).

 

“Assignment and Assumption Agreement” — means an Assignment and Assumption
Agreement among a Lender, an Assignee and the Administrative Agent,
substantially in the form of Exhibit C.

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

“Bankruptcy Code” — means the Bankruptcy Reform Act of 1978 (11 USC § 101-1330)
as now or hereafter amended or recodified.

 

“Base Rent and Tenant Reimbursement Revenue” -  means, as of a Determination
Date, the total amount of (i) base rent for Approved Leases as shown on the
then-existing rent roll for the Property, annualized, and (ii) tenant
reimbursements for the previous twelve (12) months from the Determination Date.

 

“Borrower” — shall have the meaning given to such term in the preamble hereto,
and shall refer to a Borrower individually or all of the Borrowers collectively,
as the context may require.  Each Borrower is a special purpose entity (as
required by Section 8.1 hereof) and is majority owned and 100% Controlled by
Guarantor and its Affiliates.

 

“Borrowing Group” - means, individually and collectively: (a) Borrower, (b) any
affiliate or subsidiary of Borrower, (c) any Guarantor, (d) any Indemnitor,
(e) any owner of any collateral securing any part of the Loan, any Guaranty, any
Unsecured Hazardous Materials Indemnity Agreement referenced on Exhibit B
attached hereto or this Agreement, and (f) any officer, director or other
Person, but only if and to the extent such officer, director or other Person is
or was duly acting on behalf of any Borrower, Guarantor, Indemnitor or any such
owner with respect to the Loan, any Guaranty, any Unsecured Hazardous Materials
Indemnity Agreement referenced on Exhibit B attached hereto or this Agreement.

 

“Business Day” - means (a) any day of the week other than Saturday, Sunday or
other day on which the offices of Administrative Agent in San Francisco,
California are authorized or required to close and (b) with reference to the
One-Month LIBO Rate, any such day that is also a day on which dealings in Dollar
deposits are carried out in the London interbank market.  Unless specifically
referenced in this Agreement as a Business Day, all references to “days” shall
be to calendar days.

 

4

--------------------------------------------------------------------------------


 

“Cash Management Agreement” — means that certain Cash Management Agreement dated
of even date herewith, entered into by and between Borrower and Administrative
Agent, for the benefit of the Lenders.

 

“Cash Trap Event Period” — has the meaning given to such term in
Section 10.16(b).

 

“Charges” shall mean all fees, charges and/or any other things of value, if any,
contracted for, charged, received, taken or reserved by Lenders in connection
with the transactions relating to the Notes and the other Loan Documents, which
are treated as interest under Applicable Law.

 

“Collateral” — means the Property and any personal property or other collateral
with respect to which a Lien or security interest was granted to Administrative
Agent, for the benefit of Lenders, pursuant to the Loan Documents.

 

“Collateral Pool” — means, as of a particular Determination Date, all of the
Property which is then subject to a Security Instrument and is Collateral for
the Loan.

 

“Columbia Corporate Center 10” — means that portion of the Property described on
Exhibit A-4 attached hereto, and owned by 10 CCC.

 

“Columbia Corporate Center 10/20/30 Parking Deck” — means that portion of the
Property described on Exhibit A-5 attached hereto, and owned by 10/20/30 CCC
Parking Deck.

 

“Columbia Corporate Center 20” — means that portion of the Property described on
Exhibit A-6 attached hereto, and owned by 20 CCC.

 

“Columbia Corporate Center 30” — means that portion of the Property described on
Exhibit A-7 attached hereto, and owned by 30 CCC.

 

“Columbia Corporate Center 40” — means that portion of the Property described on
Exhibit A-8 attached hereto, and owned by 40 CCC.

 

“Columbia Corporate Center 40 Parking Deck” — means that portion of the Property
described on Exhibit A-9 attached hereto, and owned by 40 CCC Parking Deck.

 

“Columbia Corporate Center 50” — means that portion of the Property described on
Exhibit A-10 attached hereto, and owned by 50 CCC.

 

“Columbia Corporate Center 50/60/70 Parking Deck” — means that portion of the
Property described on Exhibit A-11 attached hereto, and owned by 50/60/70 CCC
Parking Deck.

 

“Columbia Corporate Center 60” — means that portion of the Property described on
Exhibit A-12 attached hereto, and owned by 60 CCC.

 

“Columbia Corporate Center 70” — means that portion of the Property described on
Exhibit A-13 attached hereto, and owned by 70 CC.

 

“Commercial NOI” — means the Net Operating Income for all of the Non-Hotel
Properties, adjusted for Approved Leases pursuant to the definition thereof. In
calculating Commercial NOI, unless otherwise agreed to in writing (which may be
by email) by the Requisite Lenders, Base Rent and Tenant Reimbursement Revenue
from Approved Leases which are classified as License Agreements will be limited
to a maximum of ten percent (10%) of total Base Rent and Tenant Reimbursement
Revenue from the Non-Hotel Properties, and any Base Rent and Tenant
Reimbursement Revenue from License Agreements in excess of ten percent (10%) of
total Base Rent and Tenant Reimbursement Revenue from the Non-Hotel Properties
will be excluded from Commercial NOI.

 

“Commitment” — means, collectively, the Term Loan Commitment and Revolving Loan
Commitment.

 

5

--------------------------------------------------------------------------------


 

“Completion” — means, with respect to any Additional Improvements, (i) the
completion of such Additional Improvements in accordance with all applicable
Requirements of Law, (ii) the issuance of a certificate of occupancy by the
appropriate Governmental Authority for any premises which are a part of the
Additional Improvements and (iii) receipt of final lien waivers and releases for
all work performed or constructed in connection with the Additional Improvements
in question.

 

“Condominium Documents” means, collectively, the following:

 

(a)                                 that certain Declaration of Condominium
Property Regime dated September 16, 2013, recorded at the Bureau of Conveyances
of the State of Hawaii as Document No. A50310869, as may have been and may be
amended and modified from time to time; and

 

(b)                                 that certain Declaration of Condominium
Property Regime dated September 16, 2013, recorded in the Bureau of Conveyances
of the State of Hawaii as Document No. A-50320947, as may have been and may be
amended and modified from time to time.

 

“Construction Agreement” — means any agreement to construct any Additional
Improvements by and between Borrower and Contractor.

 

“Contractor” — means any party engaged by a Borrower to construct any Additional
Improvements or any other improvements to any portion of the Property.

 

“Control” — means (including with respect to its correlative meanings, the terms
“controlling,” “controlled by” and “under common control with”), as applied to
any Person, the possession, directly or indirectly, of the power to direct or
cause the direction of the management or policies of such Person, or the power
to veto major policy decisions of such Person, whether through the ownership of
voting securities, by agreement, or otherwise.

 

“Creekside Park Village Center” —means that portion of the Property described on
Exhibit A-14 attached hereto, and owned by CSPV Holdings.

 

“Debt Service Coverage Ratio” — means, as of the applicable Determination Date,
the ratio achieved by dividing (1) the In Place NOI by (2) the Debt Service
Amount.

 

As used herein “Debt Service Amount” means, as of the applicable Determination
Date, the amount obtained by multiplying (x) the outstanding principal balance
of (i) the Loan, when calculating the Debt Service Coverage Ratio with respect
to the entire Loan, or (ii) the Term Loan, when calculating the Debt Service
Coverage Ratio with respect to the Term Loan, by (y) the greatest of:

 

(a) a debt service constant equal to 8.0%,

 

(b) a debt service constant based on the current interest rate due under the
Loan and a thirty (30) year amortization schedule, and

 

(c) a debt service constant based on the then prevailing ten (10) year Treasury
Rate plus two and one-half percent (2.5%) and a thirty (30) year amortization
schedule.

 

“Debt Yield” — means, as of the applicable Determination Date, the In Place NOI
from all of the Property then subject to a Security Instrument, divided by the
then outstanding principal amount of the Loan.

 

“Debtor Relief Law” shall mean any federal, state or local law, domestic or
foreign, as now or hereafter in effect relating to bankruptcy, insolvency,
liquidation, receivership, reorganization, arrangement, composition, extension
or adjustment of debts, or any similar law affecting the rights of creditors.

 

“Default” — shall have the meaning given to such term in Section 12.1.

 

6

--------------------------------------------------------------------------------


 

“Defaulting Lender” — means any Lender which (i) fails to fund all or any
portion of its Loans within two Business Days of the date such Loans were
required to be funded hereunder unless such Lender notifies the Administrative
Agent and the Borrower in writing no later than the Business Day prior to the
date of proposed funding that such failure is the result of such Lender’s
reasonable determination that one or more conditions precedent to funding (each
of which conditions precedent, together with any applicable default, shall be
specifically identified in such writing) has not been satisfied or
(ii) otherwise fails or refuses to perform its obligations under this Agreement
within the time period specified for performance of such obligation or, if no
time frame is specified, if such failure or refusal continues for a period of
five (5) Business Days after notice from Administrative Agent.  Defaulting
Lender shall also include any Lender that has, or has a direct or indirect
parent company that has, (i) become the subject of a proceeding under any Debtor
Relief Law, (ii) had appointed for it a receiver, custodian, conservator,
trustee, administrator, assignee for the benefit of creditors or similar Person
charged with reorganization or liquidation of its business or assets, including
the Federal Deposit Insurance Corporation or any other state or federal
regulatory authority acting in such a capacity, or (iii) become the subject of a
Bail-in Action.

 

“Default Rate” — is a rate of interest per annum five percent (5%) in excess of
the applicable Effective Rate in effect from time to time.

 

“Delinquency Date” - shall have the meaning given to such term in Section 4.1.

 

“Determination Date” — means a specific date on which the Debt Service Coverage
Ratio or Loan-to-Value Ratio (as applicable) are calculated from time to time
for purposes of this Agreement as more particularly provided herein.

 

“Disbursement Instruction Agreement” — means an agreement substantially in the
form of Exhibit E to be executed and delivered by the Borrower pursuant to
Section 3.6, as the same may be amended, restated or modified from time to time
with the prior written approval of the Administrative Agent.

 

“Dollars” and “$” — means the lawful money of the United States of America.

 

“Due Date” - shall have the meaning given to such term in Section 2.6(a).

 

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent;

 

“EEA Member Country” means any of the member states of the European
Union, Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

 

“Effective Date” — means September 18, 2018.

 

“Effective Rate” — shall have the meaning given to such term in Section 2.6(e).

 

“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund and (d) any other Person (other than a natural person) approved by
(i) the Administrative Agent and (ii) unless a Default exists, the Borrower
(each such approval not to be unreasonably withheld or delayed); provided that
notwithstanding the foregoing, “Eligible Assignee” shall not include the
Borrower or any of the Borrower’s Affiliates or subsidiaries.

 

7

--------------------------------------------------------------------------------


 

“Embassy Suites Franchise Agreement” — means that certain franchise agreement
dated August 28, 2014, entered into by and between HL-Hotel Holding Company, LLC
and Embassy Suites Franchisor, with respect to the Embassy Suites Property.

 

“Embassy Suites Franchisor” — means HILTON FRANCHISE HOLDING LLC, a Delaware
limited liability company.

 

“Embassy Suites Property” —means that portion of the Property described on
Exhibit A-15 attached hereto, and owned by HL-Hotel Holding Company.

 

“ERISA” — means the Employee Retirement Income Security Act of 1974, as in
effect from time to time.

 

“Excess Cash Flow Reserve Account” has the meaning given to such term in the
Cash Management Agreement.

 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient: (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable Lending Office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to an Applicable Law in effect on the date on which (i) such Lender acquires
such interest in the Loan or Commitment or (ii) such Lender changes its lending
office, except in each case to the extent that, pursuant to Section 2.13,
amounts with respect to such Taxes were payable either to such Lender’s assignor
immediately before such Lender became a party hereto or to such Lender
immediately before it changed its lending office, (c) Taxes attributable to such
Recipient’s failure to comply with Section 2.13.(g) and (d) any U.S. federal
withholding Taxes imposed under FATCA.

 

“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code, as of the
date of this Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with) and any
current or future regulations or official interpretations thereof and any
agreements entered into pursuant to Section 1471(b)(1) of the Internal Revenue
Code.

 

“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight Federal Funds transactions with members of the Federal Reserve
System arranged by Federal Funds brokers, as published for such day (or, if such
day is not a Business Day, for the next preceding Business Day) by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day which
is a Business Day, the average of the quotations for such day on such
transactions received by the Administrative Agent from three Federal Funds
brokers of recognized standing selected by the Administrative Agent; provided,
however, that if the Federal Funds Rate determined as provided above would be
less than zero percent (0.0%), then the Federal Funds Rate applicable to any
portion of the Loan not subject to a Swap Contract shall be deemed to be zero
percent (0.0%).

 

“FF&E” — means all fixtures, furnishings, equipment, furniture, and other items
of tangible personal property now or hereafter located on any of the Hotel
Properties or used in connection with the use, occupancy, operation and
maintenance of all or any part of the Hotel Properties, other than stocks of
food and other supplies held for consumption in normal operation but including,
without limitation, appliances, machinery, equipment, signs, artwork, office
furnishings and equipment, guest room furnishings, and specialized equipment for
kitchens, laundries, bars, restaurants, public rooms, health and recreational
facilities, linens, dishware, all partitions, screens, awnings, shades, blinds,
floor coverings, hall and lobby equipment, heating, lighting, plumbing,
ventilating, refrigerating, incinerating, elevators, escalators, air
conditioning and communication plants or systems with appurtenant fixtures,
vacuum cleaning systems, call or beeper systems, security systems, sprinkler
systems and other fire prevention and extinguishing apparatus and materials;
reservation system computer and related equipment; all equipment, manual,

 

8

--------------------------------------------------------------------------------


 

mechanical or motorized, for the construction, maintenance, repair and cleaning
of parking areas, walks, underground ways, truck ways, driveways, common areas,
roadways, highways and streets; and the vehicles.

 

“FF&E Expenditures” - shall mean the FF&E expenses set forth on an annual budget
to be delivered by Borrower to Administrative Agent pursuant to Section 10.21
below.

 

“FF&E Impound” — shall have the meaning given to such term in Section 4.3.

 

“FF&E Reserve Account” — means an account (or sub-account of the Bank Controlled
Account (as defined in the Cash Management Agreement)) established by Borrower
and maintained by Administrative Agent into which the FF&E Impound is to be
deposited.

 

“Foreign Lender” means (a) if the Borrower is a U.S. Person, a Lender that is
not a U.S. Person, and (b) if the Borrower is not a U.S. Person, a Lender that
is resident or organized under the laws of a jurisdiction other than that in
which the Borrower is resident for tax purposes.

 

“Franchise Agreement” means (i) the Embassy Suites Franchise Agreement, (ii) the
Westin (Woodlands) Franchise Agreement, and (iii) any franchise agreement, hotel
management agreement, or other similar agreement entered into with respect to
any Additional Collateral Project(s) that are hotel properties.

 

“Franchisor” — means (i) the Embassy Suites Franchisor, (ii) the Westin
(Woodlands) Franchisor, and (iii) any franchisor, flag, or manager under a
Franchise Agreement entered into with respect to any Additional Collateral
Project(s) that are hotel properties.

 

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

 

“Governmental Authority” — means any nation or government, any federal, state,
local, municipal or other political subdivision thereof or any entity exercising
executive, legislative, judicial, regulatory or administrative functions of or
pertaining to government.

 

“Guarantor” — means The Howard Hughes Corporation, a Delaware corporation, and
any other Person who, or which, in any manner, is or becomes obligated to
Administrative Agent and Lenders under any guaranty now or hereafter executed in
connection with respect to the Loan (collectively or severally as the context
thereof may suggest or require).

 

“Hawaii Site Plan” — means the map generally depicting the location and
configuration of certain Properties located in the state of Hawaii, and which is
attached hereto as Exhibit F.

 

“Hazardous Materials” — shall have the meaning given to such term in
Section 9.1(a).

 

“Hazardous Materials Claims” — shall have the meaning given to such term in
Section 9.1(c).

 

“Hazardous Materials Laws” — shall have the meaning given to such term in
Section 9.1(b).

 

“HL Champions” — means that portion of the Property described on Exhibit A-16
attached hereto, and owned by HL Champion Holding Company.

 

“Hotel NOI” — means the in place Net Operating Income for all of the Hotel
Properties. Notwithstanding anything to the contrary contained in this
Agreement, for purposes of computing Hotel NOI, Net Operating Income shall not
be included with respect to any of the Hotel Properties where the applicable
Franchise Agreement has a remaining term of six (6) months or less.

 

“Hotel Properties” — means the Embassy Suites Property, the Westin (Woodlands)
Property, and any Additional Collateral Projects that are hotel properties.

 

9

--------------------------------------------------------------------------------


 

“Impounds” - shall have the meaning given to such term in Section 4.4.

 

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower or any other Loan Party under any Loan Document and (b) to the extent
not otherwise described in the immediately preceding clause (a), Other Taxes.

 

“Indemnitees” - means (i) Administrative Agent, (ii) Lenders,
(iii) Administrative Agent’s and each Lender’s respective parents, subsidiaries
and affiliates, (iv) any holder of or Participant in the Loan, (v) any assignee
or successor in interest of all or part of any Lender’s interest in the Loan or
the Loan Documents, (vi) any recipient of a deed or assignment in lieu of
foreclosure of all or part of the Property, (vii) any court appointed receiver
and (viii) all directors, officers, employees, agents, successors and assigns of
any of the foregoing.

 

“Indemnitor” - means The Howard Hughes Corporation, a Delaware corporation, and
any other Person who, or which, in any manner, is or becomes obligated to
Administrative Agent and/or Lenders under any indemnity now or hereafter
executed in connection with respect to the Loan (collectively or severally as
the context thereof may suggest or require), but specifically excluding any
Person that is not an Affiliate of Borrower or Guarantor.

 

“Independent Inspecting Architect” — means any architect, engineer, agent,
consultant or other inspector selected and retained by Administrative Agent, at
Borrower’s expense, to inspect the construction of any Additional Improvements
or any other construction work at any of the Property on behalf of the
Administrative Agent and the Lenders.

 

“In Place Debt Yield” means the In Place NOI divided by the Loan amount.

 

“In Place NOI” — means the sum of the Commercial NOI plus the Hotel NOI, which
amount is subject to review and adjustment consistent with Administrative
Agent’s standard practices and approval by Administrative Agent.

 

“Insurance Expiration Date” - shall have the meaning given to such term in
Section 4.2.

 

“Insurance Impound” - shall have the meaning given to such term in Section 4.2.

 

“Insurance Impound Account” - means a subaccount of the Restricted Account
established and maintained by Administrative Agent into which the Insurance
Impound is to be deposited.

 

“Insurance Premiums” - shall have the meaning given to such term in Section 4.2.

 

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended.

 

“Key Properties” means those portions of the Property identified as (i) the Ward
Entertainment Center Property, (ii) Ward Village Shops, including the WVRS
Parking Garage, (iii) the Ward Centre Property, (iv) the 1240 Ala Moana
Property, and (v) HL Champions.

 

“Lakeland Village Center at Bridgeland” — means that portion of the Property
described on Exhibit A-17 attached hereto, and owned by Lakeland Village Holding
Company.

 

“Lease” and “Leases” — mean any and all present and future leases of the
Property or any portion thereof and all licenses and all other agreements of any
kind for the use or occupancy of the Property or any portion thereof.

 

“Lease Materials” — mean, with respect to any Lease submitted to Administrative
Agent and/or Lenders for approval as set forth in this Agreement, a copy of the
proposed Lease, and proposed estoppel letter and subordination, nondisturbance
and attornment agreement for such Lease, and financial statements and other
information necessary for Administrative Agent and/or Lenders to review the
creditworthiness of the proposed tenant under such Lease.

 

10

--------------------------------------------------------------------------------


 

“Leasing Commissions” - mean any leasing commissions payable in connection with
Approved Leases.

 

“Lender” — means each financial institution from time to time party hereto as a
“Lender”, together with its respective successors and permitted assigns.  With
respect to matters requiring the consent or approval of all Lenders at any given
time, all then existing Defaulting Lenders will be disregarded and excluded,
and, for voting purposes only, “all Lenders” shall be deemed to mean “all
Lenders other than Defaulting Lenders”.

 

“Lending Office” - means, for each Lender and for each type of Loan, the office
of such Lender specified in such Lender’s Administrative Questionnaire or in the
applicable Assignment and Assumption Agreement, or such other office of such
Lender as such Lender may notify the Administrative Agent in writing from time
to time.

 

“LIBOR Loan” - means any portion of the Loan bearing interest at a rate based on
the One-Month LIBO Rate.

 

“LIBOR Alternative Rate” has the meaning in Section 2.6(e)(i)(C) below.

 

“License Agreement” — means, as of the applicable Determination Date, a Lease
with an expiration date that is less than thirteen (13) months.

 

“Lien” — means any mortgage, deed of trust, pledge, hypothecation, assignment,
deposit arrangement, security interest, encumbrance (including, but not limited
to, easements, rights-of-way, zoning restrictions and the like), lien (statutory
or other), preference, priority or other security agreement or preferential
arrangement of any kind or nature whatsoever, including without limitation any
conditional sale or other title retention agreement, the interest of a lessor
under a capital lease, any financing lease having substantially the same
economic effect as any of the foregoing, and the filing of any financing
statement or document having similar effect (other than a financing statement
filed by a “true” lessor pursuant to Section 9408 (or a successor section) of
the Uniform Commercial Code) naming the owner of the asset to which such Lien
relates as debtor, under the Uniform Commercial Code or other comparable law of
any jurisdiction.

 

“Limited Guaranty” or “Guaranty” — means that certain Limited Guaranty dated of
even date herewith, executed and delivered by Guarantor to Administrative Agent
for the benefit of Lenders.

 

“Liquor Premises Leases” - means (i) that certain Lease Agreement dated
December 28, 2015, by and between HL-Hotel Holding Company and HL Beverage
Company, LLC, a Delaware limited liability company (“HL Beverage Co”)  relating
to the Embassy Suites Property, and (ii) that certain Lease Agreement dated
March 1, 2016 by and between Waterway Hotel Holdings and Waterway Hotel Beverage
Company, LLC, a Delaware limited liability company (“Waterway Beverage Co”)
relating to the Westin (Woodlands) Property.

 

“Loan” — shall mean the principal sum that Lenders agree to lend and Borrower
agrees to borrow pursuant to the terms and conditions of this Agreement for the
Term Loan and the Revolving Loan, in the aggregate amount of $700,000,000.00
(subject to the terms of this Agreement).

 

“Loan Documents” — means those documents, as hereafter amended, supplemented,
replaced or modified from time to time, properly executed and in recordable
form, if necessary, listed in Exhibit B as Loan Documents, together with all
amendments and modifications thereto.

 

“Loan Party” — means Borrower, Guarantor, Non-Borrower Mortgagors and any other
Person obligated under the Loan Documents or Other Related Documents.

 

“Loan-to-Value Ratio” — means the quotient obtained by dividing (i) the sum of
the outstanding principal amount of the Loan by (ii) the Appraised Value of the
Property (after adjustment for any Liens that

 

11

--------------------------------------------------------------------------------


 

are senior to the Security Instrument and regular and special tax assessments)
then subject to the Security Instrument, expressed as a percentage.

 

“Lockbox Accounts” means, collectively, one or more blocked, restricted deposit
accounts for Borrower established and maintained with Woodforest National Bank,
U.S. Bank National Association and First Hawaiian Bank, in the name of Borrower
or Borrower’s designee for the benefit of Administrative Agent, or such other
name as Administrative Agent may direct in writing, into which all revenues and
income received from the Property shall be deposited.

 

“Manager” — means (i) each manager existing on the date hereof under a
Management Agreement, and (ii) any replacement property manager approved by the
Administrative Agent after the date hereof.

 

“Management Services Agreement” — means (i) that certain Management Service
Agreement dated December 28, 2015, by and between HL Beverage Co and The
Woodlands Hotel Management Company, LLC, a Delaware limited liability company
(“WHMC”), relating to the Embassy Suites Property, and (ii) that certain
Management Service Agreement dated March 1, 2016 by and between Waterway
Beverage Co and WHMC  relating to the Westin (Woodlands) Property.

 

“Management Agreement” — means (i) any management agreement existing on the date
hereof and provided to Administrative Agent, including each Management Services
Agreement, and (ii) any management agreement that Borrower may enter into with a
Manager after the date hereof in accordance with Section 10.10.

 

“Master Lease” — means that certain Ward Village Retail Space Lease agreement
described on Schedule 10.3 attached hereto.

 

“Maturity Date” — means September 18, 2023.

 

“Maximum Lawful Rate” shall mean the maximum lawful rate of interest which may
be contracted for, charged, taken, received or reserved by Lenders in accordance
with the Applicable Laws of the State of Texas (or applicable United States
federal law to the extent that it permits Lenders to contract for, charge, take,
receive or reserve a greater amount of interest than under Texas law), taking
into account all Charges (as herein defined) made in connection with the
transaction evidenced by the Notes and the other Loan Documents.

 

“Minor Lease” — shall have the meaning given to such term in Section 10.4(c).

 

“Net Cash Flow” — means, for any period, (i) the Operating Revenues actually
received by Borrower from the operation of the Property for such period, plus
any other cash receipts received by Borrower in connection with the Property
during such period not included in Operating Revenues, less (ii) each of the
following:

 

(a)           Operating Expenses incurred and paid by Borrower in connection
with the operation and maintenance of the Property during such period,

 

(b)           debt service payments under the Loan during such period,

 

(c)           capital expenditures incurred in connection with the Property
during such period (provided any capital expenditure during any Cash Trap Event
Period shall be subject to Section 10.16(b)), and

 

(d)           Leasing Commissions and the cost of any Tenant Improvements
incurred by Borrower during such period with respect to Approved Leases to the
extent not included in Operating Expenses.

 

“Net Effective Rent” — means, for any Lease, the starting base rent scheduled
under such Lease, as reduced for any amounts paid by the landlord directly to or
on behalf of the tenant for the purpose of inducing the tenant to enter into
such Lease, including without limitation, an excessive tenant improvement

 

12

--------------------------------------------------------------------------------


 

allowance, moving expenses, free rent periods or abatements or lease buyouts, as
amortized over the life of the Lease.

 

“Net Operating Income” — means, as of the applicable Determination Date, the sum
of (i) the Base Rent and Tenant Reimbursement Revenue as of such Determination
Date, plus (ii) all other Operating Revenues (i.e., not otherwise included in
Base Rent and Tenant Reimbursement Revenue) from the Property (or only the Hotel
Properties or Non-Hotel Properties, as applicable and as set forth in this
Agreement) for the previous twelve (12) month period prior to the applicable
Determination Date and which is included in the Collateral Pool as of the
Determination Date, less Operating Expenses from such Property for the previous
twelve (12) month period prior to the applicable Determination Date and which is
included in the Collateral Pool as of the Determination Date.

 

“Non-Borrower Mortgagors” — means, collectively, (i) Bank of Hawaii, a Hawaii
corporation, solely in its capacity as Trustee under Land Trust No. 89433 dated
October 21, 2004 and (ii) Bank of Hawaii, a Hawaii corporation, solely in its as
Trustee under Land Trust No. 89434 dated October 21, 2004.

 

“Non-Key Properties” means those portions of the Property that are not Key
Properties.

 

“Non-Hotel Properties” means those portions of the Property that are not the
Hotel Properties.

 

“Non-Pro Rata Advance” — shall mean a Protective Advance or a disbursement under
the Loan with respect to which fewer than all Lenders have funded their
respective Pro Rata Facility Shares in breach of their obligations under this
Agreement.

 

“North of Queen Property” — means that portion of the Property depicted as North
of Queen on the Hawaii Site Plan and being generally cross-hatched or described
on Exhibit A-18 attached hereto, and owned by Ward Parent; provided, however,
although such depictions do not include each of the following, each of the
following shall be included in the “North of Queen Property” for all purposes:
Tax Parcel ID 2-1-049-063; Tax Parcel ID 2-1-049-080; Tax Parcel ID 2-3-003-065;
Tax Parcel ID 2-3-003-093; Tax Parcel ID 2-3-003-094 and Tax Parcel ID
2-3-003-022.

 

“Note” or “Notes” — means each Revolving Note and Term Note, collectively in the
original principal amount of the Loan, executed by Borrower and payable to the
order of a Lender, together with such other replacement notes as may be issued
from time to time pursuant to Section 15.14, as hereafter amended, supplemented,
replaced or modified.

 

“Notice of Borrowing” means a notice substantially in the form of Exhibit I (or
such other form reasonably acceptable to the Administrative Agent and containing
the information required in such Exhibit) to be delivered to the Administrative
Agent pursuant to Section 2.1(c) evidencing the Borrower’s request for a
borrowing of Revolving Loans.

 

“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control.

 

“One-Month LIBO Rate” — is the rate of interest equal to the sum of: (a) the
Applicable Margin plus (b) the rate of interest per annum determined by
Administrative Agent on the basis of the rate for United States dollar deposits
for delivery on the first (1st) day of the period, for a period of one
(1) month, as published by the ICE Benchmark Administration Limited, a United
Kingdom company, at approximately 11:00 a.m., London time, two (2) Business Days
prior to the first day of such period (or if not so published, then as
determined by Administrative Agent from another recognized source or interbank
quotation) (“One-Month Rate”) (provided, however, that if the rate per annum
determined in subsection (b) as provided above with respect to any interest
period would be less than zero percent (0.0%), then such rate applicable to any
portion of the Term Loan not subject to a Swap Contract for such interest period
shall be deemed to be zero percent (0.0%)), which rate is divided by one (1.00)
minus the Reserve Percentage.

 

One-Month LIBO Rate = 1.65%

+

One-Month Rate

 

 

(1 - Reserve Percentage)

 

13

--------------------------------------------------------------------------------


 

“One-Month LIBO Rate Period” — is the period of one month from the first (1st)
Business Day of a calendar month to, but not including, the first (1st) Business
Day of the next calendar month; provided, however, no One-Month LIBO Rate Period
shall extend beyond the Maturity Date.

 

“One-Month LIBO Rate Price Adjustment” — shall have the meaning set forth in
Section 2.6(g).

 

“One-Month LIBO Rate Taxes” — are, collectively, all withholdings, interest
equalization taxes, stamp taxes or other taxes (except income and franchise
taxes) imposed by any domestic or foreign Governmental Authority and related in
any manner to a One-Month LIBO Rate.

 

“One Mall North Property” — means that portion of the Property described on
Exhibit A-19 attached hereto, and owned by One Mall North.

 

“One Merriweather Property” — means that portion of the Property described on
Exhibit A-20 attached hereto, and owned by Crescent Area 1-A and Crescent Area 1
Parking Deck.

 

“Operating Expenses” - shall mean all reasonable operating expenses of the
Property, including, without limitation, (a) ad valorem real estate taxes and
assessments (on an accrual basis); (b) insurance premiums (on an accrual basis);
(c) operating expenses incurred by Borrower for the management, operation,
cleaning, marketing, maintenance and repair of the Property payable to any
Manager, including an amount for management fees equal to the greater of
(i) actual management fees or (ii) management fees equal to three percent (3%)
of the Operating Revenues attributable to the Properties other than the Non-Key
Properties located in the State of Hawaii; and (d) (i) for the Non-Hotel
Properties, a reserve for replacements in the amount of $.20 per rentable square
foot per year, and (ii) for the Hotel Properties, a reserve equal to the greater
of (A) 4.0% of monthly total revenue generated by the Hotel Properties, and
(B) the actual amounts of FF&E reserves for FF&E Expenditures required under the
Franchise Agreements.  Operating Expenses for this purpose shall exclude (1) any
capital expenditures (including the cost of any Tenant Improvements incurred in
connection with any Approved Leases); (2) any payment or expense to which the
Borrower was or is to be reimbursed for costs from proceeds of insurance,
eminent domain, or any source other than Operating Revenues; (3) debt service
payments made under the Loan, (4) Leasing Commissions incurred in connection
with obtaining Approved Leases, (5) any non-cash expense item such as
depreciation or amortization, as such terms are used for accounting or federal
income tax purposes and (6) any expense properly classified as a non-recurring
expense, subject to Administrative Agent’s review and approval, such approval
not to be unreasonably withheld.

 

“Operating Revenues” - shall mean all cash receipts of the Property or otherwise
arising with respect to the Property, including (without limitation):
(a) receipts from Approved Leases of the Property; (b) scheduled expense
reimbursements under Approved Leases; (c) other miscellaneous operating sources
from the Property; and (d) proceeds of loss of rents insurance, if any. 
Operating Revenues shall exclude (1) security deposits until and unless
forfeited by the depositor; (2) lump sum payments to Borrower for capital items,
such as telephone, cable and security installation and equipment; (3) any
payment to Borrower from the proceeds of the Loan, insurance or any other source
other than Operating Revenues for reimbursement of costs; and (4) advances or
loans to Borrower from any partners of Borrower.

 

“Operating Statement” — shall have the meaning given to such term in
Section 11.4.

 

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

 

“Other Related Documents” — means those documents, as hereafter amended,
supplemented, replaced or modified from time to time, properly executed and in
recordable form, if necessary, listed in Exhibit B as Other Related Documents.

 

14

--------------------------------------------------------------------------------


 

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment.

 

“Participant” — shall have the meaning given to such term in Section 15.14(b).

 

“Permit” — means any permit, approval, authorization, license, variance or
permission required from a Governmental Authority under any applicable
Requirement of Law.

 

“Permitted Liens” — means:

 

(a)                                 Liens (other than environmental Liens and
any Lien imposed under ERISA) for taxes, assessments or charges of any
Governmental Authority for claims not yet due;

 

(b)                                 any laws, ordinances or regulations
affecting the Property;

 

(c)                                  Liens imposed by laws, such as mechanics’
liens and other similar liens, arising in the ordinary course of business which
secure payment of obligations not more than thirty (30) days past due or that
are otherwise being contested or have been bonded over by Borrower in accordance
with Section 5.4 and/or Section 15.8 of this Agreement;

 

(d)                                 All matters shown on the Title Policy as
exceptions to Lenders’ coverage thereunder or reflected in any down-date
endorsements to such Title Policy;

 

(e)                                  Liens in favor of Administrative Agent, for
the benefit of Lenders, under the Security Instrument; and

 

(f)                                   Easements that (i) are necessary or
expedient to the current use and enjoyment of the Property, (ii) have no
material adverse effect on the current use, value, economic feasibility or
marketability of any of the Property and (iii) Administrative Agent and Lenders
are not required or requested to provide a written consent thereto, provided
that Borrower shall in any event provide a copy of any such easement to
Administrative Agent within thirty (30) days of execution of same.  Any easement
not satisfying the requirements of clauses (i) through (iii) in the preceding
sentence shall (x) be submitted to Administrative Agent prior to execution of
same and Administrative Agent shall have given its written approval of same,
such approval not to be unreasonably withheld, conditioned or delayed so long as
such easement does not have a material adverse effect on the current use, value,
economic feasibility or marketability of any of the Property and (y) be duly
recorded in the appropriate real property records upon Administrative Agent’s
approval of same.

 

“Permitted Subsidiary” — has the meaning assigned in Section 3.3.

 

“Person” — means any natural person, corporation, limited partnership, general
partnership, joint stock company, limited liability company, limited liability
partnership, joint venture, association, company, trust, bank, trust company,
land trust, business trust or other organization, whether or not a legal entity,
or any other nongovernmental entity, or any Governmental Authority.

 

“Pohukaina Center” — means that portion of the Property depicted as Pohukaina
Center on the Hawaii Site Plan and being generally cross-hatched or described on
Exhibit A-21 attached hereto, and owned by Ward Parent

 

“Portfolio Diversification” — shall have the meaning set forth in Section 2.8.

 

“Potential Default” — means an event, circumstance or condition which has
occurred or is existing and with respect to which Administrative Agent has
delivered written notice to Borrower and which, with the lapse of time, would
constitute a Default if not cured by Borrower within the applicable cure period.

 

15

--------------------------------------------------------------------------------


 

“Prepayment Lockout Expiration Date” — shall have the meaning set forth in
Section 2.7(c)(i).

 

“Prepayment Premium” — means the prepayment premium due in connection with the
prepayment of the principal of the Loan, if any, as set forth in Section 2.7(c).

 

“Price Adjustment Date” — shall have the meaning set forth in Section 2.6(g).

 

“Principal Office” means One Galleria Tower, 13355 Noel Road, 22nd Floor,
Dallas, Texas 75240.

 

“Pro Forma Rent” means the pro forma rent set forth in the Appraisal obtained by
Administrative Agent prior to the closing of the Loan (including, but not
limited to, the lease term, Net Effective Rent, expense recovery and tenant
improvement/concession package).

 

“Prohibited Equity Transfer” - shall have the meaning set forth in
Section 13.2(a).

 

“Prohibited Property Transfer” - shall have the meaning set forth in
Section 13.1(a).

 

“Property” — shall have the meaning given to such term in Recital A.

 

“Property Release” shall have the meaning given such term in Section 2.11.

 

“Pro Rata Facility Share” — applies to the entire Loan and means, as to each
Lender, the ratio, expressed as a percentage, of (a) the amount of such Lender’s
Commitment (inclusive of both the Term Loan Commitment and Revolving Loan
Commitment with respect to any Lender that has a portion of both the Term Loan
Commitment and Revolving Loan Commitment) to (b) the aggregate amount of the
Commitments of all Lenders hereunder; provided, however, that if at the time of
determination the Commitments have terminated or been reduced to zero, the “Pro
Rata Facility Share” of each Lender shall be the Pro Rata Facility Share of such
Lender in effect immediately prior to such termination or reduction.

 

“Pro Rata Term Loan Share” — applies to the Term Loan and means, as to each
Lender, the ratio, expressed as a percentage, of (a) the amount of such Lender’s
Term Loan Commitment to (b) the aggregate amount of the Term Loan Commitments of
all Lenders hereunder that have a Term Loan Commitment; provided, however, that
if at the time of determination the Term Loan Commitments have terminated or
been reduced to zero, the “Pro Rata Term Loan Share” of each Lender shall be the
Pro Rata Term Loan Share of such Lender in effect immediately prior to such
termination or reduction.

 

“Pro Rata Revolving Loan Share” — applies to the Revolving Loan and means, as to
each Lender, the ratio, expressed as a percentage, of (a) the amount of such
Lender’s Revolving Loan Commitment to (b) the aggregate amount of the Revolving
Loan Commitments of all Lenders hereunder that have a Revolving Loan Commitment;
provided, however, that if at the time of determination the Revolving Loan
Commitments have terminated or been reduced to zero, the “Pro Rata Revolving
Loan Share” of each Lender shall be the Pro Rata Revolving Loan Share of such
Lender in effect immediately prior to such termination or reduction.

 

“Protective Advance” — shall mean any advances made by Administrative Agent in
accordance with the provisions of Section 14.7(e) to protect the Collateral
securing the Loan.

 

“Qualified ECP Guarantor” means, in respect of any obligation under a Swap
Contract, each Borrower that has total assets exceeding $10,000,000 at the time
the relevant guarantee or grant of the relevant security interest becomes
effective with respect to such obligation under a Swap Contract or such other
Person as constitutes an “eligible contract participant” under the Commodity
Exchange Act and can cause another Person to qualify as an “eligible contract
participant” at such time by entering into a keepwell under
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

“Recipient” means (a) the Administrative Agent, and (b) any Lender, as
applicable.

 

16

--------------------------------------------------------------------------------


 

“Regulatory Change” - means, with respect to any Lender, any change effective
after the Effective Date in Applicable Law (including without limitation,
Regulation D of the Board of Governors of the Federal Reserve System) or the
adoption or making after such date of any interpretation, directive or request
applying to a class of banks, including such Lender, of or under any Applicable
Law (whether or not having the force of law and whether or not failure to comply
therewith would be unlawful) by any Governmental Authority or monetary authority
charged with the interpretation or administration thereof or compliance by any
Lender with any request or directive regarding capital adequacy. Notwithstanding
anything herein to the contrary, (a) the Dodd-Frank Wall Street Reform and
Consumer Protection Act and all requests, rules, guidelines or directives
thereunder or issued in connection therewith and (b) all requests, rules,
guidelines or directives promulgated by the Bank for International Settlements,
the Basel Committee on Banking Supervision (or any successor or similar
authority) or the United States or foreign regulatory authorities, in each case
pursuant to Basel III, shall in each case be deemed to be a “Regulatory Change”,
regardless of the date enacted, adopted or issued.

 

“Regulatory Costs” — are, collectively, future, supplemental, emergency or other
changes in Reserve Percentages, assessment rates imposed by the Federal Deposit
Insurance Corporation, or similar requirements or costs imposed by any domestic
or foreign Governmental Authority and related in any manner to a One-Month LIBO
Rate.

 

“Related Indebtedness” shall mean any and all debt paid or payable by Borrower
to Administrative Agent and/or Lenders pursuant to the Loan Documents or any
other communication or writing by or between Borrower and Administrative Agent
and/or Lenders related to the transaction or transactions that are the subject
matter of the Loan Documents, except such debt which has been paid or is payable
by Borrower to Lenders under the Notes.

 

“Release Price” — means, with respect to any Non-Key Property that is the
subject of a Property Release as provided in Section 2.11, an amount equal to
the greatest of: (1) one hundred percent (100%) of the Allocated Loan Amount of
such Non-Key Property; (2) an amount that, when applied to the outstanding
principal balance of the Loan, results in the remaining Collateral Pool (after
giving effect to the Property Release of such Non-Key Property) generating a
Debt Service Coverage Ratio with respect to the then-outstanding principal
amount of the Loan equal to 1.25:1.00, provided, however, with respect to such
contemplated principal payment, Borrower shall have the option of effectuating
an Additional Collateral Security Instrument in accordance with the terms and
conditions of this Agreement in lieu of making a principal payment; and (3) a
principal payment in an amount that, when applied to the outstanding principal
balance of the Loan, results in the remaining Collateral Pool (after giving
effect to the Property Release of such Non-Key Property) generating a
Loan-to-Value Ratio of not more than sixty-five percent (65%), provided,
however, with respect to such contemplated principal payment, Borrower shall
have the option of effectuating an Additional Collateral Security Instrument in
accordance with the terms and conditions of this Agreement; provided, further,
that any Additional Collateral Project pledged in accordance with the foregoing
requirements shall be like-kind in terms of location, demographics, appearance,
quality, and age to any other individual Property in the Collateral Pool. 
Furthermore, in the event that the Ward Gateway Property is the subject of a
Property Release, the Release Price payable with respect to such Property
Release will be offset and reduced by an amount equal to the following (in each
case to the extent such properties are then-included in the Collateral Pool):
(A) $5,825,203 for Waiea Retail, (B) $6,309,292 for Anaha Retail, and (C) an
amount to be determined by Administrative Agent based on the Allocated Loan
Amount for Ae’o Retail determined at such time as Ae’o Retail is added to the
Collateral Pool.

 

“Replacement Rate” shall mean the sum of (a) the per annum rate of interest
equal to the Federal Funds Rate plus 0.50% and (b) the Applicable Margin.

 

“Requirements of Law” — means, as to any entity, the charter and by-laws,
partnership agreement or other organizational or governing documents of such
entity, and any law, rule or regulation, Permit, or determination of an
arbitrator or a court or other Governmental Authority, in each case applicable
to or binding upon such entity or any of its property or to which such entity or
any of its property is subject, including without limitation, applicable
securities laws and any certificate of occupancy, zoning ordinance, building,
environmental or land use requirement or Permit or occupational safety or health
law, rule or regulation.

 

17

--------------------------------------------------------------------------------


 

“Requisite Lenders” — means, as of any date, Lenders (which must include the
Lender then acting as Administrative Agent) having at least 66-2/3% of the
aggregate amount of the Commitments, or, if the Commitments have been terminated
or reduced to zero, Lenders holding at least 66-2/3% of the principal amount
outstanding under the Loan, provided that (a) in determining such percentage at
any given time, all then existing Defaulting Lenders will be disregarded and
excluded and the Pro Rata Facility Shares of the Loan of Lenders shall be
redetermined, for voting purposes only, to exclude the Pro Rata Facility Shares
of the Loan of such Defaulting Lenders, and (b) at all times when two or more
Lenders are party to this Agreement, the term “Requisite Lenders” shall in no
event mean less than two Lenders.

 

“Reserve Percentage” — is at any time the percentage announced by Administrative
Agent as the reserve percentage under Regulation D for loans and obligations
making reference to a One-Month LIBO Rate.  The Reserve Percentage shall be
based on Regulation D or other regulations from time to time in effect
concerning reserves for Eurocurrency Liabilities as defined in Regulation D from
related institutions as though Administrative Agent were in a net borrowing
position, as promulgated by the Board of Governors of the Federal Reserve
System, or its successor.

 

“Restricted Account” — means a demand deposit account established with
Administrative Agent in the name of Borrower or Borrower’s designee for the
benefit of Administrative Agent, or such other name as Administrative Agent may
direct in writing, in to which all required Impounds shall be deposited by
Borrower.

 

“Restricted Party” shall mean each of (i) Borrower, (ii) Guarantor, (iii) any
Non-Borrower Mortgagor, (iv) any Person obligated under any guaranty or
indemnity made in favor of Administrative Agent and Lenders in connection with
the Loan and (v) any shareholder, partner, member or non-member manager, or any
direct or indirect legal or beneficial owner of Borrower, Guarantor,
Non-Borrower Mortgagor or any other Person obligated under a guaranty or
indemnity made in favor of Administrative Agent and Lenders in connection with
the Loan.

 

“Revolving Loan” — shall mean the revolving, secured line of credit in the
maximum sum of $85,000,000.00 governed by this Agreement and the other Loan
Documents.

 

“Revolving Loan Commitment” means, as to each Lender, such Lender’s obligation
to make disbursements pursuant to the terms and conditions of this Agreement, in
an amount up to, but not exceeding the amount set forth for such Lender on
Schedule 1.1 attached hereto as such Lender’s “Commitment Amount” under the
Revolving Loan heading thereunder or as set forth in the applicable Assignment
and Assumption Agreement, as the same may be reduced from time to time pursuant
to the terms of this Agreement or as appropriate to reflect any assignments to
or by such Lender effected in accordance with Section 15.14.

 

“Revolving Note” means a promissory note of the Borrower substantially in the
form of Exhibit D, payable to the order of a Lender in a principal amount equal
to the amount of such Lender’s Revolving Loan Commitment.

 

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by the U.S. government (including
those administered by OFAC), the European Union, Her Majesty’s Treasury, or
other relevant sanctions authority.

 

“Sanctioned Country” means at any time, a country or territory which is itself
the subject or target of any Sanctions (including, without limitation,
Cuba, Iran, North Korea, Crimea and Syria).

 

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC, the U.S.
Department of State, the United Nations Security Council, the European Union,
Her Majesty’s Treasury, or other relevant sanctions authority, (b) any Person
operating, organized or resident in a Sanctioned Country, (c) any Person owned
or controlled by any such Person or Persons described in clauses (a) and (b), or
(d) any Person otherwise the subject of Sanctions.

 

18

--------------------------------------------------------------------------------


 

“Secured Obligations” - shall have the meaning given to such term in the
Security Instrument.

 

“Security Instrument” — means, collectively, the mortgages and deeds of trust
identified on Exhibit B attached hereto, as amended, supplemented, replaced or
modified from time to time.

 

“Separateness Provisions” - shall have the meaning set forth in Section 8.1(c).

 

“Subdivision Map” — shall have the meaning given to such term in Section 10.5.

 

“Swap Contract” - means any swap, derivative, foreign exchange or hedge
transaction or arrangement (or similar transaction or arrangement howsoever
described or defined) at any time entered into between any one or more Borrowers
and Wells Fargo, or another financial institution approved by Administrative
Agent in its sole discretion, in connection with the Loan, together with all
documents and agreements relating thereto, including any ISDA Master
Agreement, ISDA Schedule and trade confirmation, together with all
modifications, extensions, renewals and replacements thereof.

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

 

“Tax Impound” - shall have the meaning given to such term in Section 4.1.

 

“Tax Impound Account” - means a subaccount of the Restricted Account established
and maintained by Administrative Agent into which the Tax Impound is to be
deposited.

 

“Tenant Improvements” means any tenant improvements to be constructed by or paid
for by Borrower pursuant to Approved Leases covering a portion of the Property.

 

“Term Loan” — means the principal sum that Lenders agree to lend and Borrower
agrees to borrow pursuant to the terms and conditions of this Agreement in the
amount of SIX HUNDRED FIFTEEN MILLION AND NO/100 DOLLARS ($615,000,000.00).

 

“Term Loan Commitment” means, as to each Lender, such Lender’s obligation to
make disbursements pursuant to the terms and conditions of this Agreement, in an
amount up to, but not exceeding the amount set forth for such Lender on
Schedule 1.1 attached hereto as such Lender’s “Commitment Amount” under the Term
Loan heading thereunder or as set forth in the applicable Assignment and
Assumption Agreement, as the same may be reduced from time to time pursuant to
the terms of this Agreement or as appropriate to reflect any assignments to or
by such Lender effected in accordance with Section 15.14.

 

“Term Note” means a promissory note of the Borrower substantially in the form of
Exhibit D, payable to the order of a Lender in a principal amount equal to the
amount of such Lender’s Term Loan Commitment.

 

“Treasury Rate” — means the Treasury Constant Maturity Series yields reported,
for the latest day for which such yields shall have been so reported as of the
applicable Business Day, in Federal Reserve statistical Release H.15 (519) (or
any comparable successor publication) for actively traded U.S. Treasury
securities having a constant maturity equal to ten (10) years.  Such implied
yield shall be determined, if necessary, by (i) converting U.S. Treasury bill
quotations to bond-equivalent yields in accordance with accepted financial
practice and (ii) interpolating linearly between reported yields.

 

“Title Policy” — means, collectively, the ALTA Lender’s Policies of Title
Insurance and the TLTA Lender’s Policies of Title Insurance, issued to
Administrative Agent in connection with the closing of the Loan and insuring the
lien of the Security Instrument.

 

19

--------------------------------------------------------------------------------


 

“Transfer” - shall mean any sale, installment sale, exchange, mortgage, pledge,
hypothecation, assignment, encumbrance or other transfer, conveyance or
disposition, whether voluntarily, involuntarily or by operation of law or
otherwise.

 

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Internal Revenue Code.

 

“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section  2.13(g)(ii)(B)(III).

 

“Waiea Retail” — means that portion of the Property depicted as Waiea on the
Hawaii Site Plan and being cross-hatched or described on Exhibit A-22 attached
hereto, and owned by Waiea Retail Holdings.

 

“Ward Centre Property” — means that portion of the Property depicted as Ward
Centre on the Hawaii Site Plan and being generally cross-hatched or described on
Exhibit A-23 attached hereto, and owned by Bank of Hawaii, a Hawaii corporation,
as Trustee under Land Trust No. 89433 dated October 21, 2004, and the beneficial
owner of which is Ward Center.

 

“Ward Entertainment Center Property” — means that portion of the Property
depicted as Ward Entertainment Center on the Hawaii Site Plan and being
generally cross-hatched or described on Exhibit A-24 attached hereto, and owned
by Bank of Hawaii, a Hawaii corporation, as Trustee under Land Trust No. 89434
dated October 21, 2004, and the beneficial owner of which is Ward Entertainment.

 

“Ward Gateway Property” —means that portion of the Property depicted as Ward
Gateway Center on the Hawaii Site Plan and being generally cross-hatched or
described on Exhibit A-25 attached hereto, and owned by Ward Parent.

 

“Ward Parent” — shall have the meaning given to such term in the preamble
hereto.

 

“Ward Village Shops” — means that portion of the Property depicted as Ward
Village Shops and Auahi Shops on the Hawaii Site Plan and being generally
cross-hatched or described on Exhibit A-26 attached hereto, and owned by Ward
Parent.

 

“Wells Fargo” — shall have the meaning given to such term in the preamble
hereto.

 

“West of Ward Property” — means that portion of the Property depicted as West of
Ward on the Hawaii Site Plan and being generally cross-hatched or described on
Exhibit A-27 attached hereto, and owned by Ward Parent.

 

“Westin (Woodlands) Franchise Agreement” means that certain franchise agreement
dated May 28, 2014, entered into by and between Waterway Hotel Holdings and
Westin (Woodlands) Franchisor, with respect to the Westin (Woodlands) Property.

 

“Westin (Woodlands) Franchisor” — means Westin Hotel Management, L.P.

 

“Westin (Woodlands) Property” —means that portion of the Property or described
on Exhibit A-28 attached hereto, and owned by Waterway Hotel Holdings.

 

“Withholding Agent” means (a) the Borrower, (b) any other Loan Party and (c) the
Administrative Agent, as applicable.

 

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

20

--------------------------------------------------------------------------------


 

“WVRS Parking Garage” means the existing parking garage currently constructed in
the northwestern corner of the Ward Village Shops.

 

1.2                               SCHEDULES AND EXHIBITS INCORPORATED. 
Schedules 1.1, 7.6, 8.1, 10.3 and 13.2 and Exhibits A, B, C, D, E, F, G, H, I
and J, all attached hereto, are hereby incorporated into this Agreement.

 

ARTICLE 2.  LOAN

 

2.1                               LOAN.

 

(a)                                 Loan.  By and subject to the terms of this
Agreement, each Lender severally agrees to lend to Borrower, and Borrower agrees
to borrow from Lenders, the principal sum of SEVEN HUNDRED MILLION AND NO/100
DOLLARS ($700,000,000.00), said sum to be evidenced by the Notes and used by
Borrower to refinance existing debt.  The Notes are and shall be secured, in
part, by the Security Instrument encumbering certain real property and
improvements as legally defined therein.

 

(b)                                 Term Loan.  A $615,000,000 portion of the
principal balance of the Notes represents the Term Loan which will be advanced
as a single advance at the closing of the Loan. Notwithstanding anything to the
contrary contained in this Agreement, any principal payments made by Borrower
under the Term Loan shall reduce the Lenders’ Term Loan Commitment with respect
to the Term Loan by a like amount, and any such amounts repaid by Borrower under
the Term Loan may not be reborrowed.

 

(c)                                  Revolving Loan.  An $85,000,000 portion of
the principal balance of the Notes represents the Revolving Loan, which shall be
used for general working capital purposes. The Revolving Loan is a revolving
credit, all or any part of which may be advanced to Borrower, paid by Borrower
and readvanced to Borrower from time to time, subject to the other terms hereof
and the conditions, if any, contained in any of the Loan Documents; provided,
however, that unless amounts under the Revolving Loan have been increased
pursuant to Section 2.12, the maximum outstanding principal amount of the
Revolving Loan shall not exceed the $85,000,000.  Borrower’s liability for
repayment of the interest on the Notes with respect to the Revolving Loan shall
be limited to and calculated with respect to Revolving Loan proceeds actually
disbursed to Borrower pursuant to the terms of this Agreement and the other Loan
Documents and only from the date or dates of such disbursements and during the
period of time such amount is outstanding.

 

(i)                                     Making of Revolving Loans.  Subject to
the terms and conditions set forth in this Agreement, each Lender with a
Revolving Loan Commitment severally and not jointly agrees to make Revolving
Loans to the Borrower during the period from and including the Effective Date to
but excluding the Maturity Date, in an aggregate principal amount at any one
time outstanding up to, but not exceeding, such Lender’s Revolving Loan
Commitment.  Each borrowing of Revolving Loans hereunder shall be at least in an
aggregate principal amount of $1,000,000 and integral multiples of $100,000 in
excess of that amount.  Within the foregoing limits and subject to the terms and
conditions of this Agreement, the Borrower may borrow, repay and reborrow
Revolving Loans.

 

(ii)                                  Requests for Revolving Loans. Not later
than 11:00 a.m. (San Francisco, California time) at least three (3) Business
Days prior to a borrowing of Revolving Loan, Borrower shall deliver to the
Administrative Agent a Notice of Borrowing.  Each Notice of Borrowing shall be
irrevocable once given and binding on the Borrower.

 

(iii)                               Funding of Revolving Loans.  Promptly after
receipt of a Notice of Borrowing under the immediately preceding subsection
(II), the Administrative Agent shall notify each Revolving Loan Lender of the
proposed borrowing.  Each Revolving Loan Lender shall fund their applicable
portion pursuant to Section 14.3 below.  Subject to

 

21

--------------------------------------------------------------------------------


 

fulfillment of all applicable conditions set forth herein, the Administrative
Agent shall make available to the Borrower, not later than 12:00 noon (San
Francisco, California time) on the date of the requested borrowing of Revolving
Loans, the proceeds of such amounts received by the Administrative Agent.  No
Lender shall be responsible for the failure of any other Lender to make a Loan
or to perform any other obligation to be made or performed by such other Lender
hereunder, and the failure of any Lender to make a Loan or to perform any other
obligation to be made or performed by it hereunder shall not relieve the
obligation of any other Lender to make any Loan or to perform any other
obligation to be made or performed by such other Lender.

 

(iv)                              Assumptions Regarding Funding by Lenders. 
With respect to Revolving Loans to be made after the Effective Date, unless the
Administrative Agent shall have been notified by any Lender that such Lender
will not make available to the Administrative Agent a Revolving Loan to be made
by such Lender in connection with any borrowing, the Administrative Agent may
assume that such Lender will make the proceeds of such Revolving Loan available
to the Administrative Agent in accordance with this Section, and the
Administrative Agent may (but shall not be obligated to), in reliance upon such
assumption, make available to the Borrower the amount of such Revolving Loan to
be provided by such Lender.  In such event, if such Lender does not make
available to the Administrative Agent the proceeds of such Revolving Loan, then
such Lender and the Borrower severally agree to pay to the Administrative Agent
on demand the amount of such unfunded portion of the Revolving Loan (an
“Unfunded Advance”) with interest thereon, for each day from and including the
date such Unfunded Advance is made available to the Borrower but excluding the
date of payment to the Administrative Agent, at (A) in the case of a payment to
be made by such Lender, the greater of the Federal Funds Rate and a rate
determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation and (B) in the case of a payment to be made by
the Borrower, the interest rate applicable to Loans based on One-Month LIBO
Rate.  If the Borrower and such Lender shall pay the amount of such interest to
the Administrative Agent for the same or overlapping period, the Administrative
Agent shall promptly remit to the Borrower the amount of such interest paid by
the Borrower for such period.  If such Lender pays to the Administrative Agent
the amount of such Unfunded Advance, the amount so paid shall constitute such
Lender’s Revolving Loan included in the borrowing and shall be delivered to
Borrower if Borrower has repaid such amounts.  Any payment by the Borrower shall
be without prejudice to any claim the Borrower may have against a Lender that
shall have failed to make available the proceeds of a Revolving Loan to be made
by such Lender.

 

(v)                                 Revolving Loan Commitment Overadvance.  If
at any time the aggregate principal amount of all outstanding Revolving Loans
exceeds the aggregate amount of the Revolving Loan Commitment, the Borrower
shall immediately upon demand pay to the Administrative Agent for the account of
the applicable Lenders then holding Revolving Loan Commitment, the amount of
such excess.

 

2.2                               LOAN FEES.  Borrower shall pay to
Administrative Agent, at Loan closing, a loan fee as set forth in separate
letter agreements between Borrower and Administrative Agent and Administrative
Agent and Lenders.  Additionally, Borrower shall pay to Administrative Agent,
for the sole benefit of Administrative Agent, certain other fees, each in the
amount and at the times as set forth in a separate letter agreement between
Borrower and Administrative Agent dated April 6, 2018 (the “Fee Letter”).

 

2.3                               LOAN DOCUMENTS.  Borrower shall execute and
deliver to Administrative Agent (or cause to be executed and delivered)
concurrently with this Agreement each of the documents, properly executed and in
recordable form, as applicable, described in Exhibit B as Loan Documents,
together with those documents described in Exhibit B as Other Related Documents.

 

2.4                               EFFECTIVE DATE.  The date of the Loan
Documents is for reference purposes only.  Unless otherwise set forth in a
specific Loan Document, the Effective Date of the Loan Documents shall have the
meaning set forth in Section 1.1.

 

22

--------------------------------------------------------------------------------


 

2.5                               MATURITY DATE.  The maturity date of the Loan
shall be on the Maturity Date, at which time all sums due and owing under this
Agreement and the other Loan Documents shall be repaid in full.  All payments
due to Administrative Agent and Lenders under this Agreement, whether at the
Maturity Date or otherwise, shall be paid in Dollars in immediately available
funds.

 

2.6                               INTEREST ON THE LOAN.

 

(a)                                 Interest Payments.  Accrued but unpaid
interest on the outstanding principal balance of the Loan through the prior
month’s end shall be due and payable, in the manner provided in Section 2.7, on
the eleventh (11th) day of each month (the “Due Date”) commencing with the first
month after the Effective Date.

 

(b)                                 Default Interest.  Notwithstanding the rates
of interest specified in Sections 2.6(e) below and the payment dates specified
in Section 2.6(a), at Requisite Lenders discretion at any time following the
occurrence and during the continuance of any Default, the principal balance of
the Loan then outstanding and, to the extent permitted by Applicable Law, any
interest payments on the Loan not paid when due, shall bear interest payable
upon demand at the Default Rate.  All other amounts due Administrative Agent or
Lenders (whether directly or for reimbursement) under this Agreement or any of
the other Loan Documents if not paid when due, or if no time period is
expressed, if not paid within ten (10) days after demand, shall likewise, at the
option of Requisite Lenders, bear interest from and after demand at the Default
Rate.

 

(c)                                  Late Fee.  Borrower acknowledges that late
payment to Administrative Agent will cause Administrative Agent and Lenders to
incur costs not contemplated by this Agreement.  Such costs include, without
limitation, processing and accounting charges.  Therefore, if Borrower fails
timely to pay any sum due and payable hereunder through the Maturity Date (other
than payment of the entire outstanding balance of the Loan on the Maturity
Date), unless waived by Administrative Agent, a late charge of four cents ($.04)
for each dollar of any such principal payment, interest or other charge due
hereon and which is not paid within fifteen (15) days after such payment is due,
shall be charged by Administrative Agent (for the benefit of Lenders) and paid
by Borrower for the purpose of defraying the expense incident to handling such
delinquent payment.  Borrower and Administrative Agent agree that this late
charge represents a reasonable sum considering all of the circumstances existing
on the date hereof and represents a fair and reasonable estimate of the costs
that Administrative Agent and Lenders will incur by reason of late payment. 
Borrower and Administrative Agent further agree that proof of actual damages
would be costly and inconvenient.  Acceptance of any late charge shall not
constitute a waiver of the default with respect to the overdue installment, and
shall not prevent Administrative Agent from exercising any of the other rights
available hereunder or any other Loan Document.  Such late charge shall be paid
without prejudice to any other rights of Administrative Agent.

 

(d)                                 Computation of Interest.  Interest shall be
computed on the basis of the actual number of days elapsed in the period during
which interest or fees accrue and a year of three hundred sixty (360) days on
the principal balance of the Loan outstanding from time to time.  In computing
interest on the Loan, the date of the making of a disbursement under the Loan
shall be included and the date of payment shall be excluded.  Notwithstanding
any provision in this Section 2.6, interest in respect of the Loan shall not
exceed the Maximum Lawful Rate.

 

(e)                                  Effective Rate.  The “Effective Rate” upon
which interest shall be calculated for the Loan shall, from and after the
Effective Date of this Agreement, be one or more of the following:

 

(i)                                     Provided no Default exists under this
Agreement:

 

(A)                               Initial Advance and Subsequent Advances of
Revolving Loan.

 

(1)                                 For the initial advance of principal under
this Agreement, the Effective Rate on such principal amount shall be the
One-Month LIBO Rate on the date of disbursement as determined by Administrative
Agent.

 

23

--------------------------------------------------------------------------------


 

Such One-Month LIBO Rate shall apply to such principal amount from the date of
disbursement through and including the date immediately preceding the first
(1st) Business Day of the next calendar month.

 

(2)                                 For any and all disbursements of principal
under the Revolving Loan Commitment made at any time, and from time to time,
after the date hereof, the Effective Rate on such principal amount shall be the
One-Month LIBO Rate as determined by Administrative Agent on the first (1st)
Business Day of the calendar month in which disbursement is made.

 

(B)                               Monthly Reset of One-Month LIBO Rate. 
Commencing with the first (1st) Business Day of the first (1st) calendar month
after the initial advance of principal under this Agreement, and continuing
thereafter on the first (1st) Business Day of each succeeding calendar month,
the Effective Rate on the Term Loan Commitment and any outstanding Revolving
Loan Commitment shall be reset to the One-Month LIBO Rate, as determined by
Administrative Agent on each such first (1st) Business Day.

 

(C)                               If One-Month LIBO Rate Becomes Unavailable. 
If (i) the One-Month LIBO Rate becomes unavailable, reasonably unascertainable,
illegal, or fails to adequately reflect the cost of making One-Month LIBO Rate
loans (and such circumstances are unlikely to be temporary), (ii) the One-Month
LIBO Rate is no longer a widely recognized benchmark rate for newly originated
loans in the US syndicated loan market, or (iii) a Governmental Authority with
jurisdiction has specified a date after which the One-Month LIBO Rate shall no
longer be used for determining rates in the US syndicated loan market,  then
Administrative Agent may (in consultation with the Borrower and as determined by
the Administrative Agent to be generally in accordance with similar situations
in other transactions in which it is serving as administrative agent or
otherwise consistent with market practice generally), establish a replacement
interest rate (such replacement rate, together with the Applicable Margin, being
the “LIBOR Alternative Rate”), which LIBOR Alternative Rate shall become
effective five (5) Business Days after notice to the Lenders unless Requisite
Lenders (which for purposes hereof shall exclude Administrative Agent) object to
such LIBOR Alternative Rate.   If any of the conditions in clauses (i) through
(iii) above exist, and either: (a) Administrative Agent has proposed a LIBOR
Alternative Rate that has been objected to by Requisite Lenders or Borrower, or
(b) Administrative Agent has not yet proposed a LIBOR Alternative Rate; then
upon written notice sent by Administrative Agent to Borrower and Lenders,  the
One-Month LIBO Rate shall be replaced with an interest rate equal to the sum of:
(a) the Federal Funds Rate plus (b) 0.50% plus (c) the Applicable Margin,
without the need for consent from Borrower or the Lenders, or a written
amendment to the Loan Documents.

 

(ii)                                During such time as a Default exists under
this Agreement; or from and after the date on which all sums owing under the
Notes become due and payable by acceleration or otherwise; or from and after the
date on which the Collateral or any portion thereof or interest therein, is
sold, transferred, mortgaged, assigned, or encumbered, whether voluntarily or
involuntarily, or by operation of law or otherwise, without Administrative
Agent’s prior written consent (whether or not the sums owing under the Notes
become due and payable by acceleration); or from and after the Maturity Date,
then at the option of Requisite Lenders in each case, the interest rate
applicable to the then outstanding principal balance of the Loan shall be the
Default Rate.

 

24

--------------------------------------------------------------------------------


 

(f)                                 One-Month LIBO Rate Taxes, Regulatory Costs
and Reserve Percentages.

 

(i)                                   Upon Administrative Agent’s demand,
Borrower shall pay to Administrative Agent for the account of each Lender, in
addition to all other amounts which may be, or become, due and payable under
this Agreement and the other Loan Documents, any and all One-Month LIBO Rate
Taxes and Regulatory Costs, to the extent they are not internalized by
calculation of an Effective Rate.  Further, at Administrative Agent’s option,
the Effective Rate shall be automatically adjusted by adjusting the Reserve
Percentage, as determined by Administrative Agent in its prudent banking
judgment, from the date of imposition (or subsequent date selected by
Administrative Agent) of any such Regulatory Costs.  Administrative Agent shall
give Borrower notice of any One-Month LIBO Rate Taxes and Regulatory Costs as
soon as practicable after their occurrence, but Borrower shall be liable for any
One-Month LIBO Rate Taxes and Regulatory Costs regardless of whether or when
notice is so given.

 

(ii)                                In the event that any Lender incurs
additional costs on account of any increased Regulatory Costs, changes in the
Reserve Percentage, or capital adequacy requirements pursuant to
Section 15.15(a) of this Agreement, and such Lender elects to have Borrower pay
or reimburse it for such additional costs, Administrative Agent shall give
Borrower thirty (30) days prior written notice thereof, with a reasonably
detailed estimate of the amount of such additional costs.  In the event that
such additional costs would result in a material increase in the cost of the
Borrower’s annual debt service under the Loan (which, for purposes of this
paragraph, shall be defined as an increase of 5% or more of the debt service
payable by Borrower solely on account of such additional costs), Borrower shall
have the right and option to prepay the Loan in full, but not in part, without
prepayment premium or penalty.

 

(g)                                  One-Month LIBO Price Adjustment.  Borrower
acknowledges that prepayment or acceleration of a LIBOR Loan during a One-Month
LIBO Rate Period shall result in Lenders’ incurring additional costs, expenses
and/or liabilities and that it is extremely difficult and impractical to
ascertain the extent of such costs, expenses and/or liabilities.  Therefore, on
the date a portion of a LIBOR Loan is prepaid or the date all sums payable
hereunder become due and payable, by acceleration or otherwise (“Price
Adjustment Date”), Borrower will pay Administrative Agent, for the account of
each Lender (in addition to all other sums then owing to Lenders) an amount
(“One-Month LIBO Rate Price Adjustment”) equal to the then present value of
(i) the amount of interest that would have accrued on the LIBOR Loan portion
being repaid for the remainder of the One-Month LIBO Rate Period at the
One-Month LIBO Rate set on the first (1st) Business Day of the month in which
such amount is prepaid or becomes due, less (ii) the amount of interest that
would accrue on the same LIBOR Loan portion for the same period if the One-Month
LIBO Rate were set on the Price Adjustment Date at the One-Month LIBO Rate in
effect on the Price Adjustment Date.  The present value shall be calculated by
the Administrative Agent, for the benefit of the Lenders, using as a discount
rate the One-Month LIBO Rate quoted on the Price Adjustment Date.

 

(h)                                 Purchase, Sale and Matching of Funds. 
Borrower understands, agrees and acknowledges the following: (a) Lenders have no
obligation to purchase, sell and/or match funds in connection with the use of a
One-Month LIBO Rate as a basis for calculating an Effective Rate or One-Month
LIBO Rate Price Adjustment; (b) a One-Month Rate is used merely as a reference
in determining an Effective Rate and One-Month LIBO Rate Price Adjustment; and
(c) Borrower has accepted a One-Month Rate as a reasonable and fair basis for
calculating an Effective Rate and a One-Month LIBO Rate Price Adjustment. 
Borrower further agrees to pay the One-Month LIBO Rate Price Adjustment,
One-Month LIBO Rate Taxes and Regulatory Costs, if any, whether or not any
Lender elects to purchase, sell and/or match funds.

 

(i)                                     Usury.  It is expressly stipulated and
agreed to be the intent of Borrower and Lenders at all times to comply strictly
with the applicable Texas law governing the maximum rate

 

25

--------------------------------------------------------------------------------


 

or amount of interest payable on the Notes or the Related Indebtedness (or
applicable United States federal law to the extent that it permits Lenders to
contract for, charge, take, reserve or receive a greater amount of interest than
under Texas law).  Accordingly, if Applicable Law (or any judicial
interpretation thereof) renders usurious any amount (i) contracted for, charged,
taken, reserved or received pursuant to the Notes, any of the other Loan
Documents or any other communication or writing by or between Borrower and
Lenders related to the transaction or transactions that are the subject matter
of the Loan Documents, (ii) contracted for, charged or received by reason of
Lenders’ exercise of the option to accelerate the maturity of the Notes and/or
the Related Indebtedness, or (iii) Borrower will have paid or Lenders will have
received by reason of any voluntary prepayment by Borrower of the Notes and/or
the Related Indebtedness, then it is Borrower’s and Lenders’ express intent that
all amounts charged in excess of the Maximum Lawful Rate shall be automatically
cancelled, ab initio, and all amounts in excess of the Maximum Lawful Rate
theretofore collected by Lenders shall be credited on the principal balance of
the Notes and/or the Related Indebtedness (or, if the Notes and all Related
Indebtedness have been or would thereby be paid in full, refunded to Borrower),
and, to the fullest extent permitted under Applicable Law, the provisions of the
Notes and the other Loan Documents immediately be deemed reformed and the
amounts thereafter collectible hereunder and thereunder reduced, without the
necessity of the execution of any new document, so as to comply with the
Applicable Law, but so as to permit the recovery of the fullest amount otherwise
called for hereunder and thereunder; provided, however, if the Notes have been
paid in full before the end of the stated term of the Notes, then Borrower and
Lenders agree that Lenders shall either refund such excess interest to Borrower
and/or credit such excess interest against the Notes and/or any Related
Indebtedness then owing by Borrower to Lenders.  To the fullest extent permitted
under Applicable Law, Borrower hereby agrees that as a condition precedent to
any claim seeking usury penalties against Lenders, Borrower will provide written
notice to Lenders, advising Lenders in reasonable detail of the nature and
amount of the violation, and Lenders shall have sixty (60) days after receipt of
such notice in which to correct such usury violation, if any, by either
refunding such excess interest to Borrower or crediting such excess interest
against the Notes and/or the Related Indebtedness then owing by Borrower to
Lenders.  All sums contracted for, charged or received by Lenders for the use,
forbearance or detention of any debt evidenced by the Notes and/or the Related
Indebtedness shall, to the extent permitted by Applicable Law, be amortized or
spread, using the actuarial method, throughout the stated term of the Notes
and/or the Related Indebtedness until payment in full so that the rate or amount
of interest on account of the Notes and/or the Related Indebtedness does not
exceed the Maximum Lawful Rate from time to time in effect and applicable to the
Notes and/or the Related Indebtedness for so long as debt is outstanding.  In no
event shall the provisions of Chapter 346 of the Texas Finance Code (which
regulates certain revolving credit loan accounts and revolving triparty
accounts) apply to the Notes and/or the Related Indebtedness.  Notwithstanding
anything to the contrary contained herein or in any of the other Loan Documents,
it is not the intention of Lenders to accelerate the maturity of any interest
that has not accrued at the time of such acceleration or to collect unearned
interest at the time of such acceleration.  To the fullest extent permitted
under Applicable Law, Borrower and Lenders hereby agree that any and all suits
alleging the contracting for, charging or receiving of usurious interest shall
lie in Dallas County, Texas, and each irrevocably waive the right to venue in
any other county.  To the extent that Lenders are relying on Chapter 303 of the
Texas Finance Code to determine the Maximum Lawful Rate payable on the Notes
and/or the Related Indebtedness, Lenders will utilize the weekly ceiling from
time to time in effect as provided in such Chapter 303, as amended.  To the
extent United States federal law permits Lenders to contract for, charge, take,
receive or reserve a greater amount of interest than under Texas law, Lenders
will rely on United States federal law instead of such Chapter 303 for the
purpose of determining the Maximum Lawful Rate.  Additionally, to the extent
permitted by Applicable Law now or hereafter in effect, Lenders may, at its
option and from time to time, utilize any other method of establishing the
Maximum Lawful Rate under such Chapter 303 or under other Applicable Law by
giving notice, if required, to Borrower as provided by Applicable Law now or
hereafter in effect.

 

26

--------------------------------------------------------------------------------


 

2.7                               PAYMENTS.

 

(a)                                 Manner and Time of Payment.  All payments of
principal, interest and fees hereunder payable to Administrative Agent or the
Lenders shall be made without condition or reservation of right and free of
set-off or counterclaim, in Dollars and by wire transfer (pursuant to
Administrative Agent’s written wire transfer instructions) of immediately
available funds, to Administrative Agent, for the account of each applicable
Lender, not later than 11:00 A.M. (San Francisco, California time) on the date
due; and funds received by Administrative Agent after that time and date shall
be deemed to have been paid on the next succeeding Business Day.

 

(b)                                 Payments on Non-Business Days.  Whenever any
payment to be made by Borrower hereunder shall be stated to be due on a day
which is not a Business Day, payments shall be made on the next succeeding
Business Day and such extension of time shall be included in the computation of
the payment of interest hereunder and of any fees due under this Agreement, as
the case may be.

 

(c)                                  Prepayment.

 

(i)                                   Borrower may not prepay any portion of the
Term Loan prior to September 18, 2019 (the “Prepayment Lockout Expiration
Date”).  After the Prepayment Lockout Expiration Date, Borrower may partially
prepay the outstanding principal of the Term Loan attributable to a Non-Key
Property in full or in part in connection with a Property Release of such
Non-Key Property in accordance with Sections 2.7(c)(ii) and 2.11 below, but
Borrower shall not have the right to prepay the outstanding principal of the
Term Loan applicable to the Key Properties (except as expressly permitted herein
in connection with a payoff of the entire indebtedness outstanding under the
Loan after the Prepayment Lockout Expiration Date and the payment of the
applicable Prepayment Premium as set forth below). Any prepayment shall be
subject to the Borrower maintaining the Portfolio Diversification.

 

(ii)                                Prepayment Premiums — Non-Key Properties.
 If the prepayment in connection with a Non-Key Property occurs during the
period after the Prepayment Lockout Expiration Date through and including
September 18, 2020, the Prepayment Premium shall be three-quarters of one
percent (.75%) of the principal amount being prepaid. If the prepayment in
connection with a Non-Key Property occurs during the period from and after
September 19, 2020 through and including September 18, 2021, the Prepayment
Premium shall be one-quarter percent (.25%) of the principal amount being
prepaid. Any prepayment in connection with a Non-Key Property occurring after
September 18, 2021 shall not be subject to any Prepayment Premium. Any
prepayment made in connection with a Non-Key Property shall be (i) made
concurrently with the payment of the applicable Release Price for such Non-Key
Property, and (ii) accompanied by any additional amounts required to be paid
hereunder (e.g., “LIBOR breakage costs” (which term, for all purposes of this
Agreement, includes any One-Month LIBO Rate Price Adjustment), termination
payments under any Swap Contract and payment of the applicable Prepayment
Premium).

 

(iii)                             Prepayment Premiums — Entire Indebtedness.
 Notwithstanding anything to the contrary contained herein, Borrower shall not
be entitled to any Property Releases of any Key Properties for any reason.
Borrower may, however, after the Prepayment Lockout Expiration Date prepay the
outstanding principal amount of the Loan subject to the payment of the
applicable Prepayment Premium as set forth below. Upon any such prepayment of
the entire Loan pursuant to the express provisions below, all of the entire
outstanding principal balance of the Loan, together with accrued but unpaid
interest and all other sums outstanding under the Loan Documents shall be due
and payable in full, each Swap Contract shall be terminated, and Borrower shall
pay a Prepayment Premium as set forth in this clause (iii); provided, further,
Borrower may request the swap rate provider or

 

27

--------------------------------------------------------------------------------


 

counterparty under any Swap Contract (a “Swap Rate Provider”) to transfer such
Swap Contract to another loan, but any such transfer shall be subject to the
Swap Rate Provider’s consent in the Swap Rate Provider’s sole and absolute
discretion.  If a prepayment of the Loan occurs hereunder after the Prepayment
Lockout Expiration Date, then (i) the Prepayment Premium for the period after
the Prepayment Lockout Expiration Date through and including September 18, 2020
shall be three-quarters of one percent (.75%) of the entire outstanding
principal balance of the Term Loan, and (ii) the Prepayment Premium for the
period from and after September 18, 2020 through and including September 18,
2021 shall be one-quarter percent (.25%) of the entire outstanding principal
balance of the Term Loan.  Any prepayment hereunder occurring after
September 18, 2021 shall not be subject to any Prepayment Premium. 
Notwithstanding anything to the contrary contained in this Agreement, no
Prepayment Premium shall be due and owing if any time after the Prepayment
Lockout Expiration Date, Borrower or Guarantor obtains an unsecured corporate
credit facility to refinance the Loan unless the indebtedness is accelerated by
Administrative Agent as a result of a Default.

 

(iv)                              Prepayment.  Borrower shall give not less than
three (3) Business Days’ prior written notice to Administrative Agent, not later
than 11:00 A.M. (San Francisco, California time) on the date given, of
Borrower’s intention to prepay all or any portion of the Term Loan.  Any notice
of prepayment given to Administrative Agent under this Section 2.7 shall specify
the date of prepayment and the principal amount of the prepayment.  In the event
of a prepayment of any portion of the Loan subject to the One-Month LIBO Rate,
Borrower shall concurrently pay any One-Month LIBO Rate Price Adjustment payable
in respect thereof.  Any prepayment of principal shall be accompanied by any
amounts necessary to compensate or reimburse Administrative Agent and Lenders
for (1) any LIBOR breakage costs, (2) any termination payments under any Swap
Contract and (3) payment of the applicable Prepayment Premium set forth herein. 
Amounts prepaid shall be applied first to any portion of the Term Loan that is
not subject to a Swap Contract, if any.  Any principal balance reduction shall
reduce Lenders’ Term Loan Commitment by a like amount, and any such amounts of
the Term Loan repaid by Borrower may not be reborrowed.

 

(v)                                 No Premium Required.  Notwithstanding
anything to the contrary herein, no Prepayment Premium shall be due or payable
in connection with the payment of any insurance proceeds or condemnation awards
applied against the principal outstanding under the Loan in accordance with the
Loan Documents. Furthermore, any portion of the Revolving Loan may be prepaid,
in whole or in part, at any time without the payment of any prepayment premium
or fee; provided Borrower must pay any Additional Costs incurred by Lenders in
connection with such prepayment.

 

2.8                               COLLATERAL POOL. In order for a Property to be
included in the Collateral Pool, (a) a Property must be wholly-owned in fee
simple by a Borrower or Non-Borrower Mortgagor (with the beneficial interests
being 100% owned by Borrower), and no Property shall be a ground lease, (b) no
subordinate debt (excluding Permitted Liens) shall be allowed on any Property,
(c) no Property shall have any restrictions on the Borrower’s ability to sell or
encumber such Property (except for restrictions in the Loan Documents or as may
be shown in the Permitted Liens) and (d) Administrative Agent shall have
received a current environmental and property condition report for such Property
satisfactory to Administrative Agent in all respects.  Except as provided in
Section 15.31 below, no Properties may be added to the Collateral Pool after the
Effective Date.

 

Furthermore, at all times: (1) the Collateral Pool must contain a minimum of
twelve (12) individual properties (which, for purposes hereof, “individual
property” means each of the Properties to which a portion of the Loan is
allocated as set forth on Exhibit J attached hereto), (2) the Appraised Value of
the Collateral Pool shall be at least $600,000,000, (3) the Collateral Pool must
be maintained across at least two (2)

 

28

--------------------------------------------------------------------------------


 

metropolitan statistical areas, (4) no single metropolitan statistical area
within the Collateral Pool shall exceed sixty percent (60%) of the In Place NOI
of the entire Collateral Pool, (5) no single metropolitan statistical area shall
contain more than two (2) Hotel Properties, (6) the Hotel NOI shall not exceed
twenty percent (20%) of the In Place NOI of the entire Collateral Pool, and
(7) no single property within the Collateral Pool shall have an In Place NOI
that exceeds forty percent (40%) of the In Place NOI of the entire Collateral
Pool (collectively, the “Portfolio Diversification”).

 

After the Effective Date, the Debt Service Coverage Ratio for the Collateral
Pool shall be tested on a quarterly basis, using a Determination Date as of the
end of each calendar quarter.  In the event the Debt Service Coverage Ratio
(based on the then outstanding principal of the entire Loan) as of the end of
any calendar quarter is less than 1.25:1.00 (the “Minimum DSCR”), Borrower shall
pay down the portion of the amount outstanding under the Revolving Loan
necessary to achieve a Debt Service Coverage Ratio of at least 1.25:1.00 within
ten (10) days thereafter (which amount may later be reborrowed pursuant to the
terms of this Agreement to the extent the Debt Service Coverage Ratio [based on
the then outstanding principal of the entire Loan] is greater than or equal to
1.25:1.00 at such time).  Borrower’s failure to make such payment within such
10-day period shall be an immediate Default.  In the event the Debt Service
Coverage Ratio (based on the then outstanding principal of the Term Loan) as of
the end of any calendar quarter is less than 1.00:1.00, a Cash Trap Event Period
shall be deemed to have occurred as provided in Section 10.16(b) of this
Agreement.

 

2.9                               FULL REPAYMENT AND RECONVEYANCE.  Upon
repayment and termination of all Secured Obligations in full, Administrative
Agent shall issue a full reconveyance of the Property from the Lien of the
Security Instrument; provided, however, that all of the following conditions
shall be satisfied at the time of, and with respect to, such reconveyance: 
(a) Administrative Agent, for the benefit of Lenders, shall have received all
escrow, closing and recording costs, the costs of preparing and delivering such
reconveyance and any sums then due and payable under the Loan Documents; and
(b) Administrative Agent shall have received a written release satisfactory to
Administrative Agent of any set aside letter, letter of credit or other form of
undertaking which Administrative Agent or any Lender has issued to any surety,
Governmental Authority or any other party in connection with the Loan and/or the
Property.  Lenders’ obligations to make further disbursements under the Loan
shall terminate as to any portion of the Loan undisbursed as of the date of
issuance of such full release or reconveyance, and any commitment of Lenders to
lend any undisbursed portion of the Loan shall be canceled.

 

2.10                        LENDERS’ ACCOUNTING.  Administrative Agent shall
maintain a loan account (the “Loan Account”) on its books in which shall be
recorded (a) the names and addresses and the Pro Rata Facility Shares, Pro Rata
Term Loan Shares and Pro Rata Revolving Loan Shares of each of the Lenders, and
principal amount of the Loan owing to each Lender from time to time, and (b) all
repayments of principal and payments of accrued interest, as well as payments of
fees required to be paid pursuant to this Agreement.  All entries in the Loan
Account shall be made in accordance with Administrative Agent’s customary
accounting practices as in effect from time to time.  Monthly or at such other
interval as is customary with Administrative Agent’s practice, Administrative
Agent will render a statement of the Loan Account to Borrower and will deliver a
copy thereof to each Lender.  Each such statement shall be deemed final, binding
and conclusive upon Borrower in all respects as to all matters reflected therein
(absent manifest error).

 

2.11                        PROPERTY RELEASES.  From time to time after the
Prepayment Lockout Expiration Date but prior to the Maturity Date, Borrower may
request, upon not less than thirty (30) days prior written notice to the
Administrative Agent or such shorter period as may be acceptable to
Administrative Agent, that any Non-Key Property (but not any Key Property) be
released from the Collateral Pool and from the Liens created by the Security
Instrument and other Loan Documents, which release (a “Property Release”) shall
be effected by a written release executed by Administrative Agent when all of
the following conditions are satisfied as of the date of such Property Release:

 

(a)                                 No Default or Potential Default exists under
the Loan Documents, or will exist immediately after giving effect to such
Property Release;

 

29

--------------------------------------------------------------------------------


 

(b)                                 Such Property Release shall be in connection
with the refinancing of such Non-Key Property, or the sale of such Non-Key
Property, to a Person that is not an Affiliate of any Borrower or Guarantor, or
such Non-Key Property shall be contributed to a joint venture or other entity
Controlled by Borrower or Guarantor for the purpose of the redevelopment of such
Non-Key Property;

 

(c)                                  Administrative Agent shall have received,
for the account of the applicable Lenders, the Release Price for the Property to
be released, which Release Price shall be applied as a reduction of the
outstanding principal balance of the Term Loan;

 

(d)                                 Administrative Agent shall have received any
and all sums then due and owing under the Loan Documents in connection with such
Property Release, including the applicable Prepayment Premium due on account of
such Property Release, and all closing and recording costs, the costs of
preparing and delivering such Property Release and the cost of any title
insurance endorsements required by Administrative Agent, including, without
limitation, an endorsement pursuant to applicable title insurance rules and
regulations;

 

(e)                                  If the Non-Key Property to be released is
only a portion of larger parcel or tract of land, then:  (i) the Non-Key
Property to be released and the portion of the Property which shall remain
encumbered by the applicable Security Instrument shall each be legal parcels
lawfully created in compliance with all subdivision laws and ordinances and, at
Borrower’s sole cost, and Administrative Agent shall have received any title
insurance endorsements or other evidence to that effect requested by
Administrative Agent, in form satisfactory to Administrative Agent; (ii) the
legal descriptions of the portion of the Property being released and the portion
of the Property remaining encumbered shall be acceptable to Administrative Agent
in its sole discretion and (iii) the portion of the Property which shall remain
encumbered by the applicable Security Instrument shall have the benefit of all
utilities, easements, public and/or private streets, covenants, conditions and
restrictions as may be necessary, in Administrative Agent’s judgment, for the
development, improvement and operation thereof; provided, that Administrative
Agent shall exercise such judgment in a reasonable manner so long as any such
release shall not result in a material adverse effect on the remaining portion
of the Property not so released;

 

(f)                                   If the Non-Key Property to be released is
only a portion of larger parcel or tract of land for real estate tax purposes
(i.e., the Non-Key Property being released is only a portion of a larger tax
parcel), Administrative Agent shall have received evidence satisfactory to
Administrative Agent that any tax or assessment which constitutes a Lien against
the Non-Key Property has been properly allocated between the Non-Key Property to
be released and the portion of the Property which shall remain encumbered by the
Security Instrument;

 

(g)                                  No Property Release shall result in any of
the remaining Property in the Collateral Pool after the Property Release not
(i) having sufficient access to a public right-of-way for ingress and egress to
such remaining Property or (ii) being in non-compliance with any Requirements of
Law as a result of such Property Release, including without limitation, any
parking requirements applicable to the Property remaining in the Collateral
Pool;

 

(h)                                 Neither the acceptance of any payment of a
Release Price nor the issuance of any Property Release by Administrative Agent
shall affect Borrower’s obligation to repay all amounts owing under the Loan
Documents or under the Lien of the Security Instrument on the remainder of the
Property which is not released; provided, however, if a Property Release
obtained in accordance with this Agreement results in one of the entities other
than Ward Parent comprising Borrower no longer having any interest in the
Collateral Pool, Administrative Agent and Lenders shall take such actions as may
reasonably be required to release such entity from any liability accruing under
the Loan Documents from and after the date of such release;

 

30

--------------------------------------------------------------------------------


 

(i)                                     To the extent a metes and bounds
description of the Non-Key Property is not attached hereto as Exhibits A-1
through A-28, Borrower shall have provided Administrative Agent with a metes and
bounds description and survey of such Non-Key Property in order to effectuate
such release;

 

(j)                                    After giving effect to such Property
Release, the Collateral Pool shall comply with the Portfolio Diversification
provisions of Section 2.8; and

 

(k)                                 No Property Release shall be of the Columbia
Corporate Center 10/20/30 Parking Deck, the Columbia Corporate Center 40 Parking
Deck or the Columbia Corporate Center 50/60/70 Parking Deck except as follows:

 

(1)                                 To the extent Borrower has effectuated a
Property Release of Columbia Corporate Center 10, Columbia Corporate Center 20
and Columbia Corporate Center 30 in accordance with the terms and conditions of
this Agreement, then the Columbia Corporate Center 10/20/30 Parking Deck shall
be released at such time as the last of the foregoing three properties is
released.

 

(2)                                 To the extent Borrower has effectuated a
Property Release of Columbia Corporate Center 40, then the Columbia Corporate
Center 40 Parking Deck shall be released in connection with such release.

 

(3)                                 To the extent Borrower has effectuated a
Property Release of Columbia Corporate Center 50, Columbia Corporate Center 60
and Columbia Corporate Center 70 in accordance with the terms and conditions of
this Agreement, then the Columbia Corporate Center 50/60/70 Parking Deck shall
be released at such time as the last of the foregoing three properties is
released.

 

2.12                        INCREASE IN REVOLVING LOAN.  Borrower has a one-time
right to request an increase of $50,000,000 in the aggregate amount of the
Revolving Loan Commitment by providing written notice to Administrative Agent,
which notice shall be irrevocable once given.  Administrative Agent, in
consultation with Borrower, shall manage all aspects of the syndication of such
increase in Revolving Loan Commitment, including decisions as to the selection
of the existing Lenders and/or other banks, financial institutions and other
institutional lenders to be approached with respect to such increase and the
allocations of the increase in the Revolving Loan Commitment among such existing
Lenders and/or other banks, financial institutions and other institutional
lenders.  No Lender (including, without limitation, Wells Fargo) shall be
obligated in any way whatsoever to increase its Revolving Loan Commitment.  In
the event of such any increase, the amount of the Revolving Loan will only
increase by the amount of (i) any increase of the Lenders then holding a portion
of the Revolving Loan Commitment agreeing to increase their Revolving Loan
Commitment or (ii) an increase of the Revolving Loan Commitment from new
Lenders.  If a new Lender becomes a party to this Agreement, or if any existing
Lender is increasing its Revolving Loan Commitment, such Lender shall on the
date it becomes a Lender hereunder (or in the case of an existing Lender,
increases its Revolving Loan Commitment) (and as a condition thereto) purchase
from the other Lenders its Revolving Loan Commitment percentage (determined with
respect to the Lenders’ relative Revolving Loan Commitments and after giving
effect to the increase of Revolving Loan Commitments) of any outstanding
Revolving Loans, by making available to the Administrative Agent for the account
of such other Lenders, in same day funds, an amount equal to the sum of (A) the
portion of the outstanding principal amount of such Revolving Loans to be
purchased by such Lender plus (B) interest accrued and unpaid to and as of such
date on such portion of the outstanding principal amount of such Revolving
Loans.  The Borrower shall pay to the Lenders amounts payable, if any, to such
Lenders under this Agreement as a result of the prepayment of any such Revolving
Loans.  Effecting the increase of the Revolving Loan Commitment under this
Section is subject to the following conditions precedent:  (x) no Default shall
be in existence on the effective date of such increase and no event of
circumstance shall have occurred or be existing on the effective date of such
increase which with the passage of time, the giving of notice or both would
constitute a Default, (w) an amendment to the Loan Documents effectuating such
increase, executed by Borrower, Guarantor, Administrative Agent and each of the
Lenders that at such time have a portion of the Revolving Loan Commitment (it
being acknowledged that if a Lender only holds a portion of the Term

 

31

--------------------------------------------------------------------------------


 

Loan Commitment, such Lender shall not be required to execute such amendment and
such Lender acknowledges that an increase hereunder shall affect such Lender’s
Pro Rata Facility Share), (y) the representations and warranties made or deemed
made by Borrower or Guarantor in any Loan Document to which Borrower or
Guarantor is a party shall be true or correct on the effective date of such
increase except to the extent that such representations and warranties expressly
relate solely to an earlier date (in which case such representations and
warranties shall have been true and accurate on and as of such earlier date) and
except for changes in factual circumstances specifically and expressly permitted
hereunder, and (z) Administrative Agent shall have received each of the
following, in form and substance reasonably satisfactory to Administrative
Agent:  (i) if not previously delivered to Administrative Agent, executed
resolutions by Borrower and Guarantor, in form and substance reasonably
acceptable to Administrative Agent, authorizing such increase; (ii) an opinion
of counsel to Borrower and Guarantor, and addressed to Administrative Agent and
the Lenders covering such matters as reasonably requested by Administrative
Agent, and (iii) new Notes executed by Borrower, payable to any new Lenders and
replacement Notes executed by Borrower, payable to any existing Lenders
increasing their Revolving Loan Commitments, in the amount of such Lender’s
Revolving Loan Commitment at the time of the effectiveness of the applicable
increase in the aggregate amount of the Revolving Loan Commitments.  In
addition, in connection with any increase in the aggregate amount of the
Revolving Loan Commitments pursuant to this Section 2.12 any Lender becoming a
party hereto shall execute such documents and agreements as Administrative Agent
may reasonably request.

 

2.13                        TAXES.

 

(a)                                 FATCA.  For purposes of this Section, the
term “Applicable Law” includes FATCA.

 

(b)                                 Payments Free of Taxes.  Any and all
payments by or on account of any obligation of the Borrower or any other Loan
Party under any Loan Document shall be made without deduction or withholding for
any Taxes, except as required by Applicable Law.  If any Applicable Law (as
determined in the good faith discretion of an applicable Withholding Agent)
requires the deduction or withholding of any Tax from any such payment by a
Withholding Agent, then the applicable Withholding Agent shall be entitled to
make such deduction or withholding and shall timely pay the full amount deducted
or withheld to the relevant Governmental Authority in accordance with Applicable
Law and, if such Tax is an Indemnified Tax, then the sum payable by the Borrower
or other applicable Loan Party shall be increased as necessary so that after
such deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.

 

(c)                                  Payment of Other Taxes by the Borrower. 
The Borrower and the other Loan Parties shall timely pay to the relevant
Governmental Authority in accordance with Applicable Law, or at the option of
the Administrative Agent timely reimburse it for the payment of, any Other
Taxes.

 

(d)                                 Indemnification by the Borrower.  The
Borrower and the other Loan Parties shall jointly and severally indemnify each
Recipient, within 10 days after demand therefor, for the full amount of any
Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section) payable or paid by such
Recipient or required to be withheld or deducted from a payment to such
Recipient and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority.  A certificate as to the amount
of such payment or liability delivered to the Borrower by a Lender (with a copy
to the Administrative Agent), or by the Administrative Agent on its own behalf
or on behalf of a Lender, shall be conclusive absent manifest error.

 

(e)                                  Indemnification by the Lenders.  Each
Lender shall severally indemnify the Administrative Agent, within 10 days after
demand therefor, for (i) any Indemnified Taxes attributable to such Lender (but
only to the extent that the Borrower or another Loan Party has not already
indemnified the Administrative Agent for such Indemnified Taxes and without
limiting the obligation of the Borrower and the other Loan Parties to do so),
(ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 15.14  relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in

 

32

--------------------------------------------------------------------------------


 

connection with any Loan Document, and any reasonable expenses arising therefrom
or with respect thereto, whether or not such Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority.  A certificate as to
the amount of such payment or liability delivered to any Lender by the
Administrative Agent shall be conclusive absent manifest error.  Each Lender
hereby authorizes the Administrative Agent to set off and apply any and all
amounts at any time owing to such Lender under any Loan Document or otherwise
payable by the Administrative Agent to the Lender from any other source against
any amount due to the Administrative Agent under this subsection.

 

(f)                                   Evidence of Payments.  As soon as
practicable after any payment of Taxes by the Borrower or any other Loan Party
to a Governmental Authority pursuant to this Section, the Borrower or such other
Loan Party shall deliver to the Administrative Agent the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.

 

(g)                                  Status of Lenders.

 

(i)                                     Any Lender that is entitled to an
exemption from or reduction of withholding Tax with respect to payments made
under any Loan Document shall deliver to the Borrower and the Administrative
Agent, at the time or times reasonably requested by the Borrower or the
Administrative Agent, such properly completed and executed documentation
reasonably requested by the Borrower or the Administrative Agent as will permit
such payments to be made without withholding or at a reduced rate of
withholding.  In addition, any Lender, if reasonably requested by the Borrower
or the Administrative Agent, shall deliver such other documentation prescribed
by Applicable Law or reasonably requested by the Borrower or the Administrative
Agent as will enable the Borrower or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements.  Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in the immediately
following clauses (ii)(A), (ii)(B) and (ii)(D)) shall not be required if in the
Lender’s reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.

 

(ii)                                  Without limiting the generality of the
foregoing, in the event that the Borrower is a U.S. Person:

 

(A)                               any Lender that is a U.S. Person shall deliver
to the Borrower and the Administrative Agent on or prior to the date on which
such Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), 2 executed originals of IRS Form W-9 (or any successor form) certifying
that such Lender is exempt from U.S. federal backup withholding tax;

 

(B)                               any Foreign Lender shall, to the extent it is
legally entitled to do so, deliver to the Borrower and the Administrative Agent
(in such number of copies as shall be requested by the recipient) on or prior to
the date on which such Foreign Lender becomes a Lender under this Agreement (and
from time to time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), whichever of the following is applicable:

 

(I)                                   in the case of a Foreign Lender claiming
the benefits of an income tax treaty to which the United States is a party
(x) with respect to payments of interest under any Loan Document, executed
originals of IRS Form W-8BEN establishing an exemption from, or reduction of,
U.S. federal withholding Tax pursuant to the “interest” article of such tax
treaty and (y) with respect to any other applicable payments under any Loan
Document, IRS Form W-8BEN

 

33

--------------------------------------------------------------------------------


 

establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;

 

(II)                              executed originals of IRS Form W-8ECI;

 

(III)                         in the case of a Foreign Lender claiming the
benefits of the exemption for portfolio interest under Section 881(c) of the
Internal Revenue Code, (x) a certificate substantially in the form of
Exhibit G-1 to the effect that such Foreign Lender is not a “bank” within the
meaning of Section 881(c)(3)(A) of the Internal Revenue Code, a “10 percent
shareholder” of the Borrower within the meaning of Section 881(c)(3)(B) of the
Internal Revenue Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Internal Revenue Code (a “U.S. Tax Compliance
Certificate”) and (y) executed originals of IRS Form W-8BEN; or

 

(IV)                          to the extent a Foreign Lender is not the
beneficial owner, executed originals of IRS Form W-8IMY, accompanied by IRS
Form W-8ECI, IRS Form W-8BEN, a U.S. Tax Compliance Certificate substantially in
the form of Exhibit G-2  or Exhibit G-3, IRS Form W-9, and/or other
certification documents from each beneficial owner, as applicable; provided that
if the Foreign Lender is a partnership and one or more direct or indirect
partners of such Foreign Lender are claiming the portfolio interest exemption,
such Foreign Lender may provide a U.S. Tax Compliance Certificate substantially
in the form of Exhibit G-4 on behalf of each such direct and indirect partner;

 

(C)                               any Foreign Lender shall, to the extent it is
legally entitled to do so, deliver to the Borrower and the Administrative Agent
(in such number of copies as shall be requested by the recipient) on or prior to
the date on which such Foreign Lender becomes a Lender under this Agreement (and
from time to time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), executed originals of any other form prescribed by
Applicable Law as a basis for claiming exemption from or a reduction in U.S.
federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by Applicable Law to permit the Borrower or
the Administrative Agent to determine the withholding or deduction required to
be made; and

 

(D)                               if a payment made to a Lender under any Loan
Document would be subject to U.S. federal withholding Tax imposed by FATCA if
such Lender were to fail to comply with the applicable reporting requirements of
FATCA (including those contained in Section 1471(b) or 1472(b) of the Internal
Revenue Code, as applicable), such Lender shall deliver to the Borrower and the
Administrative Agent at the time or times prescribed by Applicable Law and at
such time or times reasonably requested by the Borrower or the Administrative
Agent such documentation prescribed by Applicable Law (including as prescribed
by Section 1471(b)(3)(C)(i) of the Internal Revenue Code) and such additional
documentation reasonably requested by the Borrower or the Administrative Agent
as may be necessary for the Borrower and the Administrative Agent to comply with
their obligations under FATCA and to determine that such Lender has complied
with such Lender’s obligations under FATCA or to determine the amount to deduct
and withhold from such payment.  Solely for purposes of this clause (D), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.

 

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

 

34

--------------------------------------------------------------------------------


 

(h)  Treatment of Certain Refunds.  If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.13 (including by
the payment of additional amounts pursuant to this Section 2.13), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section with respect to the Taxes giving
rise to such refund), net of all out-of-pocket expenses (including Taxes) of
such indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund).  Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this paragraph (h) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority.  Notwithstanding anything to the contrary
in this paragraph (h), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (h) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid.  This paragraph shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.

 

(i)  Survival.  Each party’s obligations under this Section 2.13 shall survive
the resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.

 

ARTICLE 3.  DISBURSEMENT

 

3.1                               CONDITIONS PRECEDENT.  Without limiting
Section 2.1(c) with respect to disbursements of the Revolving Loan,
Administrative Agent’s and Lenders’ obligation to make any disbursements or take
any other action under the Loan Documents shall be subject at all times to
satisfaction of each of the following conditions precedent:

 

(a)                                 There shall exist no Default or Potential
Default, as defined in this Agreement, or Default as defined in any of the other
Loan Documents or in the Other Related Documents;

 

(b)                                 Administrative Agent shall have received all
Loan Documents, Other Related Documents, other documents, instruments, policies,
and forms of evidence or other materials requested by Administrative Agent or
any Lender under the terms of this Agreement or any of the other Loan Documents;

 

(c)                                  The Security Instrument shall be a valid
Lien upon the Property and be prior and superior to all other Liens thereon
except the Permitted Liens;

 

(d)                                 Administrative Agent shall have received the
Title Policy covering the Property and surveys of the Property in form and
substance acceptable to Administrative Agent;

 

(e)                                  With respect to the initial disbursement of
the Loan, Administrative Agent shall have received tenant estoppel letters and
subordination, nondisturbance and attornment agreements from such tenants of the
Property as may be required by Administrative Agent, which shall be in form and
content satisfactory to Administrative Agent;

 

(f)                                   Administrative Agent shall have received
confirmation that any one or more Borrowers has entered into an interest rate
swap transaction in the notional amount equal to the original outstanding
balance of the Term Loan, with an expiration date equal to or greater than the

 

35

--------------------------------------------------------------------------------


 

Maturity Date, for the purpose of hedging its interest rate risk in respect of
the Notes.  If Wells Fargo is the counterparty to the interest rate swap
transaction, Administrative Agent shall have received confirmation that Borrower
has executed the ISDA Master Agreement, the ISDA Schedule and a trade
confirmation.  If any one or more Borrowers entered into an interest rate swap
transaction with a counterparty other than Administrative Agent, such
counterparty shall have a Standard & Poor’s rating of A- and a Moody’s rating of
A3 (or as otherwise approved by Administrative Agent);

 

(g)                                  Administrative Agent shall have received
from each Lender such Lender’s Pro Rata Facility Share of such disbursement; and

 

(h)                                 In no event shall the amount of the Loan
exceed $700,000,000 (without limiting Section 2.1(c) with respect to
disbursements of the Revolving Loan; provided, however, no advance on the
Revolving Loan shall cause the Debt Service Coverage Ratio (as based on the Debt
Service Coverage Ratio as of the immediately preceding quarter) to be less than
the Minimum DSCR as set forth in Section 2.8 above).

 

3.2                               INTENTIONALLY OMITTED.

 

3.3                               PERMITTED SUBSIDIARY.  In addition to the
other entities comprising Borrower, Ward Parent owns a 100% ownership interest
in Victoria Ward Services, Inc. (TRS) (“Permitted Subsidiary”).  None of the
ownership interests in the Permitted Subsidiary are a part of the Collateral
Pool or security for the Loan, and subject to the covenants in herein and in
Article 8 below, Ward Parent will not be limited or restricted in its activities
with respect to Permitted Subsidiary.

 

3.4                               ACCOUNT, PLEDGE AND ASSIGNMENT, AND
DISBURSEMENT AUTHORIZATION.  The proceeds of the Loan, when qualified for
disbursement, shall be disbursed to or for the benefit or account of Borrower
under the terms of this Agreement; provided, however, that any direct
disbursements from the Loan which are made by means of wire transfer shall be
subject to the provisions of the Disbursement Instruction Agreement. 
Disbursements hereunder may be made by Administrative Agent upon the written
request of any Person who has been authorized by Borrower to request such
disbursements until such time as written notice of Borrower’s revocation of such
authority is received by Administrative Agent at the following address:

 

CRE Syndication Administrator

Commercial Real Estate Loan Services

600 South 4th Street, 9th Floor

Minneapolis, MN 55415

MAC: N9300-091

Attn: Manager

 

As additional security for Borrower’s performance under the Loan Documents,
Borrower hereby irrevocably pledges and assigns to Administrative Agent, for the
benefit of Lenders, all monies at any time deposited in the Accounts.

 

3.5                               LOAN DISBURSEMENTS.  Subject to the conditions
set forth in Section 3.1, the proceeds of the Loan shall be disbursed on the
Effective Date All disbursements shall be held by Borrower in trust and applied
by Borrower solely for the purposes for which the funds have been disbursed. 
Administrative Agent and Lenders have no obligation to monitor or determine
Borrower’s use or application of the disbursements.

 

3.6                               FUNDS TRANSFER DISBURSEMENTS.  Borrower hereby
authorizes Administrative Agent, to disburse the proceeds of any Loans made by
Lenders or any of their Affiliates pursuant to the Loan Documents as requested
by an authorized representative of the Borrower to any of the accounts
designated in the Disbursement Instruction Agreement form.  Borrower agrees to
be bound by any transfer request: (i) authorized or transmitted by Borrower; or
(ii) made in Borrower’s name and accepted by Administrative Agent in good faith
and in compliance with these transfer instructions, even if not properly
authorized by Borrower.  Borrower further agrees and acknowledges that
Administrative Agent may rely

 

36

--------------------------------------------------------------------------------


 

solely on any bank routing number or identifying bank account number or name
provided by Borrower to effect a wire of funds transfer even if the information
provided by Borrower identifies a different bank or account holder than named by
the Borrower.  Administrative Agent is not obligated or required in any way to
take any actions to detect errors in information provided by Borrower.  If
Administrative Agent takes any actions in an attempt to detect errors in the
transmission or content of transfer requests or takes any actions in an attempt
to detect unauthorized funds transfer requests, Borrower agrees that no matter
how many times Administrative Agent takes these actions Administrative Agent
will not in any situation be liable for failing to take or correctly perform
these actions in the future and such actions shall not become any part of the
transfer disbursement procedures authorized under this provision, the Loan
Documents, or any agreement between Administrative Agent and Borrower.  Borrower
agrees to notify Administrative Agent of any errors in the transfer of any funds
or of any unauthorized or improperly authorized transfer requests within
fourteen (14) days after Administrative Agent’s confirmation to Borrower of such
transfer.  Administrative Agent will, in its sole discretion, determine the
funds transfer system and the means by which each transfer will be made.
Administrative Agent, may delay or refuse to accept a funds transfer request if
the transfer would:  (a) violate the terms of this authorization, (b) require
use of a bank unacceptable to Administrative Agent or any Lender or prohibited
by government authority; (iii) cause Administrative Agent or any Lender to
violate any Federal Reserve or other regulatory risk control program or
guideline; or (iv) otherwise cause Administrative Agent or any Lender to violate
any Applicable Law.  Neither Administrative Agent nor any Lender shall be liable
to Borrower or any other parties for: (i) errors, acts or failures to act of
others, including other entities, banks, communications carriers or
clearinghouses, through which Borrower’s transfers may be made or information
received or transmitted, and no such entity shall be deemed an agent of
Administrative Agent or any Lender, (ii) any loss, liability or delay caused by
fires, earthquakes, wars, civil disturbances, power surges or failures, acts of
government, labor disputes, failures in communications networks, legal
constraints or other events beyond Administrative Agent or any Lender’s control,
or (iii) any special, consequential, indirect or punitive damages, whether or
not (a) any claim for these damages is based on tort or contract or
(b) Administrative Agent or any Lender or Borrower knew or should have known the
likelihood of these damages in any situation.  Neither Administrative Agent nor
any Lender makes any representations or warranties other than those expressly
made in this Agreement.

 

ARTICLE 4.  IMPOUNDS

 

4.1                               TAX IMPOUND.  Following the occurrence of a
Default, at Administrative Agent’s option and election, Borrower shall deposit
into the Tax Impound Account (collectively, “Tax Impound”), on each Due Date, an
amount estimated from time to time by Administrative Agent, in its reasonable
discretion, to be sufficient to pay the taxes, assessments and other similar ad
valorem liabilities payable by Borrower under the Loan Documents with respect to
the Property (collectively, “Property Taxes”) at least thirty (30) days prior to
each date on which Property Taxes become delinquent (“Delinquency Date”). 
Administrative Agent shall provide Borrower with the initial estimated monthly
amount to be deposited by Borrower for Property Taxes on each Due Date, and
Borrower shall thereafter deposit such amount with Administrative Agent on each
Due Date in addition to all other amounts owed to Administrative Agent and
Lenders on the Due Date.  If Administrative Agent determines in good faith at
any time that the Tax Impound will not be sufficient to pay any Property Taxes
at least thirty (30) days prior to the Delinquency Date, Administrative Agent
shall notify Borrower of such determination and Borrower shall deposit with
Administrative Agent the amount of such deficiency not more than ten
(10) Business Days after Borrower’s receipt of such notice, and shall thereafter
deposit with Administrative Agent on each Due Date the increased amount as
determined in good faith by Administrative Agent necessary to pay the Property
Taxes at least thirty (30) days prior to the Delinquency Date; provided,
however, if Borrower receives notice of any such deficiency less than thirty
(30) days prior to the Delinquency Date, Borrower shall deposit the amount of
such deficiency with Administrative Agent not more than three (3) Business Days
after Borrower’s receipt of such notice, but in no event later than the Business
Day immediately preceding the Delinquency Date.  So long as no Default exists,
Administrative Agent shall, upon the request of Borrower, disburse to Borrower
the Tax Impound funds for the payment of the Property Taxes which amount shall
not exceed the amount due as of the Delinquency Date.  Until such time as the
indebtedness under the Loan is paid in full, Borrower shall deliver to
Administrative Agent, as soon as available, a photocopy of all future tax
statements received by Borrower from the tax authority.

 

37

--------------------------------------------------------------------------------


 

4.2                               INSURANCE IMPOUND.  Following the occurrence
of a Default, at Administrative Agent’s option and election, Borrower shall
deposit into the Insurance Impound Account (collectively, “Insurance Impound”),
on each Due Date, an amount estimated from time to time by Administrative Agent,
in its reasonable discretion, to be sufficient to pay the premiums for insurance
required to be maintained by Borrower hereunder (“Insurance Premiums”) at least
thirty (30) days prior to the date on which the current such insurance policies
expire (“Insurance Expiration Date”).  Administrative Agent shall provide
Borrower with the initial estimated monthly amount to be deposited by Borrower
for insurance premiums on each Due Date, and Borrower shall thereafter deposit
such amount with Administrative Agent on each Due Date in addition to all other
amounts owed to Administrative Agent and Lenders on the Due Date.  If
Administrative Agent determines in good faith at any time that the Insurance
Impound will not be sufficient to pay the Insurance Premiums at least thirty
(30) days prior to the Insurance Expiration Date, Administrative Agent shall
notify Borrower of such determination and Borrower shall deposit with
Administrative Agent the amount of such deficiency not more than ten
(10) Business Days after Borrower’s receipt of such notice, and shall thereafter
deposit with Administrative Agent on each Due Date the increased amount as
determined in good faith by Administrative Agent necessary to pay the insurance
premiums at least thirty (30) days prior to the Insurance Expiration Date;
provided, however, if Borrower receives notice of any such deficiency less than
thirty (30) days prior to the Insurance Expiration Date, Borrower shall deposit
the amount of such deficiency with Administrative Agent not more than three
(3) Business Days after Borrower’s receipt of such notice, but in no event later
than the day immediately preceding the Insurance Expiration Date.  So long as no
Default exists, Administrative Agent shall, upon the request of Borrower,
disburse to Borrower the Insurance Impound funds for the payment of the
Insurance Premiums which amount shall not exceed the amount due as of the
Insurance Expiration Date.  Until such time as the indebtedness under the Loan
is paid in full, Borrower shall deliver to Administrative Agent, as soon as
available, a photocopy of all future insurance statements received by Borrower
from insurance agent.

 

4.3                               FF&E IMPOUND.  During the continuance of a
Cash Trap Event Period and on each Due Date thereafter so long as such Cash Trap
Event Period is ongoing and upon each Due Date during the existence of a
Default, Borrower shall deposit (or the same shall be deposited pursuant to the
Cash Management Agreement) into the FF&E Reserve Account, the following amounts
(collectively, “FF&E Impound”): an amount equal to the greater of (i) 4.0% of
monthly total revenue generated by the Hotel Properties, or (ii) the monthly
amount then-required to be set aside as the “FF&E Reserve” for FF&E Expenditures
under the Franchise Agreements.  The FF&E Impound shall be used for payment or
reimbursement of the FF&E Expenditures. Upon request of Borrower, Administrative
Agent shall, so long as no Default exists, reimburse on a monthly basis Borrower
out of the FF&E Impound upon receipt and reasonable approval by Administrative
Agent of the following items, which Borrower agrees are reasonable: (a) paid
receipts evidencing that the FF&E Expenditures has been fully paid, if required
by Administrative Agent; (b) if applicable, lien waivers evidencing that the any
work related to the FF&E Expenditures has been completed lien free, if required
by Administrative Agent, (c) if required by Administrative Agent, a title search
for the applicable Hotel Properties indicating that such applicable Hotel
Properties are free from all Liens, claims, and other encumbrances not
previously approved by Administrative Agent; and (d) if required by
Administrative Agent, such other evidence as may be necessary to verify such
FF&E Expenditures.

 

4.4                               GENERAL.  Borrower shall have no right or
ability to affect withdrawals from the Restricted Account or the subaccounts
created thereunder, except in accordance with the provisions of this Agreement,
and shall have no right to exercise dominion or control over the Restricted
Account or the subaccounts created thereunder.  All deposits required to be made
by Borrower under this Article, are herein collectively called “Impounds”.  For
so long as any of the Impounds required under this Article are in effect and if
Administrative Agent reasonably determines that any of the Impounds were not
estimated properly and a deficiency exists, Administrative Agent shall notify
Borrower of such deficiency and Borrower shall deposit or cause tenant to
deposit with Administrative Agent the amount of such deficiency not more than
ten (10) Business Days after Borrower’s receipt of such notice. Administrative
Agent shall have the right to enter upon the Property at all reasonable times,
including without limitation, prior to any disbursement of Impounds, to inspect
any work in process and/or completed for which Impounds are now or hereafter
required, but Administrative Agent shall not be obligated to supervise or
inspect any such work or to inform Borrower or any third party regarding any
aspect of any such work.  Borrower shall pay to Administrative Agent all
reasonable fees, costs and expenses charged, paid or incurred by Administrative

 

38

--------------------------------------------------------------------------------


 

Agent from time to time in connection with any request of Borrower for a
disbursement of funds from the Impounds.  Borrower authorizes Administrative
Agent to disburse directly to Administrative Agent, from the Impounds or from
funds to be disbursed to Borrower from the Impounds, such sums as may be
necessary, at any time and from time to time, to pay all such fees, costs and
expenses.

 

4.5                               GRANT OF SECURITY INTEREST IN IMPOUNDS,
ACCOUNTS; APPLICATION OF FUNDS.  As security for payment of the Loan and the
performance by Borrower of all other terms, conditions and provisions of the
Loan Documents, Borrower hereby pledges and assigns to Administrative Agent, and
grants to Administrative Agent, for the benefit of Lenders, a security interest
in, all Borrower’s right, title and interest in and to all Impounds, the
Restricted Account and the subaccounts created thereunder, and all other
Accounts and all funds in each of the foregoing referenced accounts
(collectively, the “Account Funds”).  Borrower shall not, without obtaining the
prior written consent of the Requisite Lenders, further pledge, assign or grant
any security interest in any of the Impounds, the Restricted Account or the
subaccounts created thereunder, or all other Accounts, or permit any Lien to
attach thereto, or any levy to be made thereon, or any UCC Financing Statements
to be filed thereon, except those naming Administrative Agent as the secured
party, to be filed with respect thereto.  This Agreement is, among other things,
intended by the parties to be a security agreement for purposes of the UCC. 
Upon the occurrence and during the continuance of a Default, Administrative
Agent may apply all or any part of the, the Restricted Account and the
subaccounts created thereunder, and all other Accounts against the amounts
outstanding under the Loan in any order and in any manner as Administrative
Agent shall elect in Administrative Agent’s sole discretion without seeking the
appointment of a receiver and without adversely affecting the rights of
Administrative Agent to foreclose the Liens and security interests securing the
Loan or exercise its other rights under the Loan Documents.  The Impounds and
Account Funds shall not constitute trust funds and may be commingled with other
monies held by Administrative Agent.  All interest which accrues on the
foregoing Impounds and Account Funds shall be at a rate established by
Administrative Agent, which may or may not be the highest rate then available,
shall accrue for the benefit of Borrower and shall be taxable to Borrower and
shall be added to and disbursed in the same manner and under the same conditions
as the principal sum on which said interest accrued. Upon repayment in full of
Borrower’s obligations under the Loan Documents, all remaining Impounds and
Account Funds, if any, shall be disbursed to Borrower within ten (10) Business
Days.

 

ARTICLE 5.  CONSTRUCTION

 

5.1                               CONSTRUCTION OF ADDITIONAL IMPROVEMENTS. 
Borrower shall diligently and without delay pursue construction of the
Additional Improvements in a workmanlike manner in accordance with any plans and
specifications therefor, and in accordance with all Requirements of Law,
building restrictions, recorded covenants and restrictions, and requirements of
all Governmental Authorities having jurisdiction over the Property.  Borrower
shall, upon Administrative Agent’s request, execute and deliver to
Administrative Agent a copy of any plans and specifications for any Additional
Improvements and an assignment of Borrower’s rights under any Construction
Agreement to Administrative Agent, for the benefit of Lenders as security for
Borrower’s obligations under this Agreement and the other Loan Documents, and
with respect to any Construction Agreement providing for payments in excess of
$1,000,000 in the aggregate, shall cause the Contractor to consent to any such
assignment.  Borrower shall be solely responsible for all aspects of Borrower’s
business and conduct in connection with the Property, including, without
limitation, for the quality and suitability of any such plans and specifications
and their compliance with all Requirements of Law, the supervision of the work
of construction, the qualifications, financial condition and performance of all
architects, engineers, contractors, material suppliers, consultants and property
managers, and the accuracy of all applications for payment and the proper
application of all disbursements.  Neither Administrative Agent nor any Lender
is obligated to supervise, inspect or inform Borrower or any third party of any
aspect of the construction of the Additional Improvements or any other matter
referred to above.

 

5.2                               CONTRACTOR/CONSTRUCTION INFORMATION.  Within
ten (10) days of Administrative Agent’s written request, Borrower shall deliver
to Administrative Agent from time to time in a form acceptable to Administrative
Agent:  (a) copies of any Construction Contract and any architect’s or
engineer’s agreements then in effect, including any changes thereto; (b) a cost
breakdown of the projected

 

39

--------------------------------------------------------------------------------


 

total cost of constructing any Additional Improvements then in progress, and
that portion, if any, of each cost item which has been incurred; and (c) a
construction progress Schedule detailing the progress of construction and the
projected sequencing and completion time for uncompleted work, all as of the
date of such schedule.

 

Borrower agrees that Administrative Agent may disapprove any contractor,
subcontractor or material supplier which, in Administrative Agent’s good faith
determination, is deemed financially or otherwise unqualified; provided,
however, that the absence of any such disapproval shall not constitute a
warranty or representation of qualification by Administrative Agent or any
Lender.  Administrative Agent or any Lender may contact any such contractor,
subcontractor or material supplier to discuss the course of construction.

 

5.3                               PROHIBITED CONTRACTS.  Without Administrative
Agent’s prior written consent, Borrower shall not contract for any materials,
furnishings, equipment, fixtures or other parts or components of the Additional
Improvements, if any third party shall retain any ownership interest (other than
Lien rights created by operation of law) in such items after their delivery to
the Property.  Borrower shall have five (5) days to effect the removal of any
such retained interest.

 

5.4                               LIENS AND STOP NOTICES.  If a claim of Lien is
recorded which affects the Property or a bonded stop notice is served upon
Administrative Agent or any Lender, Borrower shall, subject to Borrower’s right
to contest mechanic’s and materialmen’s liens in good faith in accordance with
Section 15.8 hereof, within thirty (30) calendar days after the date Borrower
receives notice of such lien or of such recording or service or within twenty
(20) calendar days of Administrative Agent’s demand, whichever occurs first: 
(a) pay and discharge the claim of Lien or bonded stop notice; (b) effect the
release thereof by recording or delivering to Administrative Agent a surety bond
in sufficient form and amount; or (c) provide Administrative Agent with other
assurances which Administrative Agent deems, in its sole discretion, to be
satisfactory for the payment of such claim of Lien or bonded stop notice and for
the full and continuous protection of Administrative Agent and Lenders from the
effect of such Lien or bonded stop notice.

 

5.5                               ASSESSMENTS AND COMMUNITY FACILITIES
DISTRICTS.  Without Administrative Agent’s prior written consent (which consent
will not be unreasonably withheld, conditioned or delayed), Borrower shall not
cause or suffer to become effective or otherwise consent to the formation of any
assessment district or community facilities district which includes all or any
part of the Property.  In addition, Borrower not, without Administrative Agent’s
prior written consent in Administrative Agent’s reasonable discretion, cause or
otherwise consent to the levying of special taxes or assessments against the
Property by any such assessment district or community facilities district.

 

5.6                               DELAY.  Borrower shall promptly notify
Administrative Agent in writing of any event causing material delay or
interruption of construction, or the timely completion of construction of any
Additional Improvements.  The notice shall specify the particular work delayed,
and the cause and period of each delay.

 

5.7                               INSPECTIONS.  Administrative Agent shall have
the right to engage an Independent Inspecting Architect in connection with the
construction of any Additional Improvements, and Administrative Agent and the
Independent Inspecting Architect shall have the right to enter upon the Property
at all reasonable times at Borrower’s cost and expense to inspect the Property
and the construction work to verify information disclosed or required pursuant
to this Agreement.  Any such inspection or review of the Additional Improvements
by Administrative Agent or Independent Inspecting Architect is solely to
determine whether Borrower is properly discharging its obligations under the
Loan Documents and may not be relied upon by Borrower or by any third party as a
representation or warranty of compliance with this Agreement or any other
agreement.  Neither Administrative Agent, Independent Inspecting Architect nor
any Lender owe a duty of care to Borrower or any third party to protect against,
or to inform Borrower or any third party of, any negligent, faulty, inadequate
or defective design or construction of the Additional Improvements as determined
by Administrative Agent, the Independent Inspecting Architect or any Lender.

 

5.8                               SURVEYS.  Upon Administrative Agent’s written
request, Borrower shall promptly deliver to Administrative Agent, upon
Completion of the Additional Improvements, an as-built survey acceptable to

 

40

--------------------------------------------------------------------------------


 

a title insurer for purposes of issuing an ALTA policy of title insurance.  All
such surveys shall be performed and certified by a licensed engineer or surveyor
acceptable to the title insurer.

 

ARTICLE 6.  INSURANCE

 

Borrower shall, while any obligation of Borrower or any Guarantor under any of
the Loan Documents or Other Related Documents remains outstanding, maintain at
Borrower’s sole expense, with licensed insurers approved by Administrative
Agent, the following policies of insurance in form and substance satisfactory to
Administrative Agent.  Capitalized terms used in this Article shall have the
same meaning as such terms are commonly and presently defined in the insurance
industry.

 

6.1                               TITLE INSURANCE.  A Title Policy, together
with any endorsements which Administrative Agent may require, insuring
Administrative Agent, for the benefit of Lenders, in the stated principal amount
of the Loan, of the validity and the priority of the Lien of the Security
Instrument upon the Property, subject only to matters approved by Administrative
Agent in writing.  During the term of the Loan, Borrower shall deliver to
Administrative Agent, within ten (10) days of Administrative Agent’s written
request, (i) such other endorsements to the Title Policy as Administrative Agent
may reasonably require with respect to the Property and which are available
under applicable title insurance rules and regulations, and (ii) any replacement
Title Policies as Administrative Agent may reasonably require with respect to
the Property to satisfy any Administrative Agent reinsurance requirements.

 

6.2                               PROPERTY INSURANCE.  An all Risk/Special
Form Completed Value (Non-Reporting Form) Hazard Insurance policy, including
without limitation, theft coverage and such other coverages and endorsements as
Administrative Agent may require, insuring Administrative Agent, for the benefit
of Lenders against damage to the Property in an amount not less than 100% of the
full replacement cost.   Such coverage should adequately insure any and all
Collateral, whether such Collateral is onsite, stored offsite or otherwise.  
Administrative Agent, for the benefit of Lenders, shall be named on the policy
as Mortgagee and named under a Lender’s Loss Payable Endorsement (form #438BFU
or equivalent) and Standard Mortgage Clause Endorsement (in forms acceptable to
Administrative Agent).

 

6.3                               FLOOD HAZARD INSURANCE.  If the Property is in
a flood hazard zone, a policy of flood insurance, as required by applicable
governmental regulations, or as deemed necessary by Administrative Agent, in an
amount required by Administrative Agent, but in no event less than the amount
sufficient to meet the requirements of Applicable Law.

 

6.4                               LIABILITY INSURANCE.  A policy of Commercial
General Liability insurance on an occurrence basis, with coverages and limits as
required by Administrative Agent, insuring against liability for injury and/or
death to any Person and/or damage to any property occurring on the Property. 
During the period of any construction of any Additional Improvements, Borrower
shall cause its contractors and/or subcontractors to maintain in full force and
effect liability insurance required hereunder with respect to such contractor’s
activities and work.  Administrative Agent may require that Borrower be named as
an additional insured on any such policy.  Whether Borrower employs a general
contractor or performs as owner-builder, Administrative Agent may require that
coverage include statutory workers’ compensation insurance.

 

6.5                               OTHER COVERAGE.  Borrower shall provide to
Administrative Agent evidence of such other reasonable insurance in such
reasonable amounts as Administrative Agent may from time to time request against
such other insurable hazards which at the time are commonly insured against for
property similar to the Property located in or around the region in which the
Property is located.  Such coverage requirements may include but are not limited
to coverage for earthquake, acts of terrorism, mold, business income, delayed
business income, rental loss, sink hole, soft costs, tenant improvement or
environmental.

 

6.6                               GENERAL.  Borrower shall provide to
Administrative Agent insurance certificates or other evidence of coverage in
form acceptable to Administrative Agent, with coverage amounts, deductibles,
limits and retentions as required by Administrative Agent.  All insurance
policies shall provide that the coverage shall not be cancelable or materially
changed without 10 days prior written notice to Administrative Agent of any
cancellation for nonpayment of premiums, and not less than 30 days prior written
notice to Administrative Agent of any other cancellation or any modification
(including a reduction in coverage).

 

41

--------------------------------------------------------------------------------


 

Administrative Agent, for the benefit of Lenders shall be named under a Lender’s
Loss Payable Endorsement (form #438BFU or equivalent) and Standard Mortgage
Clause Endorsement (in forms acceptable to Administrative Agent) on all property
insurance policies which Borrower actually maintains with respect to the
Property.  All insurance policies shall be issued and maintained by insurers
approved to do business in the state in which the Property is located and must
have an A.M. Best Company financial rating and policyholder surplus acceptable
to Administrative Agent.

 

6.7                               COLLATERAL PROTECTION INSURANCE NOTICE. 
(A) BORROWER IS REQUIRED TO:  (i) KEEP THE PROPERTY INSURED AGAINST DAMAGE IN
THE AMOUNT ADMINISTRATIVE AGENT SPECIFIES; (ii) PURCHASE THE INSURANCE FROM AN
INSURER THAT IS AUTHORIZED TO DO BUSINESS IN THE STATE OF TEXAS OR AN ELIGIBLE
SURPLUS LINES INSURER; AND (iii) NAME ADMINISTRATIVE AGENT AS THE PERSON TO BE
PAID UNDER THE POLICY (WITH RESPECT TO LOSS TO PROPERTY) IN THE EVENT OF A LOSS;
(B) BORROWER MUST, IF REQUIRED BY ADMINISTRATIVE AGENT, DELIVER TO
ADMINISTRATIVE AGENT A COPY OF THE POLICY AND PROOF OF THE PAYMENT OF PREMIUMS
THEREFOR; AND (C) IF BORROWER FAILS TO MEET ANY REQUIREMENT LISTED IN CLAUSES
(A) OR (B) HEREOF, ADMINISTRATIVE AGENT MAY OBTAIN COLLATERAL PROTECTION
INSURANCE ON BEHALF OF BORROWER AT BORROWER’S EXPENSE.

 

Borrower may obtain the insurance required hereunder from any insurance company
of Borrower’s choice that is acceptable to the Administrative Agent, which
acceptance shall not be unreasonably withheld.  The non-acceptance of an insurer
by the Administrative Agent shall not be deemed unreasonable if it is based upon
reasonable standards, uniformly applied, relating to the extent of coverage
required and the financial soundness and services of the insurer.  Such
standards shall not discriminate against any particular insurer nor shall such
standards call for rejection of an insurance contract because the contract
contains coverage in addition to that required under this Agreement.

 

ARTICLE 7.  REPRESENTATIONS AND WARRANTIES

 

As a material inducement to Administrative Agent’s and Lenders’ entry into this
Agreement, Borrower represents and warrants to Administrative Agent and each
Lender as of the Effective Date:

 

7.1                               AUTHORITY/ENFORCEABILITY.  Borrower is in
compliance with all Requirements of Law applicable to its organization,
existence and transaction of business and has all necessary rights and powers to
own, develop, improve and operate the Property as contemplated by the Loan
Documents.

 

7.2                               BINDING OBLIGATIONS.  Borrower is authorized
to execute, deliver and perform its obligations under the Loan Documents, and
such obligations shall be valid and binding obligations of Borrower.

 

7.3                               FORMATION AND ORGANIZATIONAL DOCUMENTS. 
Borrower has delivered to Administrative Agent all formation and organizational
documents of Borrower, of the partners, joint venturers or members of Borrower,
if any, and of all guarantors of the Loan, if any, and all such formation and
organizational documents remain in full force and effect and have not been
amended or modified since they were delivered to Administrative Agent.  Borrower
shall immediately provide Administrative Agent with copies of any future
amendments or modifications of the formation or organizational documents.

 

7.4                               NO VIOLATION.  Borrower’s execution, delivery,
and performance under the Loan Documents do not: (a) require any consent or
approval not heretofore obtained under any partnership agreement, operating
agreement, articles of incorporation, bylaws or other document; (b) violate any
Requirements of Law applicable to the Borrower, Property or any other statute,
law, regulation or ordinance or any order or ruling of any court or Governmental
Authority; (c) conflict with, or constitute a breach or default or permit the
acceleration of obligations under any agreement, contract, lease, or other
document by which the Borrower or the Property is bound or regulated; or
(d) violate any statute, law, regulation or ordinance, or any order of any court
or Governmental Authority.

 

42

--------------------------------------------------------------------------------


 

7.5                               COMPLIANCE WITH LAWS; USE.  Borrower has, and
at all times shall have obtained (or through affiliates has obtained), all
permits, licenses, exemptions, and approvals necessary to construct, occupy,
operate and market the Property, and shall maintain compliance with all
Requirements of Law applicable to the Property and all other applicable
statutes, laws, regulations and ordinances necessary for the transaction of its
business.  The Property is comprised of one or more legal parcels lawfully
created in full compliance with all subdivision laws and ordinances, and is
properly zoned for the stated use of the Property as disclosed to Administrative
Agent at the time of execution hereof.  Borrower shall not initiate or acquiesce
to a zoning change of any of the Properties without prior notice to, and prior
written consent from, the Requisite Lenders.  Borrower shall not allow changes
in the stated use of the Property from that disclosed to Administrative Agent at
the time of execution hereof without prior notice to, and prior written consent
from, the Requisite Lenders.

 

7.6                               LITIGATION.  Except as disclosed on
Schedule 7.6 attached hereto, there are no claims, actions, suits, or
proceedings pending, or to Borrower’s knowledge, threatened against Borrower or
affecting the Property other than (i) non-material items that arise in the
ordinary course of Borrower’s business (which, for purposes of this Section 7.6,
means that such claim, action, suit or proceeding does not involve an amount in
excess of $100,000) and (ii) which are fully covered by Borrower’s insurance
provided with respect to the Property.

 

7.7                               FINANCIAL CONDITION.  All financial statements
and information heretofore and hereafter delivered to Administrative Agent by
Borrower, including, without limitation, information relating to the financial
condition of Borrower, the Property, the partners, joint venturers or members of
Borrower, and/or any Guarantors, fairly and accurately represent the financial
condition of the subject thereof and have been prepared (except as noted
therein) in accordance with generally accepted accounting principles
consistently applied.  Borrower acknowledges and agrees that Administrative
Agent and Lenders may request and obtain additional information from third
parties regarding any of the above, including, without limitation, credit
reports.

 

7.8                               NO MATERIAL ADVERSE CHANGE.  There has been no
material adverse change in the financial condition of Borrower and/or Guarantor
since the dates of the latest financial statements furnished to Administrative
Agent and, except as otherwise disclosed to Administrative Agent in writing,
Borrower has not entered into any material transaction which is not disclosed in
such financial statements.

 

7.9                               ACCURACY.  All reports, documents,
instruments, information and forms of evidence delivered to Administrative Agent
by any Loan Party concerning the Loan or security for the Loan or required by
the Loan Documents are accurate, correct and sufficiently complete in all
material respects to give Administrative Agent and Lenders true and accurate
knowledge of their subject matter, and do not contain any misrepresentation or
omission, or any material matter which would make such reports, documents,
instruments, information and other forms of evidence delivered to Administrative
Agent misleading in any material respect.

 

7.10                        TAX LIABILITY.  Except to the extent being contested
in accordance with Section 15.8, Borrower has filed all required federal, state,
county and municipal tax returns and has paid all taxes and assessments owed and
payable, and Borrower has no knowledge of any basis for any additional payment
with respect to any such taxes and assessments.

 

7.11                        TITLE TO ASSETS; NO LIENS.  Borrower and the
Non-Borrower Mortgagors have good and indefeasible title to the Property, free
and clear of all Liens and encumbrances except Permitted Liens.

 

7.12                        MANAGEMENT AGREEMENT.  Borrower shall not enter into
any management agreement except in accordance with the terms of this Agreement,
and Borrower shall cause each Manager under any such Management Agreement to
enter into a subordination agreement in form and substance reasonably acceptable
to Administrative Agent.

 

7.13                        UTILITIES.  All utility services, including, without
limitation, gas, water, sewage, electrical and telephone, necessary for the
development and occupancy of the Property are available at or within the
boundaries of the Property.

 

43

--------------------------------------------------------------------------------


 

7.14                        COMPLIANCE.  Borrower is familiar with and in
compliance with all Requirements of Law and Permits for the development and
operation of the Property and construction of the Additional Improvements and
will conform to and comply with all Requirements of Law.

 

7.15                        AMERICANS WITH DISABILITIES ACT COMPLIANCE.  The
Additional Improvements have been designed and shall be constructed and
completed, and thereafter maintained, in strict accordance and full compliance
with all of the requirements of the ADA.  Borrower further represents and
warrants to Administrative Agent and Lenders that the Property shall be
maintained in full and strict compliance with the ADA.  At Administrative
Agent’s written request from time to time, Borrower shall provide Administrative
Agent with written evidence of such compliance satisfactory to Administrative
Agent. Borrower shall be solely responsible for all such ADA costs of compliance
and reporting.

 

7.16                        BUSINESS LOAN.  The Loan is a business loan
transaction in the stated amount solely for the purpose of carrying on the
business of Borrower and none of the proceeds of the Loan will be used for the
personal, family or agricultural purposes of the Borrower.

 

7.17                        OFAC.  None of the Borrower, Guarantor or any of the
other Affiliates of Borrower or Guarantor: (i) is a person named on the list of
Specially Designated Nationals or Blocked Persons maintained by OFAC available
at http://www.treas.gov/offices/eotffc/ofac/sdn/index.html, or as otherwise
published from time to time; (ii) is (A) an agency of the government of a
country, (B) an organization controlled by a country, or (C) a person resident
in a country that is subject to a sanctions program identified on the list
maintained by OFAC and available at
http://www.treas.gov/offices/eotffc/ofac/sanctions/index.html, or as otherwise
published from time to time, as such program may be applicable to such agency,
organization or person; or (iii) derives any of its assets or operating income
from investments in or transactions with any such country, agency, organization
or person; and none of the proceeds from the Loan will be used to finance any
operations, investments or activities in, or make any payments to, any such
country, agency, organization, or person.

 

7.18                        ANTI-CORRUPTION LAWS, SANCTIONS AND ANTI-MONEY
LAUNDERING LAWS.

 

(a)         None of (i) the Borrowing Group, or (ii) to the knowledge of the
Borrower, any agent or representative of the Borrowing Group that will act in
any capacity in connection with or benefit from the Loan, (A) is a Sanctioned
Person or currently the subject or target of any Sanctions, (B) has its assets
located in a Sanctioned Country, (C) directly or indirectly derives revenues
from investments in, or transactions with, Sanctioned Persons or (D) has taken
any action, directly or indirectly, that would result in a violation by such
Persons of any Anti-Corruption Laws or Anti-Money Laundering Laws.  Each of the
Borrower and its subsidiaries has implemented and maintains in effect policies
and procedures designed to ensure compliance by the Borrower and its
subsidiaries and their respective directors, officers, employees, agents and
Affiliates with the Anti-Corruption Laws and Anti-Money Laundering Laws.  Each
of the Borrower and its subsidiaries, and to the knowledge of Borrower, each
director, officer, employee, agent and Affiliate of Borrower and each such
subsidiary, is in compliance with the Anti-Corruption Laws and Anti-Money
Laundering Laws in all material respects.

 

(b)         No proceeds of any Loan have been used, directly or indirectly, by
the Borrowing Group (i) in furtherance of an offer, payment, promise to pay, or
authorization of the payment or giving of money, or anything else of value, to
any Person in violation of any Anti-Corruption Laws or Anti-Money Laundering
Laws, (ii) for the purpose of funding, financing or facilitating any activities,
business or transaction of or with any Sanctioned Person, or in any Sanctioned
Country, including any payments (directly or indirectly) to a Sanctioned Person
or a Sanctioned Country or (iii) in any manner that would result in the
violation of any Sanctions applicable to any party hereto.

 

7.19                        OWNERSHIP.  With respect to any individual Property,
each Borrower or Non-Borrower Mortgagor, as applicable, identified as owning
each Property in Section 1.1 hereof owns such Property.  Furthermore, for each
Security Instrument identified on Exhibit B attached hereto, the applicable
Borrower or Non-Borrower Mortgagor, as applicable, identified on Exhibit B owns
the respective property described within such Security Instrument.

 

44

--------------------------------------------------------------------------------


 

7.20                        FF&E; FRANCHISE AGREEMENTS.  (i) Each Franchise
Agreement is in full force and effect; (ii) to Borrower’s knowledge, there are
no defaults by any party under any Franchise Agreement; (iii) there have been no
amendments or modifications to any Franchise Agreement not previously provided
to Administrative Agent; and (iv) the copy of each Franchise Agreement provided
to Administrative Agent is true, correct and complete.  With respect to the
FF&E, the FF&E is owned by the applicable Borrower identified in Section 1.1
that owns the respective Hotel Property, and no other Person has any right,
title or interest in and to the FF&E.  As required by the Westin (Woodlands)
Franchise Agreement, no Starwood Company (as defined therein) is responsible for
any of Borrower’s obligations under the Loan Documents or any financial
information and no Starwood Company endorses or will participate in the Loan.

 

ARTICLE 8.  REPRESENTATIONS, WARRANTIES AND COVENANTS
REGARDING SPECIAL PURPOSE ENTITY (“SPE”) STATUS

 

8.1                               REPRESENTATIONS, WARRANTIES AND COVENANTS
REGARDING SPECIAL PURPOSE ENTITY (“SPE”) STATUS.  Borrower hereby represents,
warrants and covenants to Administrative Agent and Lenders, with regard to each
Borrower and each Non-Borrower Mortgagor, as applicable, as follows:

 

(a)                                 Limited Purpose.  The sole purpose to be
conducted or promoted by Borrower and Non-Borrower Mortgagors is to engage in
the following activities:

 

(i)                                 to acquire, own, hold, lease, operate,
manage, maintain, develop and improve, the Property;

 

(ii)                              to enter into and perform its obligations
under the Loan Documents;

 

(iii)                           to sell, transfer, service, convey, dispose of,
pledge, assign, borrow money against, finance, refinance or otherwise deal with
the Property to the extent permitted under the Loan Documents; and

 

(iv)                            to engage in any lawful act or activity and to
exercise any powers permitted to corporations, limited liability companies and
trusts organized under the laws of the State of Delaware, Texas, Maryland or
Hawaii, as applicable, that are related or incidental to and necessary,
convenient or advisable for the accomplishment of the above mentioned purposes;

 

provided, however, the continued ownership by Ward Parent of ownership interests
in the Permitted Subsidiary, subject to the terms and conditions of Section 3.3
above, shall not be a violation of any of the representations, warranties and
covenants set forth in this Article 8.

 

(b)                                 Limitations on Debt, Actions. 
Notwithstanding anything to the contrary in the Loan Documents or in any other
document governing the formation, management or operation of Borrower and
Non-Borrower Mortgagors, Borrower and Non-Borrower Mortgagors shall not

 

(i)                                   except for the joint and several liability
of the entities comprising Borrower for the Loan, guarantee any obligation of
any Person, including any Affiliate, or become obligated for the debts of any
other Person or hold out its credit as being available to pay the obligations of
any other Person;

 

(ii)                               engage, directly or indirectly, in any
business other than as required or permitted to be performed under this Section;

 

(iii)                             incur, create or assume any indebtedness or
liabilities other than

 

(A)                             the Loan,

 

(B)                             any Swap Contract,

 

45

--------------------------------------------------------------------------------


 

(C)                             property taxes and assessments with respect to
the Property, and

 

(D)                             unsecured trade payables incurred in the
ordinary course of its business that are related to the ownership and operation
of the Property not to exceed two percent (2%) of the outstanding balance of the
Loan, and which is not evidenced by a note and which must be paid within sixty
(60) days and which are otherwise expressly permitted under the Loan Documents;

 

(iv)                             make or permit to remain outstanding any loan
or advance to, or own or acquire any stock or securities of, any Person, except
that Borrower may invest in those investments permitted under the Loan
Documents;

 

(v)                               to the fullest extent permitted by law, engage
in any dissolution, liquidation, consolidation, merger, sale or other transfer
of any of its assets outside the ordinary course of Borrower’s business;

 

(vi)                            buy or hold evidence of indebtedness issued by
any other Person (other than cash or investment-grade securities);

 

(vii)                         form, acquire or hold any subsidiary (whether
corporate, partnership, limited liability company or other) or own any equity
interest in any other entity other than the Permitted Subsidiary;

 

(viii)                      own any asset or property other than the Property
and incidental personal property necessary for the ownership or operation of the
Property other than the Permitted Subsidiary; or

 

(ix)                            take any material action without the unanimous
written approval of all members of Borrower.

 

(c)                                  Separateness Covenants.  In order to
maintain its status as a separate entity and to avoid any confusion or potential
consolidation with any Affiliate, each Borrower represents and warrants that in
the conduct of its operations since its organization, such Borrower has and will
(except as may otherwise be required under this Agreement or the Loan Documents)
continue to observe the following covenants (collectively, the “Separateness
Provisions”):

 

(i)                                  maintain books and records and bank
accounts separate from those of any other Person;

 

(ii)                               maintain its assets in such a manner that it
is not costly or difficult to segregate, identify or ascertain such assets;

 

(iii)                            comply with all organizational formalities
necessary to maintain its separate existence;

 

(iv)                           hold itself out to creditors and the public as a
legal entity separate and distinct from any other entity;

 

(v)                               maintain separate financial statements,
showing its assets and liabilities separate and apart from those of any other
Person and not have its assets listed on any financial statement of any other
Person except that Borrower’s assets may be included in a consolidated financial
statement of its Affiliate;

 

(vi)                           prepare and file its own tax returns separate
from those of any Person to the extent required by Applicable Law, and pay any
taxes required to be paid by Applicable Law;

 

46

--------------------------------------------------------------------------------


 

(vii)                       allocate and charge fairly and reasonably any common
employee or overhead shared with Affiliates;

 

(viii)                    not enter into any transaction with any Affiliate,
except on an arm’s-length basis on terms which are intrinsically fair and no
less favorable than would be available for unaffiliated third parties, and
pursuant to written, enforceable agreements;

 

(ix)                          conduct business in its own name, and use separate
stationery, invoices and checks bearing its own name;

 

(x)                             not commingle its assets or funds with those of
any other Person;

 

(xi)                          except for the Loan, not assume, guarantee or pay
the debts or obligations of any other Person;

 

(xii)                       correct any known misunderstanding as to its
separate identity;

 

(xiii)                    not permit any Affiliate to guarantee or pay its
obligations (other than limited guarantees and indemnities set forth in the Loan
Documents);

 

(xiv)                       not make loans or advances to any other Person;

 

(xv)                          pay its liabilities and expenses out of and to the
extent of its own funds;

 

(xvi)                       maintain a sufficient number of employees in light
of its contemplated business purpose and pay the salaries of its own employees,
if any, only from its own funds;

 

(xvii)                  not make any distributions to its members or partners
which would knowingly result in Borrower not having adequate capital in light of
its contemplated business purpose, transactions and liabilities; provided,
however, that the foregoing shall not require any equity owner to make
additional capital contributions to Borrower; and

 

(xviii)               cause the managers, officers, employees, agents and other
representatives of Borrower to act at all times with respect to Borrower
consistently and in furtherance of the foregoing and in the best interests of
Borrower.

 

Failure of Borrower to comply with any of the covenants contained in this
Section or any other covenants contained in this Agreement shall not affect the
status of Borrower as a separate legal entity.

 

(d)                                 SPE Covenants in Borrower Organizational
Documents.  Borrower covenants and agrees not to amend, modify or otherwise
change its organizational documents with respect to any SPE provisions or
separateness covenants contained therein.

 

(e)                                  Additional Special Covenants.  Without the
prior written consent of Administrative Agent, which consent shall not be
unreasonably withheld or delayed, Borrower and Non-Borrower Mortgagors shall
not:

 

(i)                                     enter into, amend in any material
respect (provided that Borrower shall provide Administrative Agent a copy of any
amendments, whether or not material) or terminate any material agreement
providing for the development, management, leasing or operation of the Property
if such action would reasonably be expected to have a material adverse effect on
the Property or any Borrower or Non-Borrower Mortgagor;

 

(ii)                                make any amendment to Borrower’s operating
agreement or the organizational documents of any Non-Borrower Mortgagor or any
member of Borrower or any

 

47

--------------------------------------------------------------------------------


 

managing member or general partner, as applicable, of such member, in each case
from the form thereof previously provided to Administrative Agent;

 

(iii)                             engage in any transaction with any affiliate
of Borrower, any Non-Borrower Mortgagor or Guarantor on other than fair market,
arms’-length terms and conditions; or

 

(iv)                            suffer or permit any direct or indirect change
in the ownership of Borrower or any Non-Borrower Mortgagor except as expressly
provided in Section 13.2(b) hereof;

 

provided, however, that (1) the consent of Requisite Lenders shall be required
with respect to any material amendment referred to in clause (i) of this
Section 8.1(e) and (2) the unanimous consent of the Lenders (in Lenders’ sole
and absolute discretion) shall be required with respect to any change in
ownership referred to in clause (iv) of this Section 8.1(e).  For purposes of
this Section 8.1(e), “material agreement” shall mean any agreement which cannot,
by its terms, be terminated upon sixty days notice, or which involves annual
expenditures (on an actual or projected basis) in excess of $100,000.

 

ARTICLE 9.  HAZARDOUS MATERIALS

 

9.1                               SPECIAL REPRESENTATIONS AND WARRANTIES. 
Without in any way limiting the other representations and warranties set forth
in this Agreement, and after reasonable investigation and inquiry, Borrower
hereby specially represents and warrants to the best of Borrower’s knowledge as
of the date of this Agreement as follows:

 

(a)                                 Hazardous Materials.  Except as set forth in
those certain reports listed on Schedule 8.1 attached hereto, the Property is
not and has not been a site for the use, generation, manufacture, storage,
treatment, release, threatened release, discharge, disposal, transportation or
presence of any oil, flammable explosives, asbestos, urea formaldehyde
insulation, mold, toxic mold, radioactive materials, hazardous wastes, toxic or
contaminated substances or similar materials, including, without limitation, any
substances which are “hazardous substances,” “hazardous wastes,” “hazardous
materials,” “toxic substances,” “wastes,” “regulated substances,” “industrial
solid wastes,” or “pollutants or contaminants” under the Hazardous Materials
Laws, as described below, and/or other applicable environmental laws, ordinances
and regulations (collectively, the “Hazardous Materials”).  “Hazardous
Materials” shall not include commercially reasonable amounts of such materials
used in the ordinary course of construction or operation of the Property which
are used and stored in accordance with all applicable Hazardous Materials Laws.

 

(b)                                 Hazardous Materials Laws.  The Property is
in compliance with all laws, ordinances and regulations relating to Hazardous
Materials (“Hazardous Materials Laws”), including, without limitation:  the
Clean Air Act, as amended, 42 U.S.C. Section 7401 et seq.; the Federal Water
Pollution Control Act, as amended, 33 U.S.C. Section 1251 et seq.; the Resource
Conservation and Recovery Act of 1976, as amended, 42 U.S.C. Section 6901 et
seq.; the Comprehensive Environment Response, Compensation and Liability Act of
1980, as amended (including the Superfund Amendments and Reauthorization Act of
1986, “CERCLA”), 42 U.S.C. Section 9601 et seq.; the Toxic Substances Control
Act, as amended, 15 U.S.C. Section 2601 et seq.; the Hazardous Materials
Transportation Act, as amended 49 U.S.C. Section 1801 et seq.; the Atomic Energy
Act, as amended, 42 U.S.C. Section 2011 et seq.; the Federal Insecticide,
Fungicide and Rodenticide Act, as amended, 7 U.S.C. Section 136 et seq.; the
Occupational Safety and Health Act, as amended, 29 U.S.C. Section 651, the
Emergency Planning and Community Right-to-Know Act of 1986, 42 U.S.C.
Section 11001 et seq.; the Mine Safety and Health Act of 1977, as amended, 30
U.S.C. Section 801 et seq.; the Safe Drinking Water Act, as amended, 42 U.S.C.
Section 300f et seq.; each as now and hereafter amended, and the regulations
thereunder, and any other local, state and/or federal laws or regulations that
govern (i) the existence, cleanup and/or

 

48

--------------------------------------------------------------------------------


 

remedy of contamination on the Property; (ii) the protection of the environment
from released, spilled, deposited or otherwise emplaced contamination; (iii) the
control of hazardous wastes; or (iv) the use, generation, transport, treatment,
removal or recovery of Hazardous Materials, including any and all building
materials.

 

(c)                                  Hazardous Materials Claims.  There are no
claims or actions (“Hazardous Materials Claims”) known to, pending or threatened
against Borrower or the Property by any Governmental Authority, governmental
agency or by any other Person relating to Hazardous Materials or pursuant to the
Hazardous Materials Laws.

 

9.2                               HAZARDOUS MATERIALS COVENANTS.  Borrower
agrees as follows:

 

(a)                                 No Hazardous Activities.  Borrower shall not
cause or permit the Property to be used as a site for the use, generation,
manufacture, storage, treatment, release, discharge, disposal, transportation or
presence of any Hazardous Materials.

 

(b)                                 Compliance.  Borrower shall comply and cause
the Property to comply with all Hazardous Materials Laws.

 

(c)                                  Notices.  Borrower shall immediately notify
Administrative Agent in writing of:  (i) the discovery of any Hazardous
Materials on, under or about the Property; (ii) any knowledge by Borrower that
the Property does not comply with any Hazardous Materials Laws; and (iii) any
Hazardous Materials Claims.

 

(d)                                 Remedial Action.  In response to the
presence of any Hazardous Materials on, under or about the Property, Borrower
shall immediately take, at Borrower’s sole expense, all remedial action required
by any Hazardous Materials Laws or any regulatory agency, governing body, or any
judgment, consent decree, settlement or compromise with respect to any Hazardous
Materials Claims.

 

(e)                                  Required Phase II.  Borrower shall, within
sixty (60) days after the date hereof, cause ENPRO Environmental or another
environmental consultant reasonably acceptable to Administrative Agent to
complete a phase II environmental site assessment report (the “Phase II”) on
Ward Village.  Such Phase II shall be delivered to Administrative Agent within 3
days after Borrower’s receipt of such Phase II.  If the Phase II identifies any
recognized environmental conditions and/or recommends any environmental
remediation (each a “Remediation”), then Borrower shall, within six (6) months
after the date of the Phase II (subject to Administrative Agent extending such
time period in writing in Administrative Agent’s reasonable discretion) proceed
with and complete  Remediation, each in accordance with all Applicable Laws. 
Borrower’s obligations with respect to the Remediation include, without
limitation, compliance with the following requirements: (i) Borrower’s
engagement of a licensed contractor reasonably approved by Administrative Agent
to effectuate the Remediation, and (ii) upon completion, Borrower’s receipt of,
and delivery to Administrative Agent for Administrative Agent’s reasonable
approval, any required closure letter or other necessary confirmation that the
Remediation has been completed in accordance with all applicable laws.

 

9.3                               INSPECTION BY ADMINISTRATIVE AGENT.  Upon
reasonable prior notice to Borrower, Administrative Agent, its employees and
agents, may from time to time (whether before or after the commencement of a
nonjudicial or judicial foreclosure proceeding) enter and inspect the Property
for the purpose of determining the existence, location, nature and magnitude of
any past or present release or threatened release of any Hazardous Materials
into, onto, beneath or from the Property.

 

9.4                               HAZARDOUS MATERIALS INDEMNITY.  BORROWER
HEREBY AGREES TO DEFEND, INDEMNIFY AND HOLD HARMLESS INDEMNITEES FROM AND
AGAINST ANY AND ALL LOSSES, DAMAGES, LIABILITIES, CLAIMS, ACTIONS, JUDGMENTS,
COURT COSTS AND LEGAL OR OTHER EXPENSES (INCLUDING, WITHOUT LIMITATION,
ATTORNEYS’ FEES AND EXPENSES) WHICH INDEMNITEES MAY INCUR AS A DIRECT OR
INDIRECT CONSEQUENCE OF THE USE,

 

49

--------------------------------------------------------------------------------


 

GENERATION, MANUFACTURE, STORAGE, DISPOSAL, THREATENED DISPOSAL, TRANSPORTATION
OR PRESENCE OF HAZARDOUS MATERIALS IN, ON, UNDER OR ABOUT THE PROPERTY, ANY
VIOLATION OR CLAIM OF VIOLATION OF ANY HAZARDOUS MATERIALS LAWS WITH RESPECT TO
THE PROPERTY, OR ANY INDEMNITY CLAIM BY A THIRD PARTY AGAINST ONE OR MORE
INDEMNITEES IN CONNECTION WITH ANY OF THE FOREGOING BUT EXCLUDING ANY SUCH
AMOUNT TO THE EXTENT ARISING OUT OF OR ATTRIBUTABLE TO THE GROSS NEGLIGENCE OR
WILLFUL MISCONDUCT OF ANY INDEMNITEE TO THE EXTENT SUCH GROSS NEGLIGENCE OR
WILLFUL MISCONDUCT IS DETERMINED BY A COURT OF COMPETENT JURISDICTION BY A FINAL
AND NON-APPEALABLE JUDGMENT.  EACH INDEMNITEE SHALL HAVE THE RIGHT AT ANY TIME
TO APPEAR IN, AND TO PARTICIPATE IN AS A PARTY IF IT SO ELECTS, AND BE
REPRESENTED BY COUNSEL OF ITS OWN CHOICE IN, ANY ACTION OR PROCEEDING INITIATED
IN CONNECTION WITH ANY HAZARDOUS MATERIALS LAWS THAT AFFECT THE PROPERTY. 
BORROWER SHALL IMMEDIATELY PAY TO THE APPLICABLE INDEMNITEES, UPON DEMAND, ANY
AMOUNTS OWING UNDER THIS INDEMNITY, TOGETHER WITH INTEREST FROM THE DATE THE
INDEBTEDNESS ARISES UNTIL PAID AT THE RATE OF INTEREST APPLICABLE TO THE
PRINCIPAL BALANCE OF THE LOAN.  BORROWER’S DUTY AND OBLIGATIONS TO
DEFEND, INDEMNIFY AND HOLD HARMLESS INDEMNITEES SHALL SURVIVE THE CANCELLATION
OF THE NOTES AND THE RELEASE, RECONVEYANCE OR PARTIAL RECONVEYANCE OF THE
MORTGAGE.  NOTWITHSTANDING THE FOREGOING, BORROWER SHALL NOT BE OBLIGATED TO
INDEMNIFY HEREUNDER WITH REGARD TO ANY HAZARDOUS MATERIALS FIRST USED,
GENERATED, MANUFACTURED, STORED OR DISPOSED IN, ON, UNDER OR ABOUT THE PROPERTY
BY ANY THIRD PARTY AFTER THE LATEST OF: (i) THE DATE OF FORECLOSURE ON THE
MORTGAGE (OR LENDER’S ACCEPTANCE OF A DEED IN LIEU THEREOF); OR (ii) THE DATE
BORROWER NO LONGER HAS OCCUPANCY OF THE PROPERTY; OR (iii) THE DATE BORROWER NO
LONGER USES OR OPERATES THE PROPERTY; PROVIDED, HOWEVER, NOTWITHSTANDING THE
FOREGOING, IF ANY HAZARDOUS MATERIALS ARE DISCOVERED IN, ON, UNDER, OR ABOUT THE
PROPERTY AFTER SUCH APPLICABLE DATE THAT ARE CONSISTENT WITH THE OWNERSHIP,
OCCUPANCY, USE OR OPERATION OF THE PROPERTY WHICH OCCURRED DURING BORROWER’S
OWNERSHIP, OCCUPANCY, USE OR OPERATION OF THE PROPERTY, THEN THERE IS A
PRESUMPTION THAT THE USE, GENERATION, MANUFACTURE, STORAGE, DISPOSAL OF,
TRANSPORTATION OR PRESENCE OF ANY OF SAID HAZARDOUS MATERIALS IN, ON, UNDER,
ABOUT, OR MIGRATING FROM, THE PROPERTY OCCURRED DURING BORROWER’S OWNERSHIP,
OCCUPANCY, USE OR OPERATION OF THE PROPERTY, AND BORROWER SHALL CONTINUE TO BE
OBLIGATED TO INDEMNIFY HEREUNDER UNLESS BORROWER OVERCOMES SAID PRESUMPTION WITH
THE BURDEN OF PROOF.

 

ARTICLE 10.  COVENANTS OF BORROWER

 

10.1                        EXPENSES.  Borrower shall immediately pay
Administrative Agent upon demand all actual, out-of-pocket costs and expenses
incurred by Administrative Agent in connection with:  (a) the preparation of
this Agreement, all other Loan Documents and Other Related Documents
contemplated hereby; (b) the administration of this Agreement, the other Loan
Documents and Other Related Documents for the term of the Loan; and (c) the
enforcement or satisfaction by Administrative Agent and/or Lenders of any of
Borrower’s or Guarantor’s obligations under this Agreement, the other Loan
Documents, the Guaranty or the Other Related Documents.  For all purposes of
this Agreement, Administrative Agent’s and Lenders’ costs and expenses shall
include, without limitation, all appraisal fees, cost engineering and inspection
fees, legal fees and expenses, accounting fees, environmental consultant fees,
auditor fees, UCC filing fees and/or UCC vendor fees, flood certification vendor
fees, tax service vendor fees, documentary stamp tax, intangible tax, recording
and/or filing fees, and the cost to Lenders of any title insurance premiums or
endorsements, title surveys, reconveyance and notary fees.  Borrower recognizes
and agrees that Administrative Agent or Lenders may, at their option, require
inspection of the Property by an independent supervising architect and/or cost
engineering specialist and/or Independent Inspecting Architect:  (i) prior to
each disbursement; (ii) upon Completion of the Additional Improvements; and
(iii) in any event, at least semi-annually.  Borrower further recognizes and
agrees that (x) Administrative Agent may require re-appraisal of the Property at
Borrower’s expense in accordance with Section 10.11 hereof and (y) formal
written Appraisals of the Property by a licensed independent appraiser may be
required by

 

50

--------------------------------------------------------------------------------


 

Administrative Agent’s or any Lender’s internal procedures and/or federal
regulatory reporting requirements on an annual and/or specialized basis at
Administrative Agent’s or such Lender’s expense.  If any of the services
described above are provided by an employee of Administrative Agent or its
Affiliates, Administrative Agent’s costs and expenses for such services shall be
calculated in accordance with Administrative Agent’s standard charge for such
services.

 

10.2                        ERISA COMPLIANCE.  Borrower shall at all times
comply with the provisions of ERISA with respect to any retirement or other
employee benefit plan to which it is a party as employer, and as soon as
possible after Borrower knows, or has reason to know, that any Reportable Event
(as defined in ERISA) with respect to any such plan of Borrower has occurred, it
shall furnish to Administrative Agent a written statement setting forth details
as to such Reportable Event and the action, if any, which Borrower proposes to
take with respect thereto, together with a copy of the notice of such Reportable
Event furnished to the Pension Benefit Guaranty Corporation.

 

10.3                        LEASING; MASTER LEASE.  Borrower shall use good
faith, diligent efforts to maintain all leasable space in the Property leased at
no less than fair market rental rates.  Borrower shall not amend the Master
Lease without Administrative Agent’s consent, in its sole discretion; provided,
however, to the extent Borrower enters into an Approved Lease with a term
coterminous with, or longer than the term of, the Master Lease and with a
replacement tenant approved by Administrative Agent (in its sole discretion) for
the space, or portion thereof, then Borrower and Guarantor may amend the Master
Lease (which amendment shall be subject to Administrative Agent’s approval) to
effect a reduction of Guarantor’s obligations as tenant under the Master Lease
on a dollar-for-dollar basis.  Such reduction shall be pursuant to an amendment
to the Master Lease in form and substance reasonably acceptable to
Administrative Agent.  Furthermore, and notwithstanding anything to the contrary
herein, the Master Lease may be terminated in the event (i) the Ward Gateway
Property is released from the Lien of the Security Instrument subject to the
release conditions set forth in this Agreement or (ii) in the event that Ae’o
Retail is added as an Additional Collateral Project subject to the conditions
set forth in this Agreement.

 

10.4                        APPROVAL OF LEASES.

 

(a)                                 Covenant.  Borrower shall perform its
covenants and obligations under the Leases, and shall promptly deliver to
Administrative Agent copies of any notices of default or other material notices
received from any tenants under the Leases.

 

(b)                                 Amendments or Terminations..

 

(i)                                     Amendments or Terminations of Minor
Leases of Licenses.  With respect to any Minor Lease or License Agreement,
provided no Default or Potential Default is continuing, Borrower may amend or
terminate the same in the ordinary course of business without Administrative
Agent consent.

 

(ii)                                  Amendments to Leases that are not Minor
Leases or License Agreements.  Borrower shall not amend or modify any Lease that
is not a Minor Lease or License Agreement in any material manner without the
prior written consent of Administrative Agent (it being agreed, without limiting
the foregoing, that any amendment or modification to the Leases which
(1) reduces the rent or term of the Lease, (2) changes the permitted use by the
tenant thereunder, (3) provides for any concessions to the tenant,
(4) materially increases landlord’s obligations thereunder or (5) restricts the
future development of any of the Property or (6) grants any options, rights of
first refusal or other similar rights to purchase any of the Property, shall be
deemed material).

 

(iii)                               Termination of Leases that are not Minor
Leases or License Agreements.  In addition, Borrower shall not terminate any
Lease that is not a Minor Lease or License Agreement without the prior written
consent of Administrative Agent in Administrative Agent’s sole discretion,
except that Borrower may terminate (A) Leases of tenants who are relocating to
other space

 

51

--------------------------------------------------------------------------------


 

within the Property provided that such tenants execute Leases covering such
space on substantially the same economic terms as the terminated Lease,
(B) Leases under 5,000 square feet in the ordinary course of business of owning
and operating a mixed use development in a reasonable and prudent manner, so
long as (i) no Default or Potential Default is then existing and (ii) in the
case of (B), such Lease is being terminated on account of either (x) a default
by the tenant under the Lease in question or (y) the redevelopment of that
portion of the Property affected by such Lease.

 

(c)                                  Approved  Leases.

 

(i)                                     All Leases (and lease terminations,
modifications or amendments) of all or any part of the Property shall:
(x) satisfy the requirements for an Approved Lease as set forth in the
definition thereof; and (y) include estoppel, subordination, attornment and
mortgagee protection provisions satisfactory to Administrative Agent in
Administrative Agent’s reasonable discretion.

 

(ii)                                  Any material deviation from the Approved
Lease Form shall be subject to the prior approval of Administrative Agent prior
to execution of any Lease using such form, such approval not to be unreasonably
withheld.

 

(iii)                               Borrower shall not enter into any Lease of
any portion of the Property unless such Lease satisfies the requirements of an
Approved Lease; provided, however, any Lease relating to the space subject to
the Master Lease shall be subject to Section 10.3 above.

 

(iv)                              As used in this Agreement, an “Approved Lease”
means

 

(1)                                 a License Agreement,

 

(2)                                 a Lease that is in effect prior to the
Effective Date and which has been reviewed by Administrative Agent,

 

(3)                                 a commercially reasonable Lease executed
after the Effective Date covering less than 10,000 rentable square feet of the
Property, that provides for a Net Effective Rent of at least eighty-five percent
(85%) or more of Pro Forma Rent, does not contain terms that would materially
affect the Administrative Agent’s rights, provides that it is subordinate to any
Security Instrument encumbering the applicable Property, is substantially on an
Approved Lease Form and otherwise on arm’s length terms and with a tenant
unaffiliated with Borrower or Guarantor,

 

(4)                                 a commercially reasonable Lease executed
after the Effective Date covering between 10,001 and 19,999 rentable square feet
of the Property, that provides for a Net Effective Rent of at least ninety
percent (90%) or more of Pro Forma Rent, does not contain terms that would
materially affect the Administrative Agent’s rights, provides that it is
subordinate to any Security Instrument encumbering the applicable Property, is
substantially on an Approved Lease Form and otherwise on arm’s length terms and
with a tenant unaffiliated with Borrower or Guarantor (together with Leases
executed pursuant to subsection (3) above, each, a “Minor Lease”),

 

(5)                                 a Lease executed after the Effective Date
covering 20,000 rentable square feet or more of the Property that

 

52

--------------------------------------------------------------------------------


 

(i)                                     with respect to a Lease that covers
20,000 rentable square feet or more of the Property but less than 50,000
rentable square feet of the Property, such Lease is with a tenant approved by
Administrative Agent as to the creditworthiness of such tenant, and such Lease
has been reviewed and approved by Administrative Agent and

 

(ii)                                  with respect to a Lease that covers 50,000
rentable square or more of the Property, such Lease is with a tenant approved by
Administrative Agent as to the creditworthiness of such tenant, and such Lease
has been reviewed and approved by the Requisite Lenders.

 

(6)                                 the Master Lease.

 

(v)                                 Borrower shall provide a copy of any
executed Leases to Administrative Agent upon Administrative Agent’s request.

 

(d)                                 Hotel Properties. Notwithstanding anything
to the contrary contained herein, except for the Liquor Premises Leases, in no
event may Borrower enter into a Lease of all or any portion of the Hotel
Properties without the prior written consent of Administrative Agent.  Borrower
shall not amend or terminate any of the Liquor Premises Leases without
Administrative Agent’s prior written consent.

 

(e)                                  Approval Process.

 

(i)                                     With respect to any Lease that requires
the approval of only Administrative Agent  as provided herein, Borrower shall
submit the Lease Materials for such proposed Lease to Administrative Agent in
writing with its request for the approval of the Lease by the Administrative
Agent, and Administrative Agent shall respond to Borrower with its approval or
disapproval, as the case may be, of the Lease within ten (10) Business Days of
Administrative Agent’s receipt of such Lease Materials, provided that the notice
sent by Borrower to Administrative Agent shall include the following statement
set forth in all capital letters: “NOTE:  ADMINISTRATIVE AGENT’S REPLY TO
BORROWER’S REQUEST FOR APPROVAL OF THE ENCLOSED LEASE MATERIALS IS REQUIRED
WITHIN TEN (10) BUSINESS DAYS OF ITS RECEIPT OF THIS REQUEST, AND ADMINISTRATIVE
AGENT’S FAILURE TO RESPOND WITHIN SUCH TEN (10) BUSINESS DAY PERIOD SHALL BE
DEEMED AN APPROVAL OF THE ENCLOSED LEASE.”  If the request from Borrower
contains the foregoing language and the required Lease Materials and
Administrative Agent fails to respond in writing (which may be by email) with
Administrative Agent’s approval or disapproval on or before the tenth (10th)
Business Day of Administrative Agent’s receipt of such written notice and Lease
Materials, such failure shall be deemed to be an approval of such proposed Lease
by  Administrative Agent.

 

(ii)                                  With respect to any Lease that requires
the approval of the Requisite Lenders as provided herein, Borrower shall submit
the Lease Materials for such proposed Lease to Administrative Agent in writing
with its request for the approval of the Lease by the Requisite Lenders, and
Administrative Agent shall respond to Borrower with the Requisite Lenders’
approval or disapproval, as the case may be, of the Lease within fifteen (15)
Business Days of Administrative Agent’s receipt of such Lease Materials,
provided that the notice sent by Borrower to Administrative Agent shall include
the following statement set forth in all capital letters:  “NOTE:  THE REQUISITE
LENDERS’ REPLY TO THE REQUEST FOR APPROVAL OF THE ENCLOSED LEASE MATERIALS IS
REQUIRED WITHIN

 

53

--------------------------------------------------------------------------------


 

FIFTEEN (15) BUSINESS DAYS OF RECEIPT OF THIS REQUEST, AND THE REQUISITE
LENDERS’ FAILURE TO RESPOND WITHIN SUCH FIFTEEN (15) BUSINESS DAY PERIOD SHALL
BE DEEMED AN APPROVAL OF THE ENCLOSED LEASE.”  Upon receipt of such request,
Administrative Agent shall promptly send a copy of the Lease Materials to each
Lender, and each Lender shall review and reply to Administrative Agent in
writing with such Lender’s approval or disapproval, as the case may be, of the
Lease Materials for such Lease within five (5) Business Days of such Lender’s
receipt of the applicable Lease Materials, and if any Lender fails to respond to
Administrative Agent within such five (5) Business Day period, then
Administrative Agent shall be entitled to rely on such non-response as an
approval of the proposed Lease by such Lender.  If the request to Administrative
Agent contains the required notice language and the required Lease Materials and
Administrative Agent fails to respond in writing (which may be by email) with
Administrative Agent’s approval or disapproval on or before the fifteenth (15th)
Business Day of Administrative Agent’s receipt of such written notice and Lease
Materials, such failure shall be deemed to be an approval of such proposed Lease
by the Requisite Lenders.

 

(iii)                               Administrative Agent shall provide timely
responses to Borrower’s requests for review and approval of any Subordination,
Nondisturbance and Attornment Agreements and other reasonable items related to
the redevelopment of any of the Property (e.g., easements).  Furthermore, with
respect to any Approved Lease for more than 5,000 rentable square feet of the
Property, if requested by Borrower, at Borrower’s sole cost and expense
(including, without limitation, attorneys’ fees), Administrative Agent shall
enter into a Subordination, Nondisturbance and Attornment Agreement, in form and
substance reasonably acceptable to Administrative Agent, with the tenant under
such Approved Lease. With respect to any items that require Administrative
Agent’s approval, Administrative Agent shall review and reply to Borrower with
its approval or disapproval, as the case may be, of such matter within fifteen
(15) Business Days of Administrative Agent’s receipt of a written request from
Borrower for approval, provided that the notice sent by Borrower to
Administrative Agent includes the following statement set forth in all capital
letters “NOTE:  ADMINISTRATIVE AGENT’S REPLY TO BORROWER’S REQUEST FOR APPROVAL
OF THE ENCLOSED MATERIAL IS REQUESTED WITHIN FIFTEEN (15) BUSINESS DAYS OF ITS
RECEIPT OF THIS REQUEST.”  If the request to Administrative Agent contains the
required notice language and Administrative Agent fails to respond in writing
(which may be by email) with Administrative Agent’s approval or disapproval on
or before the fifteenth (15th) Business Day of Administrative Agent’s receipt of
such written notice, such failure shall be deemed to be an approval of such
request.

 

10.5                        SUBDIVISION MAPS.  Prior to recording any final map,
plat, parcel map, lot line adjustment or other subdivision map of any kind
covering any portion of the Property (collectively, “Subdivision Map”), Borrower
shall submit such Subdivision Map to Administrative Agent for Administrative
Agent’s review and approval, which approval shall not be unreasonably withheld. 
Within ten (10) Business Days after Administrative Agent’s receipt of such
Subdivision Map, Administrative Agent shall provide Borrower written notice if
Administrative Agent disapproves of said Subdivision Map.  Within five
(5) Business Days after Administrative Agent’s request, Borrower shall execute,
acknowledge and deliver to Administrative Agent such amendments to the Loan
Documents as Administrative Agent may reasonably require to reflect the change
in the legal description of the Property resulting from the recordation of any
Subdivision Map.  In connection with and promptly after the recordation of any
amendment or other modification to the Security Instrument recorded in
connection with such amendments, Borrower shall deliver to Administrative Agent,
for the benefit of Lenders, at Borrower’s sole expense, a title endorsement to
the Title Policy in form and substance satisfactory to Administrative Agent
insuring the continued first priority Lien of the Security Instrument.  Subject
to the execution and delivery by Borrower of any documents

 

54

--------------------------------------------------------------------------------


 

required under this Section, Administrative Agent, on behalf of Lenders, shall,
if required by Applicable Law, sign any Subdivision Map approved by
Administrative Agent pursuant to this Section.

 

10.6                        OPINION OF LEGAL COUNSEL.  Borrower shall provide,
at Borrower’s expense, an opinion of legal counsel in form and content
satisfactory to Administrative Agent to the effect that:  (a) upon due
authorization, execution and recordation or filing as may be specified in the
opinion, each of the Loan Documents and Other Related Documents shall be legal,
valid and binding instruments, enforceable against the makers thereof in
accordance with their respective terms; (b) Borrower, Non-Borrower Mortgagors
and Guarantor are duly formed and have all requisite authority to enter into the
Loan Documents and Other Related Documents; and (c) such other matters, incident
to the transactions contemplated hereby, as Administrative Agent may reasonably
request.

 

10.7                        FURTHER ASSURANCES.  Upon Administrative Agent’s
request and at Borrower’s sole cost and expense, Borrower shall, and shall cause
any Person affiliated with Borrower to, execute, acknowledge and deliver any
other instruments, including replacement promissory notes, guaranties or other
loan documents, and perform any other acts necessary, desirable or proper, as
determined by Administrative Agent, to correct clerical errors or omissions in
any loan closing documentation, to replace any lost or destroyed loan closing
documentation, or to carry out the purposes of this Agreement and the other Loan
Documents or to perfect and preserve any Liens created by the Loan Documents. 
This obligation shall survive any foreclosure or deed in lieu of foreclosure of
the Property.

 

10.8                        MERGER, CONSOLIDATION, TRANSFER OF ASSETS.  Without
limiting Borrower’s obligations under Section 8.1 or Article 13, Borrower shall
not:

 

(a) merge or consolidate with any other entity;

 

(b) make any substantial change in the nature of Borrower’s business or
structure;

 

(c) acquire all or substantially all of the assets of any other entity; or

 

(d) sell, lease, assign, pledge, hypothecate, mortgage or transfer or otherwise
dispose of a material part of Borrower’s assets, except in the ordinary course
of Borrower’s business.

 

Notwithstanding the foregoing, subject to Section 3.3 above, nothing herein
shall preclude Borrower’s ownership of the Permitted Subsidiary or limit or
restrict Borrower’s right to dissolve or liquidate such subsidiaries or
undertake any action described in clause (d) with respect to its ownership
interest in the Permitted Subsidiary.

 

10.9                        ASSIGNMENT.  Without the prior written consent of
Lenders, Borrower shall not assign Borrower’s interest under any of the Loan
Documents, or in any monies due or to become due thereunder, and any assignment
without such consent shall be void.  Borrower may, in the sole and absolute
discretion of the Lenders, assign its interest under the Loan Documents to a
transferee acceptable to Lenders in their sole and absolute discretion, provided
that such transferee assumes the Loan on such terms and conditions as the
Lenders may require in their sole and absolute discretion.  Borrower’s owners
may, subject to the prior written approval of all of the Lenders in their sole
and absolute discretion, obtain mezzanine financing for the Property, and, in
connection therewith, pledge as security for such financing the ownership
interests in the Borrower, provided, in any event, any mezzanine financing shall
be subject to a subordination and intercreditor agreement in form and substance
acceptable to Administrative Agent in Administrative Agent’s sole and absolute
discretion.

 

10.10                 MANAGEMENT OF PROPERTY.  Without the prior written consent
of Administrative Agent, Borrower shall not enter into, materially amend or
terminate any Management Agreement or any other agreement providing for the
management, leasing or operation of the Property; provided, however,
Administrative Agent shall not unreasonably withhold approval of entering into
the Management Agreement with Manager so long as the Manager executes a
subordination agreement in form and substance reasonably acceptable to
Administrative Agent.  Borrower may, without the consent of Administrative Agent
or the Lenders, enter into leasing commission agreements with third parties that
are in good faith and on

 

55

--------------------------------------------------------------------------------


 

arm’s length market terms and conditions. If a Default occurs and is continuing,
Borrower shall, at the request of Administrative Agent, terminate any Management
Agreement and replace such Manager with a replacement manager (which shall
thereafter be the Manager hereunder) approved by Administrative Agent pursuant
to a replacement management agreement approved by Administrative Agent (which
shall thereafter be a Management Agreement hereunder).

 

10.11                 APPRAISAL.  As of the Effective Date, Administrative Agent
shall have received a written Appraisal confirming to the satisfaction of
Administrative Agent that the Loan-to-Value Ratio for the Loan amount (after
adjustment for Liens that are senior to the Security Instrument and regular and
special tax assessments) does not exceed sixty-five percent (65%).

 

10.12                 NOTICE OF CHANGE IN MANAGEMENT.  In the event the Board of
Directors of Guarantor desire to change the senior management team of Guarantor
existing as of the Effective Date (said senior management team consisting of
Grant Herlitz, David O’Reilly and David Weinreb), Borrower or Guarantor shall
deliver written notice to Administrative Agent of such change in management
within 120 days after the occurrence thereof, with the names of the new senior
management team of Guarantor.

 

10.13                 REQUIREMENTS OF LAW.  Borrower shall comply with all
Requirements of Law and shall use commercially reasonable and good faith efforts
to cause other Persons to comply with same in a timely manner.

 

10.14                 LIMITATIONS ON DISTRIBUTIONS, ETC.  Following the
occurrence and during the continuance of a known monetary or other material
Potential Default or any Default, Borrower shall not distribute any money or
other property to any member of Borrower, whether in the form of earnings,
income or other proceeds from the Property, nor shall Borrower repay any
principal or interest on any loan or other advance made to Borrower by any
member, nor shall Borrower loan or advance any funds to any such member.

 

10.15                 DERIVATIVE DOCUMENTS.  Borrower shall be permitted to
enter into a Swap Contract with Wells Fargo or another financial institution
approved by Administrative Agent in its sole discretion.  If Borrower purchases
from Wells Fargo any swap, derivative, foreign exchange or hedge transaction or
arrangement (or other similar transaction or arrangement howsoever described or
defined) in connection with the Loan, Borrower shall, upon receipt from
Administrative Agent, execute promptly all documents evidencing such
transaction, including without limitation the ISDA Master Agreement, the
Schedule to the ISDA Master Agreement and the ISDA Confirmation.

 

10.16                 CASH MANAGEMENT AGREEMENT; DEBT SERVICE COVERAGE RATIO
TEST.

 

(a)                                 All Operating Revenues shall be deposited
into the Lockbox Accounts on a daily basis pursuant to the Cash Management
Agreement.  So long as no Cash Trap Event Period is then existing, Borrower will
have unrestricted access to the funds in the Lockbox Accounts.

 

(b)                                 Upon the occurrence and during the existence
of a Cash Trap Event Period, all Operating Revenues shall be swept into the
reserve accounts required under the Cash Management Agreement, including without
limitation, any required Tax Impound Account, Insurance Impound Account or FF&E
Reserve Account, and amounts necessary to pay Operating Expenses (to the extent
of any Operating Revenues received and remaining after the required reserve
accounts are funded) shall be made available to Borrower to pay such Operating
Expenses as provided in the Cash Management Agreement.  All Net Cash Flow
remaining after payment of Operating Expenses shall be deposited into the Excess
Cash Flow Reserve Account.  Thereafter, the cash sweep shall remain in effect
under the Cash Management Agreement so long as the Cash Trap Event Period
remains in effect.  Borrower may request disbursements in writing from the
Excess Cash Flow Reserve Account to pay for the cost of (i) Tenant Improvements
and Leasing Commissions incurred in connection with Approved Leases and
(ii) capital expenditures approved by Administrative Agent in Administrative
Agent’s sole discretion; provided, however, Administrative Agent consent shall
not be required under this subsection (ii) for capital expenditures that satisfy
the following requirements: (A) no more than $100,000 shall be advanced for any
individual property (which, for

 

56

--------------------------------------------------------------------------------


 

purposes hereof, “individual property” means each of the Properties to which a
portion of the Loan is allocated as set forth on Exhibit J attached hereto),
(B) no more than $250,000 in capital expenditures shall be advanced in any
calendar quarter, and (C) no more than $500,000 in capital expenditures shall be
advanced from the Excess Cash Flow Reserve Account.  Any disbursements from the
Excess Cash Flow Reserve Account shall be subject to the same terms and
conditions to funding Loan proceeds set forth in this Agreement.

 

As used herein the term “Cash Trap Event Period” shall mean a period commencing
upon the earlier of

 

(i)                                     the occurrence and continuance of a
Default or

 

(ii)                                  at any time that the Debt Service Coverage
Ratio with respect to the Term Loan is less than 1.00:1.00,

 

which Cash Trap Event Period shall expire (y) with regard to any Cash Trap Event
Period commenced in connection with clause (i) above, upon the cure (if
applicable) of such Default to the satisfaction of Administrative Agent in its
sole discretion (provided that a Cash Trap Event Period has not occurred and is
not continuing pursuant to clause (ii) above), or (z) with regard to any Cash
Trap Event Period commenced in connection with clause (ii) above, upon the date
that the Debt Service Coverage Ratio with respect to the Term Loan exceeds
1.00:1.00 and the Loan-to-Value Ratio (based on the then outstanding principal
of the Loan) is not greater than sixty-five percent (65%) for two
(2) consecutive calendar quarters (provided that no Default shall have occurred
and be continuing during and at the time of the expiration of such period).

 

In addition to the foregoing, Borrower may, at any time during the Cash Trap
Event Period, effectuate an Additional Collateral Security Instrument in
accordance with the terms and conditions of this Agreement or make a principal
prepayment to Administrative Agent, for the account of applicable Lenders under
the Term Loan, in the amount necessary to achieve a Debt Service Coverage Ratio
with respect to the Term Loan of 1.00:1.00 and a Loan-to-Value Ratio (based on
the then outstanding principal of the Loan) of sixty-five percent (65%), and
upon such prepayment, and provided no Default is then existing, the Cash Trap
Event Period shall cease for such occurrence; however, any future failure to
maintain the required Debt Service Coverage Ratio with respect to the Term Loan
and/or Loan-to-Value Ratio shall again result in a Cash Trap Event Period.  Any
principal prepayment made pursuant to this Section 10.16(b) shall not be subject
to any Prepayment Premium, but shall be accompanied by (i) any LIBOR breakage
costs incurred by Lenders and (ii) any termination payments under any Swap
Contract.  Any principal payment made pursuant to this paragraph shall be
applied first to any portion of the Loan that is not subject to a Swap Contract,
if any.  Additionally, notwithstanding anything contained herein to the
contrary, any principal prepayment made pursuant to this Section 10.16(b) shall
reduce the amount of the Term Loan by a like amount, and such amount may not be
reborrowed.

 

(c)                                  If at any time the Debt Service Coverage
Ratio with respect to the Term Loan is less than 1.00:1.00 for two
(2) consecutive calendar quarters, then:

 

(A)                               if the cash sweep has not previously been
initiated under the Cash Management Agreement, a Cash Trap Event Period shall be
deemed to have occurred and all Operating Revenues shall be swept into the
reserve accounts required under the Cash Management Agreement and

 

(B)                            any amounts which are swept by Administrative
Agent into the reserve accounts under the Cash Management Agreement, including
any funds held in the Excess Cash Flow Reserve Account, may be used or applied
at any time against the outstanding principal balance of the Loan,

 

57

--------------------------------------------------------------------------------


 

projected debt service shortfalls or projected operating shortfalls, in
Administrative Agent’s sole and absolute discretion.

 

Any principal prepayment made pursuant to this Section 10.16(c) shall not be
subject to any Prepayment Premium, but shall be accompanied by any (i) any LIBOR
breakage costs incurred by Lenders and (ii) any termination payments under any
Swap Contract.  Any principal payment made pursuant to this paragraph shall be
applied first to any portion of the Loan that is not subject to a Swap Contract,
if any.

 

10.17                 CONSTRUCTION AGREEMENTS; PLANS.  Borrower shall
(i) diligently and without delay perform all of its obligations under any
Construction Agreements in accordance with the terms thereof, and (ii) not
permit a default by Borrower to occur thereunder.  Borrower shall deliver to
Administrative Agent  a copy of all material correspondence or notices sent to
or received under any Construction Agreement, including without limitation, any
demand or default notice received thereunder.  As additional security for the
payment of the Loan, Borrower hereby transfers and assigns to Administrative
Agent, for the benefit of the Lenders, as a collateral assignment only, all of
Borrower’s rights under any Construction Agreement and any plans and
specifications for the construction of any Additional Improvements, subject to
the retention by Borrower of a license to use and enjoy such rights and to
perform such obligations thereunder, which license is limited as hereinafter
provided, and Borrower hereby represents, warrants and agrees with
Administrative Agent and Lenders that:

 

(a)                                 Neither this assignment nor any action by
Administrative Agent shall constitute an assumption by Administrative Agent and
Lenders of any obligations under the Construction Agreements, and Borrower shall
continue to be liable for all obligations of Borrower thereunder, Borrower
hereby agreeing to perform all of its obligations under the Construction
Agreements so as not to permit a default thereunder.  Borrower hereby
indemnifies and holds Administrative Agent and Lenders harmless against and from
any loss, cost, liability or expense (including but not limited to reasonable
attorneys’ fees) resulting from any failure of Borrower to so perform.

 

(b)                                 Administrative Agent shall have the right
(but shall have no obligation) at any time upon the occurrence of a Default to
take such action as Administrative Agent may at any time reasonably determine to
be necessary or advisable to cure any default by Borrower under the Construction
Agreements or to protect the rights of Borrower or Administrative Agent and
Lenders thereunder, and Borrower hereby irrevocably appoints Administrative
Agent as Borrower’s attorney-in-fact, which agency is coupled with an interest,
and in such capacity, Administrative Agent may take any action on behalf of
Borrower under any of the Construction Agreements as Administrative Agent deems
appropriate.  Administrative Agent and Lenders shall incur no liability if any
action so taken by Administrative Agent shall prove to be inadequate or invalid,
and Borrower agrees to defend and hold Administrative Agent and Lenders free and
harmless against and from any loss, cost, liability or expense (including but
not limited to reasonable attorneys’ fees) incurred in connection with such
action.  THE FOREGOING INDEMNITY SHALL INCLUDE LOSSES, COSTS, LIABILITIES OR
EXPENSES OF ADMINISTRATIVE AGENT AND LENDERS RESULTING FROM THE NEGLIGENCE OF
SUCH INDEMNIFIED PARTIES, BUT NOT THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF
SUCH INDEMNIFIED PARTIES TO THE EXTENT SUCH GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT IS DETERMINED BY A COURT OF COMPETENT JURISDICTION BY A FINAL AND
NON-APPEALABLE JUDGMENT.

 

(c)                                  Prior to a Default hereunder and the
termination by Administrative Agent of the license granted herein to Borrower,
Borrower shall have the right to exercise its rights under the Construction
Agreements, provided that Borrower shall not cancel or terminate any material
Construction Agreements (i.e., a Construction Agreement with a contract sum in
excess of $1,000,000) or do or suffer to be done any act with respect to such
material

 

58

--------------------------------------------------------------------------------


 

Construction Agreement which would materially impair the security constituted by
this assignment without the prior written consent of Administrative Agent.

 

(d)                                 This assignment shall inure to the benefit
of Administrative Agent and Lenders and their respective successors and assigns,
including any purchaser upon foreclosure of the Security Instrument, any
receiver in possession of the Property, and any entity formed by Administrative
Agent which assumes Administrative Agent’s and Lenders’ rights and obligations
under this Agreement.

 

(e)                                  Upon the occurrence of any Default under
this Agreement, Administrative Agent shall have the right, power and privilege
(but shall be under no duty) to terminate the license granted to Borrower
hereunder and thereupon Administrative Agent may exercise all rights and
remedies and undertake all actions which would be available to Borrower under
the Construction Agreements in accordance with their terms and use any plans and
specifications for the Additional Improvements.  The assignment contained herein
is primary in nature to the obligations evidenced and secured by the Loan
Documents.  Borrower agrees that Administrative Agent may enforce the assignment
contained herein without first resorting to or exhausting any other security or
collateral; provided, however, that nothing herein contained shall prevent
Administrative Agent and Lenders from suing on the Notes, foreclosing the
Security Instrument or exercising any other right or remedy under the Security
Instrument or any other Loan Document or at law or equity.

 

10.18                 USE OF PROCEEDS.  Borrower will not request any Loan
proceeds, and Borrower shall not use, and shall ensure that its subsidiaries and
its or their respective directors, officers, employees and agents shall not use,
the proceeds of the Loan, directly or indirectly, (i) in furtherance of an
offer, payment, promise to pay, or authorization of the payment or giving of
money, or anything else of value, to any Person in violation of any
Anti-Corruption Laws or Anti-Money Laundering Laws, (ii) for the purpose of
funding, financing or facilitating any activities, business or transaction of or
with any Sanctioned Person, or in any Sanctioned Country, or (iii) in any manner
that would result in the violation of any Sanctions applicable to any party
hereto.

 

10.19                 COMPLIANCE WITH ANTI-CORRUPTION LAWS, SANCTIONS AND
ANTI-MONEY LAUNDERING LAWS.  Borrower will maintain in effect and enforce
policies and procedures designed to ensure compliance by the Borrower, its
subsidiaries and their respective directors, officers, employees and agents with
(i) Anti-Corruption Laws and applicable Sanctions, and (ii) Anti-Money
Laundering Laws.

 

10.20                 FRANCHISE AGREEMENT.  Borrower shall not, without the
prior written consent of the Requisite Lenders, surrender, terminate or cancel
any Franchise Agreement or otherwise replace the applicable Franchisor. Borrower
shall not, without Administrative Agent’s prior written consent: (i) reduce or
consent to the reduction of (or termination of) or extension of the term of any
Franchise Agreement; (ii) increase or consent to the increase of the amount of
any charges under any Franchise Agreement; or (iii) otherwise modify, change,
supplement, alter or amend, or waive or release any of its rights and remedies
under any Franchise Agreement.  Borrower shall promptly deliver to
Administrative Agent copies of any material notices sent to or received by it
under any Franchise Agreement, including without limitation, notices of any
default thereunder. Without limiting the foregoing, if any Franchisor performs
any inspection of one of the Hotel Properties and delivers any subsequent report
to Borrower, Borrower will promptly deliver a copy of said report to
Administrative Agent.  Borrower will perform, in a timely manner, all
obligations under each Franchise Agreement or under or with respect to any
property improvement plan required by any Franchisor.  Prior to any Additional
Collateral Project that is a hotel property being added to the Property in
accordance with this Agreement, Borrower shall deliver to Administrative Agent:
(y) a comfort letter from the proposed Franchisor with respect to the applicable
Franchise Agreement in form and substance reasonably acceptable to
Administrative Agent, and (z) to the extent the applicable Franchisor is
obligated to provide or deliver the following pursuant to the Franchise
Agreement, any subordination agreements, estoppels, or recognition agreements
for the benefit of the Lenders as required by, and in form and substance
acceptable to, Administrative Agent, which agreements shall (1) allow
Administrative Agent to terminate, or direct Borrower to terminate, the
Franchisor upon any Default and

 

59

--------------------------------------------------------------------------------


 

(2) subordinate any incentive management fees due under the Franchise Agreement
to all amounts due under the Loan.

 

10.21                 ANNUAL BUDGET.  Until such time as the Notes are paid in
full, Borrower shall deliver to Administrative Agent within thirty (30) days
after the end of each fiscal year, an annual budget adopted by Borrower for the
applicable year signed and dated by Borrower, and certified to be true, complete
and correct by an authorized officer of Borrower.  Such annual budget shall be
subject to Administrative Agent’s approval not to be unreasonably withheld,
conditioned or delayed.  The annual budget in place for the Hotel Properties at
a time a Cash Trap Event Period or Default occurs will be deemed to have been
approved for the rest of the then current fiscal year.

 

10.22                 CONDOMINIUM DOCUMENTS.

 

(a)                                 Without the prior consent of Administrative
Agent, which such consent shall not be unreasonably withheld, conditioned, or
delayed, Borrower will not amend or supplement or consent to the amendment or
supplement of any of the Condominium Documents to the extent affecting any of
the Collateral.

 

(b)                                 Borrower will duly pay and discharge, or
cause to be paid and discharged, any assessments or other amounts it owes under
the Condominium Documents on or before the due date thereof and promptly, upon
demand, exhibit to Administrative Agent receipts for all such payments.

 

(c)                                  In each and every case in which, under the
provisions of the Condominium Documents, the consent of unit owners or building
site owners is required, if such consent relates to a material matter, Borrower
will not vote or give such consent without, in each and every case, the prior
written consent of Administrative Agent, such consent not be unreasonably
withheld, conditioned or delayed.

 

10.23                 APPLICABLE DECLARATIONS.  Borrower shall promptly deliver
to Administrative Agent (i) copies of any material notices sent to or received
by Borrower under any Applicable Declarations, including without limitation,
notices of any default thereunder, and (ii) within ten (10) days prior to the
date that any assessment due under the Applicable Declarations is due and
payable, provide Administrative Agent with written evidence of payment. Borrower
will perform, in a timely manner, all obligations under each Applicable
Declaration.

 

ARTICLE 11.  REPORTING COVENANTS

 

11.1                        FINANCIAL STATEMENTS.

 

(a)                                 Borrower Annual Financial Statements. 
Borrower shall deliver to Administrative Agent, as soon as available, but in no
event later than one hundred twenty (120) days after Borrower’s fiscal year end
and certified as required by Section 11.8 below, (i) a current financial
statement (including, without limitation, a balance sheet, an income and expense
statement and statement of cash flow, together with supporting property and
mortgage debt schedules), signed by an officer of Borrower reasonably acceptable
to Administrative Agent, (ii) a yearly business plan and (iii) if requested by
Administrative Agent, financial and/or cash flow projections for Borrower for
the ensuing twelve (12) months, together with any other financial information
reasonably requested by Administrative Agent for Borrower.

 

(b)                                 Borrower Quarterly Financial Statements. 
Within forty-five (45) days after the end of each calendar quarter,

 

(i)                                     Borrower shall also deliver to
Administrative Agent quarterly (x) financial statements (including a balance
sheet, income statement and a statement of cash flow) and other financial
information regarding Borrower as Administrative Agent may specify,

 

60

--------------------------------------------------------------------------------


 

and (y) a detailed list of any Leases where (A) the tenant under such Lease has
become insolvent or is the subject to a voluntary or involuntary petition under
any bankruptcy proceeding, (B) a monetary default by the tenant has occurred and
is existing under such Lease, and (C) such Lease has expired or been terminated
to the extent the same is not identified on the rent roll delivered to
Administrative Agent; and

 

(ii)                                  Borrower shall deliver, together with the
items required by the foregoing subsection (i), a compliance certificate in the
form attached hereto as Exhibit H.

 

(c)                                  Guarantor Financial Statements.  Borrower
shall cause to be delivered to Administrative Agent, as soon as available, but
in no event later than one hundred twenty (120) days after Guarantor’s fiscal
year end, (i) a current financial statement (including, without limitation, a
balance sheet, an income and expense statement, and a statement of cash flow,
together with supporting property and mortgage debt schedules) signed by
Guarantor, (ii) a yearly business plan and (iii) if requested by Administrative
Agent, financial and/or cash flow projections for Guarantor for the ensuing
twelve (12) months, together with any other financial information reasonably
requested by Administrative Agent for Guarantor.  Guarantor may satisfy the
delivery requirements in clauses (i) and (ii) above by delivering to
Administrative Agent its 10-K or 10-Q filing for the applicable period so long
as the 10-K or 10-Q contains such items.   Within forty-five (45) days after the
end of each calendar quarter, Borrower shall also cause to be delivered to 
Administrative Agent quarterly financial statements and other information
regarding Guarantor  as may be reasonably requested by Administrative Agent.  In
addition to the foregoing statements, within forty-five (45) days after the end
of each calendar quarter and within ninety (90) days after Guarantor’s fiscal
year end, Guarantor shall deliver to Administrative Agent a Compliance
Certificate (in form and substance reasonably acceptable to Administrative
Agent), as required by Section 10.2 of the Limited Guaranty, at the same time
the financial statements are delivered to Administrative Agent pursuant to this
section (c), and any and all financial information and statements and other
documents or items reasonably required by Administrative Agent to support or
evidence the statements contained in such Compliance Certificate.

 

(d)                                 Other Information.  Upon Administrative
Agent’s request, Borrower shall also deliver to Administrative Agent such other
financial information regarding Borrower, Guarantor, Indemnitor or any other
Persons in any way obligated on the Loan as Administrative Agent may reasonably
specify.  If audited financial information is prepared for Borrower or
Guarantor, Borrower shall, subject to Requirements of Law, deliver to
Administrative Agent copies of that information within fifteen (15) days of its
final preparation.  Except as otherwise agreed to by Administrative Agent, all
such financial information shall be prepared in accordance with generally
accepted accounting principles.

 

11.2                        BOOKS AND RECORDS.  Borrower shall maintain complete
books of account and other records for the Property and for disbursement and use
of the proceeds of the Loan, and the same shall be available for inspection and
copying by Administrative Agent upon reasonable prior notice.

 

11.3                        LEASING REPORTS.  Borrower shall deliver to
Administrative Agent, within forty-five (45) days after the end of each calendar
quarter, rent rolls, leasing schedules and reports and/or such other leasing
information as Administrative Agent shall reasonably request with respect to the
Property, each in form and substance satisfactory to Administrative Agent, for
the quarter then ended.

 

11.4                        OPERATING STATEMENTS FOR PROPERTY.  Until such time
as the Loan is paid in full, Borrower shall deliver to Administrative Agent not
later than forty-five (45) days after the end of each calendar quarter an
“Operating Statement” which shows in detail the amounts and sources of Operating
Revenues received by or on behalf of Borrower and the amounts and purposes of
Operating Expenses paid by or on behalf of Borrower with respect to the Property
for the previous quarter and for the current year to date.

 

11.5                        KNOWLEDGE OF DEFAULT; ETC.  Borrower shall promptly,
upon obtaining knowledge thereof, report in writing to Administrative Agent the
occurrence of (i) any Default or (ii) the occurrence or

 

61

--------------------------------------------------------------------------------


 

existence of an event or condition which, with the giving of notice or the lapse
of time, or both, would constitute a Default.  In the case of clause (ii) of the
preceding sentence, such notice shall include, as applicable, the affirmative
steps which Borrower has taken or intends to take during the applicable cure
period in order to avoid the occurrence of a Default with respect to the subject
event, circumstance or condition.

 

11.6                        LITIGATION, ARBITRATION OR GOVERNMENT
INVESTIGATION.  Borrower shall promptly, upon obtaining knowledge thereof,
report in writing to Administrative Agent, (i) the institution of, or threat of,
any material proceeding against or affecting Borrower or the Property, including
any eminent domain or other condemnation proceedings affecting the Property, or
(ii) any material development in any proceeding already disclosed, which, in
either case, has a material adverse effect on Borrower or the Property, which
notice shall contain such information as may be reasonably available to Borrower
to enable Administrative Agent and its counsel to evaluate such matters.

 

11.7                        ENVIRONMENTAL NOTICES.  Borrower shall notify
Administrative Agent, in writing, as soon as practicable, and in any event
within ten (10) days after Borrower’s learning thereof, of any notice required
pursuant to Section 9.2(c).

 

11.8                        CERTIFICATE OF BORROWER.  Together with each
delivery of any Operating Statement or financial statement pursuant to this
Article 11, Borrower shall provide the certificate of its chief financial
officer or other authorized signatory that such person has reviewed the terms of
this Agreement and the other Loan Documents, and has made a review in reasonable
detail of the transactions and condition of Borrower during the accounting
period covered by such Operating Statements or financial statements, and that
such review has not disclosed the existence during or at the end of such
accounting period, and that such person does not have knowledge of the existence
as of the date of such certificate, of any condition or event which constitutes
a Default or a Potential Default, or, if any such condition or event existed or
exists, specifying the nature and period of existence thereof and what action
has been taken, is being taken and is proposed to be taken with respect
thereto.  The certification of such signatory shall expressly state that such
signatory shall have no personal liability for the statements and certification
set forth therein.

 

11.9                        OTHER INFORMATION.  From time to time, upon
Administrative Agent’s delivery to Borrower of at least ten (10) days’ prior
written notice, such other information with regard to Borrower, principals of
Borrower, any Guarantor, or the Property, as Administrative Agent may reasonably
request in writing.

 

11.10                 FORM; WARRANTY.  Borrower agrees that all financial
statements to be delivered to Administrative Agent pursuant to this
Article shall:  (a) be complete and correct; (b) present fairly the financial
condition of the party; (c) disclose all liabilities that are required to be
reflected or reserved against; and (d) be prepared in accordance with modified
accrual basis accounting principles, consistently applied.  Notwithstanding the
foregoing, the calculation of liabilities shall NOT include any fair value
adjustments to the carrying value of liabilities to record such liabilities at
fair value pursuant to electing the fair value option election under FASB ASC
825-10-25 (formerly known as FAS 159, The Fair Value Option for Financial Assets
and Financial Liabilities) or other FASB standards allowing entities to elect
fair value option for financial liabilities. Therefore, the amount of
liabilities shall be the historical cost basis, which generally is the
contractual amount owed adjusted for amortization or accretion of any premium or
discount. Borrower acknowledges and agrees that Administrative Agent may request
and obtain additional information from third parties regarding any of the above,
including, without limitation, credit reports. By its execution of this
Agreement, Borrower shall be deemed to warrant and represent that, as of the
date of delivery of any such financial statement, there has been no change in
financial condition which would have a material adverse change, nor have any
assets or properties been sold, transferred, assigned, mortgaged, pledged or
encumbered since the date of such financial statement, except as disclosed by
Borrower in writing delivered to Administrative Agent.  Borrower agrees that all
rent rolls and other information to be delivered to Administrative Agent
pursuant to this Article shall not contain any misrepresentation or omission of
a material fact.

 

62

--------------------------------------------------------------------------------


 

ARTICLE 12.  DEFAULTS AND REMEDIES

 

12.1                        DEFAULT.  The occurrence of any one or more of the
following shall constitute an event of default (“Default”) under this Agreement
and the other Loan Documents:

 

(a)                                 Monetary.  Borrower’s failure to pay any
sums payable under the Notes, the Fee Letter or any of the other Loan Documents
within five (5) days of the date such sums are due; provided, however, Borrower
shall not be entitled to any grace period upon the maturity of the Loan (i.e.,
it shall be an immediate Default if Borrower fails to repay in full all
indebtedness outstanding under the Notes and other Loan Documents on the
Maturity Date); or

 

(b)                                 Performance of Obligations.  Borrower’s
failure to perform any obligation, covenant or condition (other than those in
Section 12.1(a) above or which are specifically addressed as a Default under
this Article 12 or any of the other Loan Documents or Other Related Documents)
under any of the Loan Documents or Other Related Documents and such failure
continues for thirty (30) days after receipt by Borrower of written notice and
demand for performance of such obligation; provided, however, in the event
Borrower has commenced and is diligently and in good faith working to cure such
matter, Borrower shall be allowed an additional 30 days to complete the cure of
such matter and provided, further, and notwithstanding the foregoing, if a cure
period is specifically provided for the remedy of such failure elsewhere in this
Article 12 or any other Loan Document, such cure period shall control over the
provisions of this Section 12.1(b) and Borrower’s failure to perform will not
constitute a Default until such date as the specified cure period expires; or

 

(c)                                  Construction; Use.  (i) There is any
defective workmanship in constructing the Additional Improvements or the
Additional Improvements are not constructed in accordance with applicable
Requirements of Law, and Borrower fails to remedy the same to Administrative
Agent’s satisfaction within thirty (30) days of Administrative Agent’s written
demand to do so; provided, however, in the event Borrower has commenced and is
diligently and in good faith working to cure such matter, Borrower shall be
allowed an additional 30 days to complete the cure of such matter, or (ii) there
is a cessation of construction of the Additional Improvements prior to
Completion for a continuous period of more than thirty (30) days (except as
caused by an event of force majeure); or (iii) the construction or leasing of
any material portion of the Property in accordance with the Loan Documents is
prohibited or enjoined for a continuous period of more than sixty (60) days; or
(iv) utilities or other public services necessary for the full occupancy and
utilization of the Property are curtailed for a continuous period of more than
thirty (30) days (except as caused by an event of force majeure); or

 

(d)                                 Attachment; Condemnation’ Liens.  (i) the
condemnation, seizure or appropriation of, or occurrence of an uninsured
casualty with respect to any material portion of the Property (it being
acknowledged by Administrative Agent and Lenders that the potential condemnation
disclosed on Schedule 7.6 hereof as it exists on the date hereof (i.e., not
exacerbated beyond the notice of intent described on Schedule 7.6) shall  not be
considered a material portion of the Property for purposes of this
Section 12.1(d)); or (ii) the sequestration or attachment of, or any levy or
execution upon any of the Property, any other collateral provided by Borrower
under any of the Loan Documents, any monies in the Accounts, or any substantial
portion of the other assets of Borrower, which sequestration, attachment, levy
or execution is not released, expunged or dismissed prior to the earlier of
thirty (30) days or the sale of the assets affected thereby; or (iii) subject to
Borrower’s right to contest mechanic’s and materialmen’s liens in good faith in
accordance with Section 15.8 hereof, the recording or service upon
Administrative Agent or any Lender of any claim of Lien against the Property and
the continuance of such claim of Lien for (x) thirty (30) days after the date
Borrower receives notice of such Lien or (y) twenty (20) calendar days after
Administrative Agent’s demand, whichever occurs first, without such Lien being
bonded over, discharged, satisfied or provision for payment being made by
Borrower in a manner reasonably satisfactory to Administrative Agent; or

 

63

--------------------------------------------------------------------------------


 

(e)                                  Representations and Warranties.  The
failure of any representation or warranty of Borrower in any of the Loan
Documents or the Guarantor in the Guaranty and the continuation of such failure
for more than ten (10) days after written notice to Borrower from Administrative
Agent requesting that Borrower cure such failure; or

 

(f)                                   Bankruptcy; Insolvency; Dissolution. 
(i) The filing by Borrower, any Guarantor, any Non-Borrower Mortgagor, any
Indemnitor, or any partner or member of Borrower, of a petition for relief under
the Bankruptcy Code, or under any other present or future state or federal law
regarding bankruptcy, reorganization or other Debtor Relief Law; (ii) the filing
against Borrower, any Guarantor, any Non-Borrower Mortgagor, any Indemnitor, or
any partner or member of Borrower, of an involuntary proceeding under the
Bankruptcy Code or other Debtor Relief Law and the failure of Borrower to effect
a full dismissal of such proceeding within thirty (30) days after the date of
filing such proceeding; (iii) a general assignment by Borrower, any Guarantor,
any Non-Borrower Mortgagor, any Indemnitor, or any partner or member of
Borrower, for the benefit of creditors; or (iv) Borrower, any Guarantor, any
Non-Borrower Mortgagor, any Indemnitor, or any partner or member of Borrower
applying for, or the appointment of, a receiver, trustee, custodian or
liquidator of Borrower or any of its property; or

 

(g)                                  Change in Management or Control.  In the
event that (i) a Change in Control (as defined in Schedule 13.2) occurs,
(ii) The Howard Hughes Corporation is no longer a guarantor of the Loan or is no
longer in Control of Borrower (other than by reason of a Permitted Equity
Transfer) or (iii) other than by reason of a Permitted Equity Transfer, the
occurrence of any material management or organizational change in Borrower or
Guarantor or in the partners, venturers or members of Borrower or Guarantor,
including, without limitation, any partnership, joint venture or member dispute
which Administrative Agent determines, in its sole and absolute discretion,
shall have a material adverse effect on the Loan, on the Property, or on the
ability of Borrower or Guarantor or their partners, venturers or members to
perform their obligations under the Loan Documents; or

 

(h)                                 Loss of Priority.  The failure at any time
of the Security Instrument to be a valid first Lien upon the Property or any
portion thereof (subject to Permitted Liens), other than as a result of any
release or reconveyance of the Security Instrument with respect to all or any
portion of the Property pursuant to the terms and conditions of this Agreement;
or

 

(i)                                     Hazardous Materials.  The discovery of
any significant Hazardous Materials in, on or about the Property subsequent to
the Effective Date, and Borrower’s failure to (x) promptly take corrective
action in accordance with the Loan Documents and Other Related Documents, and
(y) cure such matter within thirty (30) days after written notice from
Administrative Agent (so that (A) such Hazardous Materials are not at levels on
the Property in violation of applicable Hazardous Materials Laws or (B) all
remedial action required to be undertaken by Borrower under applicable Hazardous
Materials Laws has been performed); provided, further (1) so long as Borrower is
diligently pursuing to cure such matter without delay and is not otherwise in
Default under this Agreement, such period shall be extended as reasonably
necessary to permit Borrower to cure such matter, but in any event, such
corrective action shall be completed and the matter cured within ninety (90)
days after such written notice from Administrative Agent and (2) Administrative
Agent may, at its option and in its sole discretion, further extend the cure
period as Administrative Agent deems necessary to allow Borrower to complete
such cure.  Any such Hazardous Materials shall be “significant” for this purpose
if said Hazardous Materials, in Administrative Agent’s reasonable discretion,
have a materially adverse impact on the value of the Property; or

 

(j)                                    Prohibited Transfers. The occurrence of
(i) any Prohibited Property Transfer or (ii) any Prohibited Equity Transfer and
such Prohibited Equity Transfer continues for a period of ten (10) days after
Borrower’s receipt of notice thereof from Administrative Agent; or

 

(k)                                 Default Under Unsecured Indemnity Agreement.
The occurrence of a default under that certain Unsecured Hazardous Materials
Indemnity Agreement of even date herewith executed by Indemnitor in favor of
Administrative Agent that continues for a period of thirty (30) days after

 

64

--------------------------------------------------------------------------------


 

written notice from Administrative Agent, including without limitation
Indemnitor’s failure to perform any covenant, condition, or obligation
thereunder; or

 

(l)                                     Default Under Guaranty. The occurrence
of a default under the Limited Guaranty, or any other guaranty now or hereafter
executed in connection with the Loan, including without limitation any
Guarantor’s failure to perform any covenant, condition, or obligation thereunder
that continues for a period of thirty (30) days after written notice from
Administrative Agent; provided, however, that no additional cure period (beyond
any cure periods provided therein) shall be provided upon a breach of the
financial covenants set forth in the Limited Guaranty, and a breach of any of
said financial covenants shall constitute an immediate Default under the Limited
Guaranty and this Agreement; provided, however, in the event that Guarantor is
not in compliance with the covenant regarding its required Minimum Liquid Assets
(as defined in the Limited Guaranty), it shall not be a Default hereunder unless
such non-compliance is not cured within ten (10) days after written notice from
Administrative Agent to Borrower and Guarantor; or

 

(m)                             Default Under Swap Agreement; Voluntary
Termination. Voluntary termination by Borrower of any Swap Contract, or if Wells
Fargo is not the counterparty, the voluntary termination by Borrower of the
interest rate swap transaction approved by Administrative Agent in connection
with the Loan, and for which Borrower has not simultaneously provided a new
interest rate swap agreement satisfactory to Administrative Agent; the
occurrence of a default by Borrower or a termination event with respect to
Borrower under any Swap Contract that extends beyond any notice and cure period
provided therein, or if Wells Fargo is not the counterparty, under the interest
rate swap transaction approved by Administrative Agent in connection with the
Loan; or

 

(n)                                 Money Laundering. The indictment,
arraignment, custodial detention or conviction of any Person within the
Borrowing Group, on any charge of violating any Anti-Money Laundering Laws, or
the involvement of any Person within the Borrowing Group, in any activity which
could result in an indictment, arraignment, custodial detention or conviction on
any such charge; or

 

(o)                                 Breach of Sanctions Provisions. The failure
of any representation or warranty of Borrower, or Borrower’s failure to perform
or observe any covenant, contained in either of those Sections of this Agreement
entitled “Anti-Corruption Laws, Sanctions and Anti-Money Laundering Laws” or
“Compliance with Anti-Corruption Laws, Sanctions and Anti-Money Laundering
Laws”; or

 

(p)                                 Franchise Agreement. The occurrence of a
default by Borrower under any Franchise Agreement which is not cured within the
applicable cure period therein or any Franchise Agreement is terminated or
modified in violation of Section 10.20 hereof; or

 

(q)                                 Collateral Pool. Borrower shall fail to
comply with the Portfolio Diversification provisions of Section 2.8.

 

12.2                        ACCELERATION UPON DEFAULT; REMEDIES.  Upon the
occurrence of any Default specified in this Article 12, Administrative Agent
may, and at the direction of the Requisite Lenders  shall, take any one or more
of the following actions: (i) declare all sums owing to Lenders under the Notes,
this Agreement and the other Loan Documents immediately due and payable,
(ii) terminate the Commitment, or (iii) exercise on behalf of itself and the
Lenders all rights and remedies available under the Loan Documents and
applicable law; provided that, in case of any event with respect to the Borrower
described in clause (f) of Section 12.1, the Commitment shall automatically
terminate and the principal of the Loans then outstanding, together with accrued
interest thereon and all fees and other obligations accrued hereunder and under
the Loan Documents and Other Related Documents, shall automatically become due
and payable.  Upon such acceleration, Administrative Agent may, and at the
direction of Requisite Lenders, shall (unless such action could, in
Administrative Agent’s opinion, result in significant impairment of the ability
of all Lenders to recover any further amounts in respect of the Loan under
Applicable Laws), in addition to all other remedies permitted under this
Agreement and the other Loan Documents and at law or equity, apply any sums in
the Accounts to the sums owing under the Loan Documents and any and all
obligations of Lenders to fund further disbursements under the Loan shall
terminate.

 

65

--------------------------------------------------------------------------------


 

12.3                        DISBURSEMENTS TO THIRD PARTIES.  Upon the occurrence
of a Default occasioned by Borrower’s failure to pay money to a third party as
required by this Agreement, Administrative Agent may but shall not be obligated
to make such payment from the Loan proceeds, or other funds of Lenders or any
amounts in deposit accounts maintained by Borrower with Administrative Agent. 
If such payment is made from proceeds of the Loan, Borrower shall immediately
deposit with Administrative Agent, upon written demand, an amount equal to such
payment.  If such payment is made from funds of Lenders, Borrower shall
immediately repay such funds upon written demand of Administrative Agent.  In
either case, the Default with respect to which any such payment has been made by
Administrative Agent or Lenders shall not be deemed cured until such deposit or
repayment (as the case may be) has been made by Borrower to Administrative
Agent.

 

12.4                        ADMINISTRATIVE AGENT’S COMPLETION OF CONSTRUCTION. 
Upon the occurrence of a Default, Administrative Agent may, upon five (5) days
prior written notice to Borrower, and with or without legal process, take
possession of the Property, remove Borrower and all agents, employees and
contractors of Borrower from the Property, complete any construction then in
progress.  For this purpose, Borrower irrevocably appoints Administrative Agent
as its attorney-in-fact, which agency is coupled with an interest.  As
attorney-in-fact, Administrative Agent may, in Borrower’s name, take or omit to
take any action Administrative Agent may deem appropriate, including, without
limitation, exercising Borrower’s rights under the Loan Documents and all
contracts concerning the Property.

 

12.5                        ADMINISTRATIVE AGENT’S CESSATION OF CONSTRUCTION. 
If Administrative Agent determines at any time in its reasonable discretion that
the Additional Improvements are not being constructed in accordance with the all
Requirements of Law, Administrative Agent may immediately cause all construction
to cease on any of the Additional Improvements affected by the condition of
nonconformance.  Borrower shall thereafter not allow any construction work,
other than corrective work, to be performed on any of the Additional
Improvements affected by the condition of nonconformance until such time as
Administrative Agent notifies Borrower in writing that the nonconforming
condition has been corrected.

 

12.6                        REPAYMENT OF FUNDS ADVANCED.  Any funds expended by
Administrative Agent or any Lender in the exercise of its rights or remedies
under this Agreement and the other Loan Documents shall be payable to
Administrative Agent upon demand, together with interest at the rate applicable
to the principal balance of the Loan from the date the funds were expended.

 

12.7                        RIGHTS CUMULATIVE, NO WAIVER.  All Administrative
Agent’s and Lenders’ rights and remedies provided in this Agreement and the
other Loan Documents, together with those granted by law or at equity, are
cumulative and may be exercised by Administrative Agent or Lenders at any time. 
Administrative Agent’s or any Lender’s exercise of any right or remedy shall not
constitute a cure of any Default unless all sums then due and payable to Lenders
under the Loan Documents are repaid and Borrower has cured all other Defaults. 
No waiver shall be implied from any failure of Administrative Agent or any
Lender to take, or any delay by Administrative Agent or any Lender in taking,
action concerning any Default or failure of condition under the Loan Documents,
or from any previous waiver of any similar or unrelated Default or failure of
condition.  Any waiver or approval under any of the Loan Documents must be in
writing and shall be limited to its specific terms.

 

12.8                        APPLICATION OF PAYMENTS.  Notwithstanding anything
herein to the contrary, following the occurrence and during the continuance of a
Default, and notice thereof to the Administrative Agent by the Requisite
Lenders, all payments received on account of the obligations under the Loan
Documents and Other Related Documents shall be applied by the Administrative
Agent as follows:

 

(i)                                     first, to pay all costs and expenses
incurred in connection with such sale of collateral or enforcement action (or
other realization), including reasonable attorneys’ fees and expenses (including
the expenses and other allocated costs of internal counsel and expenses and
costs associated with any collateral disposition or enforcement actions (or
other realization));

 

66

--------------------------------------------------------------------------------


 

(ii)                                  second, to payment of that portion of such
obligations constituting fees, indemnities, expenses and other amounts payable
to the Administrative Agent in its capacity as such;

 

(iii)                               third, to payment of that portion of such
obligations constituting fees, indemnities and other amounts (other than
principal and interest) payable to the Lenders arising under the Loan Documents
and Other Related Documents, ratably among them in proportion to the respective
amounts described in this clause (iii) payable to them;

 

(iv)                              fourth, to payment of that portion of such
obligations constituting accrued and unpaid interest on the Loan
(proportionately to the Term Loan and Revolving Loan), ratably among the Lenders
in proportion to the respective amounts described in this clause (iv) payable to
them;

 

(v)                                 fifth, to payment of that portion of such
obligations constituting unpaid principal of the Loans (proportionately to the
Term Loan and Revolving Loan) any amounts then due under any Swap Contract; to
be applied pro rata among the Lenders and the applicable Swap Contract
counterparties, based upon the aggregate amounts payable under this clause
(v) payable to them;

 

(vi)                              sixth, to the payment in full of all other
such obligations, in each case ratably among the Administrative Agent and the
Lenders based upon the respective aggregate amounts of all such obligations
owing to them in accordance with the respective amounts thereof then due and
payable; and

 

(vii)                           finally, the balance, if any, after all such
obligations have been indefeasibly paid in full, to the Borrower or as otherwise
required by law.

 

The order of priority set forth above may be changed by the Administrative Agent
and the Lenders as required hereunder without necessity of notice to or consent
of or approval by the Borrower, or any other Person.

 

ARTICLE 13.  DUE ON SALE/ENCUMBRANCE

 

13.1                        PROPERTY TRANSFERS.

 

(a)                                 Prohibited Property Transfers.  Borrower
shall not cause or permit any Transfer of all or any part of or any direct or
indirect legal or beneficial interest in the Property or the Collateral
(collectively, a “Prohibited Property Transfer”), including, without limitation,
(i) a Lease of all or a material part of the Property for any purpose other than
actual occupancy by a space tenant pursuant to an Approved Lease; (ii) the
Transfer of all or any part of Borrower’s right, title and interest in and to
any Lease or lease payments, or (iii) a Transfer of any part of the Property by
a Non-Borrower Mortgagor (excluding the Transfer of any Property owned by a
Non-Borrower Mortgagor to an Affiliate of Guarantor so long as the same is
approved by Administrative Agent in writing prior to the Transfer).

 

(b)                                 Permitted Transfers.  Notwithstanding the
foregoing, none of the following Transfers shall be deemed to be a Prohibited
Property Transfer: (i) a Transfer which is expressly permitted under this
Agreement; (ii) an Approved Lease which is permitted under the terms of the Loan
Documents; and (iii) Transfers of non-real property in the ordinary course of
Borrower’s business that would not be expected to have a material effect on the
overall value of the Property so long as the same are replaced in the ordinary
course of business.

 

13.2                        EQUITY TRANSFERS.

 

(a)                                 Prohibited Equity Transfers.  Except as
expressly permitted in this Agreement, Borrower shall not cause or permit any
Transfer of any direct or indirect legal or beneficial interest in a Restricted
Party (collectively, a “Prohibited Equity Transfer”), including without
limitation, (i) if a Restricted Party is a corporation, any merger,
consolidation or other Transfer of such

 

67

--------------------------------------------------------------------------------


 

corporation’s stock or the creation or issuance of new stock in one or a series
of transactions; (ii) if a Restricted Party is a limited partnership, limited
liability partnership, general partnership or joint venture, any merger or
consolidation or the change, removal, resignation or addition of a general
partner or the Transfer of the partnership interest of any general or limited
partner or any profits or proceeds relating to such partnership interests or the
creation or issuance of new limited partnership interests; (iii) if a Restricted
Party is a limited liability company, any merger or consolidation or the change,
removal, resignation or addition of a managing member or non-member manager (or
if no managing member, any member) or any profits or proceeds relating to such
membership interest, or the Transfer of a non-managing membership interest or
the creation or issuance of new non-managing membership interests; or (iv) if a
Restricted Party is a trust, any merger, consolidation or other Transfer of any
legal or beneficial interest in such Restricted Party or the creation or
issuance of new legal or beneficial interests.

 

(b)                                 Permitted Equity Transfers.  Notwithstanding
the foregoing, none of the following Transfers shall be deemed to be a
Prohibited Equity Transfer: (i) a Transfer by a natural person who is a member,
partner or shareholder of a Restricted Party to a revocable inter vivos trust
having such natural person as both trustor and trustee of such trust and one or
more immediate family members of such natural person as the sole beneficiaries
of such trust; (ii) a Transfer by devise or descent or by operation of law upon
the death of a member, partner or shareholder of a Restricted Party where such
Transfer does not result in a Default under this Agreement, and (iii) a Transfer
of any preferred share in Ward Parent (provided, however, such preferred shares
only represent on the date hereof a 0.02% ownership interest in Ward Parent);
provided that after giving effect to any transfers in Ward Parent permitted
under this Agreement: (x) the Ward Parent continues to own 100% of the interests
in each of the other Borrowers and (y) a majority of the equity interests in
Ward Parent continue to be indirectly owned by Guarantor and Ward Parent remains
100% under the Control of Guarantor or an Affiliate of Guarantor.  In addition,
notwithstanding any provision in this Agreement to the contrary, none of the
following Transfers shall be deemed to be a Prohibited Equity Transfer:  the
issuance, redemption, sale, exchange, mortgage, pledge, hypothecation,
assignment, encumbrance, conveyance, transfer or other disposition (each, an
“HHC Share Transfer”) of the equity interests (the “HHC Shares”) in Guarantor so
long as the HHC Share Transfer does not result in or cause a Change of Control
(as hereinafter defined) of Guarantor.  For purposes of this Section, a “Change
of Control” shall occur pursuant to Schedule 13.2 attached hereto.  In addition,
notwithstanding any provision to the contrary, each of Guarantor, The Howard
Research and Development Corporation, a Maryland corporation and The Hughes
Corporation, a Delaware corporation may pledge, hypothecate and encumber its
assets as each may determine.  In no event shall any transferees be a Sanctioned
Person.  Prohibited Equity Transfers do not include issuance, redemptions,
sales, conveyances, exchanges, mortgages, pledges, hypothecations, assignments,
encumbrances, conveyances, transfers or other dispositions in Persons having a
direct or indirect interest in Guarantor.

 

(c)                                  SPE Status.  Nothing contained in this
Section shall be construed to permit any Transfer which would result in a breach
of any representation, warranty or covenant of Borrower under Section 8.1 of
this Agreement.

 

13.3                        CERTIFICATES OF OWNERSHIP.  Borrower shall deliver
to Administrative Agent, at any time and from time to time, not more than five
(5) days after Administrative Agent’s written request therefor, a certificate,
in form acceptable to Administrative Agent, signed and dated by Borrower,
listing the names of all Persons holding direct or indirect legal or beneficial
interests in the Property or any Borrower or Non-Borrower Mortgagor and the type
and amount of each such interest; provided, however, in no event shall Borrower
be obligated to provide such information with respect to the ownership of
Guarantor.

 

ARTICLE 14.  THE ADMINISTRATIVE AGENT; INTERCREDITOR PROVISIONS

 

14.1                        APPOINTMENT AND AUTHORIZATION.

 

(a)                                 Each Lender hereby irrevocably appoints and
authorizes the Administrative Agent to take such action as contractual
representative on such Lender’s behalf and to exercise such

 

68

--------------------------------------------------------------------------------


 

powers under this Agreement, the other Loan Documents and Other Related
Documents as are specifically delegated to the Administrative Agent by the terms
hereof and thereof, together with such powers as are reasonably incidental
thereto.  Not in limitation of the foregoing, each Lender authorizes and directs
the Administrative Agent to enter into the Loan Documents and Other Related
Documents for the benefit of the Lenders.

 

(b)                                 Each Lender hereby agrees that, except as
otherwise set forth herein, any action taken by the Requisite Lenders in
accordance with the provisions of this Agreement, the Loan Documents or the
Other Related Documents, and the exercise by the Requisite Lenders of the powers
set forth herein or therein, together with such other powers as are reasonably
incidental thereto, shall be authorized and binding upon all of the Lenders.

 

(c)                                  Nothing herein shall be construed to deem
the Administrative Agent a trustee or fiduciary for any Lender or to impose on
the Administrative Agent duties or obligations other than those expressly
provided for herein.  Without limiting the generality of the foregoing, the use
of the terms “Administrative Agent”, “Agent”, “agent” and similar terms in the
Loan Documents or Other Related Documents with reference to the Administrative
Agent is not intended to connote any fiduciary or other implied (or express)
obligations arising under agency doctrine of any Applicable Law.  Instead, use
of such terms is merely a matter of market custom, and is intended to create or
reflect only an administrative relationship between independent contracting
parties.

 

(d)                                 The Administrative Agent will furnish to any
Lender, upon the request of such Lender, a copy (or, where appropriate, an
original) of any document, instrument, agreement, certificate or notice
furnished to the Administrative Agent by the Borrower, any Loan Party or any
other Affiliate of the Borrower, pursuant to this Agreement or any other Loan
Document not already delivered to such Lender pursuant to the terms of this
Agreement or any such other Loan Document.  In addition, the Administrative
Agent will also furnish to each Lender, promptly upon Administrative Agent’s
receipt, copies of each of the financial statements, certificates, notices and
other documents received by Administrative Agent pursuant to Article 11.

 

(e)                                  As to any matters not expressly provided
for by the Loan Documents and Other Related Documents (including, without
limitation, enforcement or collection of any of Borrower’s obligations
hereunder), Administrative Agent shall not be required to exercise any
discretion or take any action, but shall be required to act or to refrain from
acting (and shall be fully protected in so acting or refraining from acting)
upon the instructions of the Requisite Lenders (or all of the Lenders if
explicitly required under any other provision of this Agreement), and such
instructions shall be binding upon all Lenders and all holders of any of the
obligations of Borrower; provided, however, that, notwithstanding anything in
this Agreement to the contrary, the Administrative Agent shall not be required
to take any action which exposes the Administrative Agent to personal liability
or which is contrary to this Agreement or any other Loan Document or
Requirements of Law.  Not in limitation of the foregoing, the Administrative
Agent may exercise any right or remedy it or the Lenders may have under any Loan
Document upon the occurrence of a Potential Default or Default unless the
Requisite Lenders have directed the Administrative Agent otherwise.  Without
limiting the foregoing, no Lender shall have any right of action whatsoever
against the Administrative Agent as a result of the Administrative Agent acting
or refraining from acting under this Agreement, the other Loan Documents, or the
Other Related Documents in accordance with the instructions of the Requisite
Lenders, or where applicable, all the Lenders.

 

14.2                        WELLS FARGO AS LENDER.  Wells Fargo, as a Lender,
shall have the same rights and powers under this Agreement and any other Loan
Document as any other Lender and may exercise the same as though it were not the
Administrative Agent; and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated, include Wells Fargo in each case in its individual
capacity.  Wells Fargo and its affiliates may each accept deposits from,
maintain deposits or credit balances for, invest in, lend money to, act as
trustee under indentures of, serve as financial advisor to, and generally engage
in any kind of business with the Borrower, any other Loan Party or any other
affiliate thereof as if it were any other bank and without any duty to account
therefor to the other Lenders.  Further, the Administrative Agent and any
affiliate may accept fees and other consideration from the Borrower for services
in connection with this

 

69

--------------------------------------------------------------------------------


 

Agreement and otherwise without having to account for the same to the other
Lenders.  The Lenders acknowledge that, pursuant to such activities, Wells Fargo
or its affiliates may receive information regarding the Borrower, other loan
parties, other subsidiaries and other Affiliates (including information that may
be subject to confidentiality obligations in favor of such Person) and
acknowledge that the Administrative Agent shall be under no obligation to
provide such information to them.

 

14.3                        LOAN DISBURSEMENTS.

 

(a)                                 Each Lender shall make available to
Administrative Agent (or the funding bank or entity designated by Administrative
Agent) the amount of such Lender’s Pro Rata Facility Share of such disbursement
in immediately available funds not later than the times designated in
Section 14.3(b).  Unless Administrative Agent shall have been notified by any
Lender not later than the close of business (San Francisco, California time) on
the Business Day immediately preceding the funding date in respect of any
disbursement that such Lender does not intend to make available to
Administrative Agent such Lender’s Pro Rata Facility Share of such disbursement,
Administrative Agent may assume that such Lender shall make such amount
available to Administrative Agent.  If any Lender does not notify Administrative
Agent of its intention not to make available its Pro Rata Facility Share of such
disbursement as described above, but does not for any reason make available to
Administrative Agent such Lender’s Pro Rata Facility Share of such disbursement,
such Lender shall pay to Administrative Agent forthwith on demand such amount,
together with interest thereon at the Federal Funds Rate.  In any case where a
Lender does not for any reason make available to Administrative Agent such
Lender’s Pro Rata Facility Share of such disbursement, Administrative Agent, in
its sole discretion, may, but shall not be obligated to, fund to Borrower such
Lender’s Pro Rata Facility Share of such disbursement.  If Administrative Agent
funds to Borrower such Lender’s Pro Rata Facility Share of such disbursement and
if such Lender subsequently pays to Administrative Agent such corresponding
amount, such amount so paid shall constitute such Lender’s Pro Rata Facility
Share of such disbursement.  Nothing in this Section 14.3(a) shall alter the
respective rights and obligations of the parties hereunder in respect of a
Defaulting Lender or a Non-Pro Rata Advance.

 

(b)                                 Requests by Administrative Agent for funding
by Lenders of disbursements will be made by telecopy.  Each Lender shall make
the amount of its disbursement available to Administrative Agent in Dollars and
in immediately available funds, to such bank and account, in El Segundo,
California (to such bank and account in such other place) as Administrative
Agent may designate, not later than 11:00 A.M. (San Francisco time) on the
funding date designated by Administrative Agent with respect to such
disbursement.

 

(c)                                  Nothing in this Section 14.3 shall be
deemed to relieve any Lender of its obligation hereunder to make its Pro Rata
Facility Share of disbursements on any funding date, nor shall Administrative
Agent or any Lender be responsible for the failure of any other Lender to
perform its obligations to make any disbursement hereunder, and the Commitment
of any Lender shall not be increased or decreased as a result of the failure by
any other Lender to perform its obligation to make a disbursement.

 

14.4                        DISTRIBUTION AND APPORTIONMENT OF PAYMENTS;
DEFAULTING LENDERS.

 

(a)                                 Subject to Section 14.4(b) below, payments
actually received by Administrative Agent for the account of Lenders shall be
paid to them promptly after receipt thereof by Administrative Agent, but in any
event within two (2) Business Days, provided that Administrative Agent shall pay
to Lenders interest thereon, at the lesser of (i) the Federal Funds Rate and
(ii) the rate of interest applicable to the Loan, from the Business Day
following receipt of such funds by Administrative Agent until such funds are
paid in immediately available funds to Lenders.  All payments of principal,
interest, and other payments under the Loan Documents or Other Related Documents
with the respect to the Term Loan shall be allocated among such of Lenders that
have a Term Loan Commitment as are entitled thereto, in proportion to their
respective Pro Rata Term Loan Shares.  All payments of principal, interest, and
other payments under the Loan Documents or Other Related Documents with the
respect to the Revolving Loan shall be allocated among such

 

70

--------------------------------------------------------------------------------


 

of Lenders that have a Revolving Loan Commitment as are entitled thereto, in
proportion to their respective Pro Rata Revolving Loan Shares.  Administrative
Agent shall promptly distribute, but in any event within two (2) Business Days,
to each Lender at its primary address set forth on the appropriate signature
page hereof or on the Assignment and Assumption Agreement, or at such other
address as a Lender may request in writing, such funds as it may be entitled to
receive, provided that Administrative Agent shall in any event not be bound to
inquire into or determine the validity, scope or priority of any interest or
entitlement of any Lender and may suspend all payments and seek appropriate
relief (including, without limitation, instructions from Requisite Lenders or
all Lenders, as applicable, or an action in the nature of interpleader) in the
event of any doubt or dispute as to any apportionment or distribution
contemplated hereby.  The order of priority herein is set forth solely to
determine the rights and priorities of Lenders as among themselves and may at
any time or from time to time be changed by Lenders as they may elect, in
writing in accordance with this Agreement, without necessity of notice to or
consent of or approval by Borrower or any other Person.  All payments or other
sums received by Administrative Agent for the account of Lenders shall not
constitute property or assets of the Administrative Agent and shall be held by
Administrative Agent, solely in its capacity as agent for itself and the other
Lenders, subject to the Loan Documents and the Other Related Documents.

 

(b)                                 Notwithstanding any provision hereof to the
contrary, until such time as a Defaulting Lender has funded its Pro Rata
Facility Share of a Protective Advance or prior Loan disbursements which was
previously a Non-Pro Rata Advance, or all other Lenders have received payment in
full (whether by repayment or prepayment) of the amounts due in respect of such
Non-Pro Rata Advance, all of the indebtedness and obligations owing to such
Defaulting Lender hereunder shall be subordinated in right of payment, as
provided in the following sentence, to the prior payment in full of all
principal, interest and fees in respect of all Non-Pro Rata Advances in which
the Defaulting Lender has not funded its Pro Rata Facility Share (such
principal, interest and fees being referred to as “Senior Loans”).  All amounts
paid by a Loan Party and otherwise due to be applied to the indebtedness and
obligations owing to the Defaulting Lender pursuant to the terms hereof shall be
distributed by Administrative Agent to the other Lenders in accordance with
their respective Pro Rata Facility Shares of the Loan (recalculated for purposes
hereof to exclude the Defaulting Lender’s Pro Rata Facility Share of the Loan),
until all Senior Loans have been paid in full.  This provision governs only the
relationship among Administrative Agent, each Defaulting Lender, and the other
Lenders; nothing hereunder shall limit the obligations of any Loan Party under
the Loan Documents and Other Related Documents.  The provisions of this section
shall apply and be effective regardless of whether a Default occurs and is then
continuing, and notwithstanding (a) any other provision of this Agreement to the
contrary, (b) any instruction of any Loan Party as to its desired application of
payments or (c) the suspension of such Defaulting Lender’s right to vote on
matters which are subject to the consent or approval of Requisite Lenders or all
Lenders.  Administrative Agent shall be entitled to (i) withhold or setoff, and
to apply to the payment of the defaulted amount and any related interest, any
amounts to be paid to such Defaulting Lender under this Agreement, and
(ii) bring an action or suit against such Defaulting Lender in a court of
competent jurisdiction to recover the defaulted amount and any related
interest.  In addition, the Defaulting Lender shall indemnify, defend and hold
Administrative Agent and each of the other Lenders harmless from and against any
and all liabilities and costs, plus interest thereon at the Default Rate as set
forth in the Notes, which they may sustain or incur by reason of or as a direct
consequence of the Defaulting Lender’s failure or refusal to perform its
obligations under this Agreement.

 

14.5                        PRO RATA TREATMENT.  Except to the extent otherwise
provided herein (including subject to Section 14.4(b) above):  (a) each
borrowing for the Term Loan from Lenders shall be made from the Lenders that
hold a Term Loan Commitment, each borrowing for Revolving Loan from Lenders
shall be made from the Lenders that hold a Revolving Loan Commitment, each
payment of the fees shall be made for the account of the applicable Lenders, and
each termination or reduction of the amount of the Term Loan Commitment or
Revolving Loan Commitment, as applicable, pursuant to this Agreement shall be
applied to the respective Term Loan Commitment or Revolving Loan Commitment, as
applicable, of the Lenders, pro rata according to the amounts of their
respective Term Loan Commitment or Revolving Loan

 

71

--------------------------------------------------------------------------------


 

Commitment; (b) each payment or prepayment of principal of the Term Loan shall
be made for the account of the applicable Lenders pro rata in accordance with
the respective unpaid principal amounts of the Term Loan held by them, provided
that if immediately prior to giving effect to any such payment in respect of the
Term Loan the outstanding principal amount of the Term Loan shall not be held by
the Lenders pro rata in accordance with the Term Loan Commitment in effect at
the time the Term Loan was made, then such payment shall be applied to the Term
Loan in such manner as shall result, as nearly as is practicable, in the
outstanding principal amount of the Term Loan being held by the Lenders pro rata
in accordance with the Term Loan Commitment; (c) each payment or prepayment of
principal of the Revolving Loan shall be made for the account of the applicable
Lenders pro rata in accordance with the respective unpaid principal amounts of
the Revolving Loan held by them, provided that if immediately prior to giving
effect to any such payment in respect of the Revolving Loan the outstanding
principal amount of the Revolving Loan shall not be held by the Lenders pro rata
in accordance with the Revolving Loan Commitment in effect at the time the
Revolving Loan was made, then such payment shall be applied to the Revolving
Loan in such manner as shall result, as nearly as is practicable, in the
outstanding principal amount of the Revolving Loan being held by the Lenders pro
rata in accordance with the Revolving Loan Commitment, (d) each payment of
interest on the Term Loan shall be made for the account of the applicable
Lenders pro rata in accordance with the amounts of interest on the Term Loan
then due and payable to the respective Term Loan Lenders, and (e) each payment
of interest on the Revolving Loan shall be made for the account of the
applicable Lenders pro rata in accordance with the amounts of interest on the
Revolving Loan then due and payable to the respective Revolving Loan Lenders.

 

14.6                        SHARING OF PAYMENTS, ETC.  Subject to
Section 14.4(b) above, Lenders agree among themselves that (i) with respect to
all amounts received by them which are applicable to the payment of the
obligations of Borrower or Guarantor under the Term Loan, equitable adjustment
will be made so that, in effect, all such amounts will be shared among them
ratably in accordance with their Pro Rata Term Loan Shares, whether received by
voluntary payment, by counterclaim or cross action or by the enforcement of any
or all of such obligations, (ii) with respect to all amounts received by them
which are applicable to the payment of the obligations of Borrower or Guarantor
under the Revolving Loan, equitable adjustment will be made so that, in effect,
all such amounts will be shared among them ratably in accordance with their Pro
Rata Revolving Loan Shares, whether received by voluntary payment, by
counterclaim or cross action or by the enforcement of any or all of such
obligations, (iii) if any of them shall by voluntary payment or by the exercise
of any right of counterclaim or otherwise, receive payment of a proportion of
the aggregate amount of such obligations held by it which is greater than its
Pro Rata Term Loan Share or Pro Rata Revolving Loan Share, as applicable, of the
payments on account of such obligations, the one receiving such excess payment
shall purchase, without recourse or warranty, an undivided interest and
participation (which it shall be deemed to have done simultaneously upon the
receipt of such payment) in such obligations owed to the others so that all such
recoveries with respect to such obligations shall be applied ratably in
accordance with such Pro Rata Term Loan Share or Pro Rata Revolving Loan Share,
as applicable; provided, that if all or part of such excess payment received by
the purchasing party is thereafter recovered from it, those purchases shall be
rescinded and the purchase prices paid for such participations shall be returned
to that party to the extent necessary to adjust for such recovery, but without
interest except to the extent the purchasing party is required to pay interest
in connection with such recovery.  Borrower agrees that any Lender so purchasing
a participation from another Lender pursuant to this Section 14.6 may, to the
fullest extent permitted by law, exercise all its rights of payment with respect
to such participation as fully as if such Lender were the direct creditor of
Borrower in the amount of such participation.

 

14.7                        COLLATERAL MATTERS; PROTECTIVE ADVANCES.

 

(a)                                 Each Lender hereby authorizes the
Administrative Agent, without the necessity of any notice to or further consent
from any Lender, from time to time prior to a Default, to take any action with
respect to any Collateral, Loan Documents or Other Related Documents which may
be necessary to perfect and maintain perfected the Liens upon the Collateral
granted pursuant to any of the Loan Documents or Other Related Documents.

 

72

--------------------------------------------------------------------------------


 

(b)                                 The Lenders hereby authorize the
Administrative Agent, at its option and in its discretion, to release any Lien
granted to or held by the Administrative Agent upon any Collateral (i) upon
termination of the Commitments and indefeasible payment and satisfaction in full
of all of obligations of Borrower hereunder; (ii) as expressly permitted by, but
only in accordance with, the terms of the applicable Loan Document; or (iii) if
approved, authorized or ratified in writing by all of the Lenders.  Upon request
by the Administrative Agent at any time, the Lenders will confirm in writing the
Administrative Agent’s authority to release particular types or items of
Collateral pursuant to this Section.

 

(c)                                  Upon any sale and transfer of Collateral
which is expressly permitted pursuant to the terms of this Agreement, the
Administrative Agent shall (and is hereby irrevocably authorized by the Lenders
to) execute such documents as may be necessary to evidence the release of the
Liens granted to the Administrative Agent for the benefit of the Lenders herein
or pursuant hereto upon the Collateral that was sold or transferred; provided,
however, that (i) the Administrative Agent shall not be required to execute any
such document on terms which, in the Administrative Agent’s opinion, would
expose the Administrative Agent to liability or create any obligation or entail
any consequence other than the release of such Liens without recourse or
warranty and (ii) such release shall not in any manner discharge, affect or
impair the obligations of Borrower or any Liens upon (or obligations of the
Borrower or any other Loan Party in respect of) all interests retained by the
Borrower or any other Loan Party, including (without limitation) the proceeds of
such sale or transfer, all of which shall continue to constitute part of the
Collateral.  In the event of any sale or transfer of Collateral, or any
foreclosure with respect to any of the Collateral, the Administrative Agent
shall be authorized to deduct all of the expenses reasonably incurred by the
Administrative Agent from the proceeds of any such sale, transfer or
foreclosure.

 

(d)                                 The Administrative Agent shall have no
obligation whatsoever to the Lenders or to any other Person to assure that the
Collateral exists or is owned by the Borrower or any other Loan Party or is
cared for, protected or insured or that the Liens granted to the Administrative
Agent herein or pursuant hereto have been properly or sufficiently or lawfully
created, perfected, protected or enforced or are entitled to any particular
priority, or to exercise or to continue exercising at all or in any manner or
under any duty of care, disclosure or fidelity any of the rights, authorities
and powers granted or available to the Administrative Agent in this Section or
in any of the Loan Documents or Other Related Documents, it being understood and
agreed that in respect of the Collateral, or any act, omission or event related
thereto, the Administrative Agent may act in any manner it may deem appropriate,
in its sole discretion, given the Administrative Agent’s own interest in the
Collateral as one of the Lenders and that the Administrative Agent shall have no
duty or liability whatsoever to the Lenders, except to the extent resulting from
its gross negligence or willful misconduct.

 

(e)                                  The Administrative Agent may make, and
shall be reimbursed by the Lenders (in accordance with their Pro Rata Facility
Shares) to the extent not reimbursed by the Borrower for, Protective Advances
during any one calendar year with respect to any Property that is Collateral up
to the sum of (i) amounts expended to pay real estate taxes, assessments and
governmental charges or levies imposed upon such Property; (ii) amounts expended
to pay insurance premiums for policies of insurance related to such Property;
and (iii) $500,000.  Protective Advances in excess of said sum during any
calendar year for any Property that is Collateral shall require the consent of
the Requisite Lenders.  The Borrower agrees to pay on demand all Protective
Advances.

 

(f)                                   Each Lender agrees that it will not take
any action, nor institute any actions or proceedings, against Borrower or any
other Loan Party under the Loan Documents or the Other Related Documents with
respect to exercising claims against or rights in the Collateral without the
written consent of Requisite Lenders.

 

14.8                        POST-FORECLOSURE PLANS.  If all or any portion of
the Collateral is acquired by the Administrative Agent as a result of a
foreclosure or the acceptance of a deed or assignment in lieu of foreclosure, or
is retained in satisfaction of all or any part of the obligations of Borrower
hereunder, the title to any such Collateral, or any portion thereof, shall be
held in the name of the Administrative Agent or a

 

73

--------------------------------------------------------------------------------


 

nominee or subsidiary of the Administrative Agent, as agent, for the ratable
benefit of all Lenders.  The Administrative Agent shall prepare a recommended
course of action for such Collateral (a “Post-Foreclosure Plan”), which shall be
subject to the approval of the Requisite Lenders.  In accordance with the
approved Post-Foreclosure Plan, the Administrative Agent shall manage, operate,
repair, administer, complete, construct, restore or otherwise deal with the
Collateral acquired, and shall administer all transactions relating thereto,
including, without limitation, employing a management agent, leasing agent and
other agents, contractors and employees, including agents for the sale of such
Collateral, and the collecting of rents and other sums from such Collateral and
paying the expenses of such Collateral.  Actions taken by the Administrative
Agent with respect to the Collateral, which are not specifically provided for in
the approved Post-Foreclosure Plan or reasonably incidental thereto, shall
require the written consent of the Requisite Lenders by way of supplement to
such Post-Foreclosure Plan.  Upon demand therefor from time to time, each Lender
will contribute its share (based on its Pro Rata Facility Share) of all
reasonable costs and expenses incurred by the Administrative Agent pursuant to
the approved Post-Foreclosure Plan in connection with the construction,
operation, management, maintenance, leasing and sale of such Collateral.  In
addition, the Administrative Agent shall render or cause to be rendered to each
Lender, on a monthly basis, an income and expense statement for such Collateral,
and each Lender shall promptly contribute its Pro Rata Facility Share of any
operating loss for such Collateral, and such other expenses and operating
reserves as the Administrative Agent shall deem reasonably necessary pursuant to
and in accordance with the approved Post-Foreclosure Plan.  To the extent there
is net operating income from such Collateral (taking into account the funding of
any reasonably required operating reserves), the Administrative Agent shall, in
accordance with the approved Post-Foreclosure Plan, determine the amount and
timing of distributions to the Lenders.  All such distributions shall be made to
the Lenders in accordance with their respective Pro Rata Facility Shares.  The
Lenders acknowledge and agree that if title to any Collateral is obtained by the
Administrative Agent or its nominee, such Collateral will not be held as a
permanent investment.  The Administrative Agent shall undertake to sell such
Collateral, at such price and upon such terms and conditions as the Requisite
Lenders reasonably shall determine to be most advantageous to the Lenders.  Any
purchase money mortgage or deed of trust taken in connection with the
disposition of such Collateral in accordance with the immediately preceding
sentence shall name the Administrative Agent, as agent for the Lenders, as the
beneficiary or mortgagee.  In such case, the Administrative Agent and the
Lenders shall enter into an agreement with respect to such purchase money
mortgage or deed of trust defining the rights of the Lenders in the same Pro
Rata Facility Shares as provided hereunder, which agreement shall be in all
material respects similar to this Article insofar as the same is appropriate or
applicable.

 

14.9                        APPROVALS OF LENDERS.  All communications from the
Administrative Agent to any Lender requesting such Lender’s determination,
consent, approval or disapproval (a) shall be given in the form of a written
notice to such Lender, (b) shall be accompanied by a description of the matter
or issue as to which such determination, approval, consent or disapproval is
requested, or shall advise such Lender where information, if any, regarding such
matter or issue may be inspected, or shall otherwise describe the matter or
issue to be resolved, (c) shall include, if reasonably requested by such Lender
and to the extent not previously provided to such Lender, written materials
provided to the Administrative Agent by the Borrower in respect of the matter or
issue to be resolved, and (d) shall include the Administrative Agent’s
recommended course of action or determination in respect thereof.  Unless a
Lender shall give written notice to the Administrative Agent that it
specifically objects to the recommendation or determination of the
Administrative Agent within ten (10) Business Days (or such lesser or greater
period as may be specifically required under the express terms of the Loan
Documents or Other Related Documents) of receipt of such communication, such
Lender shall be deemed to have conclusively approved of or consented to such
recommendation or determination.

 

14.10                 NOTICE OF DEFAULTS.  The Administrative Agent shall not be
deemed to have knowledge or notice of the occurrence of a Default or Potential
Default unless the Administrative Agent has received written notice from a
Lender or the Borrower referring to this Agreement, describing with reasonable
specificity such Default or Potential Default and stating that such notice is a
“notice of default”.  If any Lender (excluding the Lender which is also serving
as the Administrative Agent) becomes aware of any Default or Potential Default,
it shall promptly send to the Administrative Agent such a “notice of default”.

 

74

--------------------------------------------------------------------------------


 

Further, if the Administrative Agent receives such a “notice of default,” the
Administrative Agent shall give prompt notice thereof to the Lenders.

 

14.11                 ADMINISTRATIVE AGENT’S RELIANCE, ETC.  Notwithstanding any
other provisions of this Agreement, any other Loan Documents or the Other
Related Documents, neither the Administrative Agent nor any of its directors,
officers, agents, employees or counsel shall be liable for any action taken or
not taken by it under or in connection with this Agreement or any other Loan
Document, INCLUDING ACTIONS WHICH MAY CONSTITUTE NEGLIGENCE OR ANY STRICT
LIABILITY, EXCEPT FOR ITS OR THEIR OWN GROSS NEGLIGENCE OR WILLFUL MISCONDUCT IN
CONNECTION WITH ITS OR THEIR DUTIES EXPRESSLY SET FORTH HEREIN OR THEREIN TO THE
EXTENT SUCH GROSS NEGLIGENCE OR WILLFUL MISCONDUCT IS DETERMINED BY A COURT OF
COMPETENT JURISDICTION BY A FINAL AND NON-APPEALABLE JUDGMENT.  Without limiting
the generality of the foregoing, the Administrative Agent: may consult with
legal counsel (including its own counsel or counsel for the Borrower or any
other Loan Party), independent public accountants and other experts selected by
it and shall not be liable for any action taken or omitted to be taken in good
faith by it in accordance with the advice of such counsel, accountants or
experts.  Neither the Administrative Agent nor any of its directors, officers,
agents, employees or counsel: (a) makes any warranty or representation to any
Lender or any other Person and shall be responsible to any Lender or any other
Person for any statement, warranty or representation made or deemed made by the
Borrower, any other Loan Party or any other Person in or in connection with this
Agreement or any other Loan Document; (b) shall have any duty to ascertain or to
inquire as to the performance or observance of any of the terms, covenants or
conditions of this Agreement or any other Loan Document or the satisfaction of
any conditions precedent under this Agreement or any Loan Document on the part
of the Borrower or other Persons or inspect the property, books or records of
the Borrower or any other Person; (c) shall be responsible to any Lender for the
due execution, legality, validity, enforceability, genuineness, sufficiency or
value of this Agreement or any other Loan Document, any other instrument or
document furnished pursuant thereto or any Collateral covered thereby or the
perfection or priority of any Lien in favor of the Administrative Agent on
behalf of the Lenders in any such Collateral; (d) shall have any liability in
respect of any recitals, statements, certifications, representations or
warranties contained in any of the Loan Documents or Other Related Documents or
any other document, instrument, agreement, certificate or statement delivered in
connection therewith; and (e) shall incur any liability under or in respect of
this Agreement or any other Loan Document by acting upon any notice, consent,
certificate or other instrument or writing (which may be by telephone, telecopy
or electronic mail) believed by it to be genuine and signed, sent or given by
the proper party or parties.  The Administrative Agent may execute any of its
duties under the Loan Documents or Other Related Documents by or through agents,
employees or attorneys-in-fact and shall not be responsible for the negligence
or misconduct of any agent or attorney-in-fact that it selects in the absence of
gross negligence or willful misconduct.

 

14.12                 INDEMNIFICATION OF ADMINISTRATIVE AGENT.  Regardless of
whether the transactions contemplated by this Agreement, the other Loan
Documents and Other Related Documents are consummated, each Lender agrees to
indemnify the Administrative Agent (to the extent not reimbursed by the Borrower
and without limiting the obligation of the Borrower to do so) pro rata in
accordance with such Lender’s respective Pro Rata Facility Share, from and
against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind or
nature whatsoever which may at any time be imposed on, incurred by, or asserted
against the Administrative Agent (in its capacity as Administrative Agent but
not as a “Lender”) in any way relating to or arising out of the Loan Documents
or Other Related Documents, any transaction contemplated hereby or thereby or
any action taken or omitted by the Administrative Agent under the Loan Documents
and Other Related Documents (collectively, “Indemnifiable Amounts”), INCLUDING
ANY OF THE FOREGOING RESULTING FROM ANY NEGLIGENCE OR ALLEGED NEGLIGENCE OF
ADMINISTRATIVE AGENT OR ANY STRICT LIABILITY; provided, however, that no Lender
shall be liable for any portion of such Indemnifiable Amounts to the extent
resulting from the Administrative Agent’s gross negligence or willful misconduct
as determined by a court of competent jurisdiction in a final, non-appealable
judgment provided, however, that no action taken in accordance with the
directions of the Requisite Lenders shall be deemed to constitute gross
negligence or willful misconduct for purposes of this Section.  Without limiting
the generality of the foregoing, each Lender agrees to reimburse the
Administrative Agent (to the extent not

 

75

--------------------------------------------------------------------------------


 

reimbursed by the Borrower and without limiting the obligation of the Borrower
to do so) promptly upon demand for its ratable share of any out-of-pocket
expenses (including the reasonable fees and expenses of the counsel to the
Administrative Agent) incurred by the Administrative Agent in connection with
the preparation, negotiation, execution, administration, or enforcement (whether
through negotiations, legal proceedings, or otherwise) of, or legal advice with
respect to the rights or responsibilities of the parties under, the Loan
Documents and Other Related Documents, any suit or action brought by the
Administrative Agent to enforce the terms of the Loan Documents and Other
Related Documents and/or collect any obligation of Borrower hereunder, any
“lender liability” suit or claim brought against the Administrative Agent and/or
the Lenders, and any claim or suit brought against the Administrative Agent
and/or the Lenders arising under any Hazardous Materials Laws.  Such
out-of-pocket expenses (including counsel fees) shall be advanced by the Lenders
on the request of the Administrative Agent notwithstanding any claim or
assertion that the Administrative Agent is not entitled to indemnification
hereunder upon receipt of an undertaking by the Administrative Agent that the
Administrative Agent will reimburse the Lenders if it is actually and finally
determined by a court of competent jurisdiction that the Administrative Agent is
not so entitled to indemnification.  The agreements in this Section shall
survive the payment of the Loan and all other amounts payable hereunder or under
the other Loan Documents or Other Related Documents and the termination of this
Agreement.  If the Borrower shall reimburse the Administrative Agent for any
Indemnifiable Amount following payment by any Lender to the Administrative Agent
in respect of such Indemnifiable Amount pursuant to this Section, the
Administrative Agent shall share such reimbursement on a ratable basis with each
Lender making any such payment.

 

14.13                 LENDER CREDIT DECISION, ETC.  Each Lender expressly
acknowledges and agrees that neither the Administrative Agent nor any of its
officers, directors, employees, agents, counsel, attorneys-in-fact or other
affiliates has made any representations or warranties to such Lender and that no
act by the Administrative Agent hereafter taken, including any review of the
affairs of the Borrower, any other Loan Party or Affiliate, shall be deemed to
constitute any such representation or warranty by the Administrative Agent to
any Lender.  Each Lender acknowledges that it has, independently and without
reliance upon the Administrative Agent, any other Lender or counsel to the
Administrative Agent, or any of their respective officers, directors, employees,
agents or counsel, and based on the financial statements of the Borrower, the
other Loan Parties or Affiliates, and inquiries of such Persons, its independent
due diligence of the business and affairs of the Borrower, the other Loan
Parties and other Persons, its review of the Loan Documents and the Other
Related Documents, the legal opinions required to be delivered to it hereunder,
the advice of its own counsel and such other documents and information as it has
deemed appropriate, made its own credit and legal analysis and decision to enter
into this Agreement and the transactions contemplated hereby.  Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent, any other Lender or counsel to the Administrative Agent or
any of their respective officers, directors, employees and agents, and based on
such review, advice, documents and information as it shall deem appropriate at
the time, continue to make its own decisions in taking or not taking action
under the Loan Documents or Other Related Documents.  The Administrative Agent
shall not be required to keep itself informed as to the performance or
observance by the Borrower or any other Loan Party of the Loan Documents or
Other Related Documents or any other document referred to or provided for
therein or to inspect the properties or books of, or make any other
investigation of, the Borrower, any other Loan Party.  Except for notices,
reports and other documents and information expressly required to be furnished
to the Lenders by the Administrative Agent under this Agreement, any of the
other Loan Documents or Other Related Documents, the Administrative Agent shall
have no duty or responsibility to provide any Lender with any credit or other
information concerning the business, operations, property, financial and other
condition or creditworthiness of the Borrower, any other Loan Party or any other
Affiliate thereof which may come into possession of the Administrative Agent or
any of its officers, directors, employees, agents, attorneys-in-fact or other
Affiliates.  Each Lender acknowledges that the Administrative Agent’s legal
counsel in connection with the transactions contemplated by this Agreement is
only acting as counsel to the Administrative Agent and is not acting as counsel
to such Lender.

 

14.14                 SUCCESSOR ADMINISTRATIVE AGENT.  Administrative Agent may
resign at any time as Administrative Agent under the Loan Documents and Other
Related Documents by giving written notice thereof to the Lenders and the
Borrower.  Upon any such resignation, the Requisite Lenders shall have the right
to appoint a successor Administrative Agent which appointment shall, provided no
Default or Potential

 

76

--------------------------------------------------------------------------------


 

Default exists, be subject to the Borrower’s approval, which approval shall not
be unreasonably withheld or delayed (except that the Borrower shall, in all
events, be deemed to have approved each Lender and any of its Affiliates as a
successor Administrative Agent).  If no successor Administrative Agent shall
have been so appointed in accordance with the immediately preceding sentence,
and shall have accepted such appointment, within thirty (30) days after the
current Administrative Agent’s giving of notice of resignation, then the current
Administrative Agent may, on behalf of the Lenders, appoint a successor
Administrative Agent, which shall be a Lender, if any Lender shall be willing to
serve, and otherwise shall be an Eligible Assignee.  Upon the acceptance of any
appointment as Administrative Agent hereunder by a successor Administrative
Agent, such successor Administrative Agent shall thereupon succeed to and become
vested with all the rights, powers, privileges and duties of the current
Administrative Agent, and the current Administrative Agent shall be discharged
from its duties and obligations under the Loan Documents and the Other Related
Documents.  After any Administrative Agent’s resignation hereunder as
Administrative Agent, the provisions of this Article 14. shall continue to inure
to its benefit as to any actions taken or omitted to be taken by it while it was
Administrative Agent under the Loan Documents and the Other Related Documents. 
Notwithstanding anything contained herein to the contrary, the Administrative
Agent may assign its rights and duties under the Loan Documents and the Other
Related Documents to any of its Affiliates by giving the Borrower and each
Lender prior written notice.

 

14.15                 NO SET-OFFS.  Each Lender hereby acknowledges that the
exercise by any Lender of offset, set-off, banker’s lien or similar rights
against any deposit account or other property or asset of Borrower, whether or
not located in Hawaii, Texas, or Maryland, could result under certain laws in
significant impairment of the ability of all Lenders to recover any further
amounts in respect of the Loan.  Therefore, each Lender agrees not to charge or
offset any amount owed to it by Borrower against any of the accounts, property
or assets of Borrower or any of its affiliates held by such Lender without the
prior written approval of Administrative Agent and Requisite Lenders.

 

ARTICLE 15.  MISCELLANEOUS PROVISIONS

 

15.1                        INDEMNITY.  BORROWER HEREBY AGREES TO
DEFEND, INDEMNIFY AND HOLD HARMLESS INDEMNITEES FROM AND AGAINST ANY AND ALL
LOSSES, DAMAGES, LIABILITIES, CLAIMS, ACTIONS, JUDGMENTS, COURT COSTS AND LEGAL
OR OTHER EXPENSES (INCLUDING, WITHOUT LIMITATION, ATTORNEYS’ FEES AND EXPENSES)
WHICH INDEMNITEES MAY INCUR AS A DIRECT OR INDIRECT CONSEQUENCE OF:  (A) THE
PURPOSE TO WHICH BORROWER APPLIES THE LOAN PROCEEDS; (B) THE FAILURE OF BORROWER
TO PERFORM ANY OBLIGATIONS AS AND WHEN REQUIRED BY THIS AGREEMENT, ANY OF THE
OTHER LOAN DOCUMENTS OR ANY OTHER RELATED DOCUMENT; (C) ANY FAILURE AT ANY TIME
OF ANY OF BORROWER’S REPRESENTATIONS OR WARRANTIES TO BE TRUE AND CORRECT; OR
(D) ANY ACT OR OMISSION BY BORROWER, CONSTITUENT PARTNER OR MEMBER OF BORROWER,
ANY CONTRACTOR, SUBCONTRACTOR OR MATERIAL SUPPLIER, ENGINEER, ARCHITECT OR OTHER
PERSON WITH RESPECT TO ANY OF THE PROPERTY; PROVIDED, HOWEVER, BORROWER SHALL
HAVE NO OBLIGATION TO DEFEND, INDEMNIFY OR HOLD HARMLESS HEREUNDER ANY
INDEMNITEE FOR ANY SUCH MATTER ARISING OUT OF OR ATTRIBUTABLE TO THE GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT OF ANY INDEMNITEE TO THE EXTENT SUCH GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT IS DETERMINED BY A COURT OF COMPETENT
JURISDICTION BY A FINAL AND NON-APPEALABLE JUDGMENT.  BORROWER SHALL IMMEDIATELY
PAY TO THE APPLICABLE INDEMNITEES UPON DEMAND ANY AMOUNTS OWING UNDER THIS
INDEMNITY, TOGETHER WITH INTEREST FROM THE DATE THE INDEBTEDNESS ARISES UNTIL
PAID AT THE RATE OF INTEREST APPLICABLE TO THE PRINCIPAL BALANCE OF THE LOAN. 
BORROWER’S DUTY AND OBLIGATIONS TO DEFEND, INDEMNIFY AND HOLD HARMLESS
INDEMNITEES SHALL SURVIVE CANCELLATION OF THE NOTES AND THE RELEASE,
RECONVEYANCE OR PARTIAL RECONVEYANCE OF THE MORTGAGE.

 

15.2                        ADDITIONAL SECURITY INTERESTS.  In the event that
Wells Fargo is the counterparty to any Swap Contract, then Borrower hereby
grants and assigns to Administrative Agent, for the benefit of Wells Fargo, a
security interest, to secure payment and performance of all obligations, in all
of Borrower’s right, title and interest, now or hereafter acquired, to the
payment of money from Wells Fargo to Borrower

 

77

--------------------------------------------------------------------------------


 

under any swap, derivative, foreign exchange or hedge transaction or arrangement
(or similar transaction or arrangement howsoever described or defined) at any
time entered into between Borrower and Wells Fargo in connection with the Loan,
including, without limitation, any Swap Contract.  In the event that a party
other than Wells Fargo is the counterparty to a Swap Contract (a
“Counterparty”), then (i) such Counterparty shall be approved by Administrative
Agent in its sole discretion as set forth in the definition of “Swap Contract”
herein and (ii) upon the execution of any such Swap Contract and as a condition
to the execution thereto, Borrower and, as applicable, Wells Fargo or
Counterparty shall be required to enter into a collateral assignment of such
Swap Contract in form acceptable to Administrative Agent.

 

15.3                        FORM OF DOCUMENTS.  The form and substance of all
documents, instruments, and forms of evidence to be delivered to Administrative
Agent under the terms of this Agreement, any of the other Loan Documents or
Other Related Documents shall be subject to Administrative Agent s approval and
shall not be modified, superseded or terminated in any respect without
Administrative Agent’s prior written approval.

 

15.4                        NO THIRD PARTIES BENEFITED.  No Person other than
Administrative Agent, Lenders and Borrower and their permitted successors and
assigns shall have any right of action under any of the Loan Documents or Other
Related Documents.

 

15.5                        NOTICES.  All notices, demands, or other
communications under this Agreement, the other Loan Documents or the Other
Related Documents shall be in writing and shall be delivered to the appropriate
party at the address set forth on the signature page of this Agreement (subject
to change from time to time by written notice to all other parties to this
Agreement).  All notices, demands or other communications shall be considered as
properly given if delivered personally or sent by first class United States
Postal Service mail, postage prepaid, except that notice of Default may be sent
by certified mail, return receipt requested, or by Overnight Express Mail or by
overnight commercial courier service, charges prepaid. Notices so sent shall be
effective three (3) days after mailing, if mailed by first class mail, and
otherwise upon receipt; provided, however, that non-receipt of any communication
as the result of any change of address of which the sending party was not
notified or as the result of a refusal to accept delivery shall be deemed
receipt of such communication.

 

15.6                        ATTORNEY-IN-FACT.  Borrower hereby irrevocably
appoints and authorizes Administrative Agent, as Borrower’s attorney-in-fact,
which agency is coupled with an interest, following the occurrence and during
the existence of a Default, to execute and/or record in Administrative Agent’s
or Borrower’s name any notices, instruments or documents that Administrative
Agent deems appropriate to protect Lenders’ interest under any of the Loan
Documents or Other Related Documents.

 

15.7                        ACTIONS.  Borrower agrees that Administrative Agent
or any Lender, in exercising the rights, duties or liabilities of Administrative
Agent, Lenders or Borrower under the Loan Documents or Other Related Documents,
may commence, appear in or defend any action or proceeding purporting to affect
the Property, the Loan Documents or the Other Related Documents and Borrower
shall immediately reimburse Administrative Agent or such Lender upon demand for
all such expenses so incurred or paid by Administrative Agent or such Lender,
including, without limitation, attorneys’ fees and expenses and court costs.

 

15.8                        RIGHT OF CONTEST.  Borrower may contest in good
faith any claim, demand, levy or assessment, including the amount or validity of
any taxes and assessments on any of the Property and any mechanic’s or
materialmen’s lien claim by any Person other than Administrative Agent or
Lenders which would constitute a Default if:  (a) Borrower pursues the contest
diligently, in a manner which Administrative Agent determines is not prejudicial
to Administrative Agent or any Lender, and does not impair the rights of
Administrative Agent or any Lender under any of the Loan Documents or Other
Related Documents; and (b) if requested by Administrative Agent, Borrower
deposits with Administrative Agent any funds or other forms of assurance which
Administrative Agent in good faith determines from time to time appropriate to
protect Administrative Agent and each Lender from the consequences of the
contest being unsuccessful.  Borrower’s compliance with this Section shall
operate to prevent such claim, demand, levy or assessment from becoming a
Default.

 

78

--------------------------------------------------------------------------------


 

15.9                        RELATIONSHIP OF PARTIES.  The relationship of
Borrower, Administrative Agent and Lenders under the Loan Documents and Other
Related Documents is, and shall at all times remain, solely that of borrower and
lender, and Administrative Agent and Lenders neither undertake nor assumes any
responsibility or duty to Borrower or to any third party with respect to the
Property, except as expressly provided in this Agreement, the other Loan
Documents and the Other Related Documents.

 

15.10                 DELAY OUTSIDE LENDER’S CONTROL.  No Lender or
Administrative Agent shall be liable in any way to Borrower or any third party
for Administrative Agent’s or such Lender’s failure to perform or delay in
performing under the Loan Documents (and Administrative Agent  or any Lender may
suspend or terminate all or any portion of Administrative Agent’s or such
Lender’s obligations under the Loan Documents) if such failure to perform or
delay in performing results directly or indirectly from, or is based upon, the
action, inaction, or purported action, of any governmental or local authority,
or because of war, rebellion, insurrection, strike, lock-out, boycott or
blockade (whether presently in effect, announced or in the sole judgment of
Administrative Agent or such Lender deemed probable), or from any Act of God or
other cause or event beyond Administrative Agent’s or such Lender’s control.

 

15.11                 ATTORNEYS’ FEES AND EXPENSES; ENFORCEMENT.  If any
attorney is engaged by Administrative Agent or any Lender to enforce or defend
any provision of this Agreement, any of the other Loan Documents or Other
Related Documents, or as a consequence of any Default under the Loan Documents
or Other Related Documents, with or without the filing of any legal action or
proceeding or in connection with any appeal of a lower court decision, and
including, without limitation, any fees and expenses incurred in any bankruptcy
proceeding of the Borrower, then Borrower shall immediately pay to
Administrative Agent or such Lender, upon demand, the amount of all attorneys’
fees and expenses and all costs incurred by Administrative Agent or such Lender
in connection therewith, together with interest thereon from the date of such
demand until paid at the rate of interest applicable to the principal balance of
the Loan.

 

15.12                 IMMEDIATELY AVAILABLE FUNDS.  Unless otherwise expressly
provided for in this Agreement, all amounts payable by Borrower to
Administrative Agent or any Lender shall be payable only in United States
Dollars, immediately available funds.

 

15.13                 AMENDMENTS AND WAIVERS.

 

(a)                                 Generally.  Except as otherwise expressly
provided in this Agreement, (i) any consent or approval required or permitted by
this Agreement or in any Loan Document to be given by the Lenders may be given,
(ii) any term of this Agreement or of any other Loan Document may be amended,
(iii) the performance or observance by Borrower or any other Loan Party of any
terms of this Agreement or such other Loan Document may be waived, and (iv) the
continuance of any Default may be waived (either generally or in a particular
instance and either retroactively or prospectively) with, but only with, the
written consent of the Requisite Lenders (or the Administrative Agent at the
written direction of the Requisite Lenders), and, in the case of an amendment to
any Loan Document, the written consent of each Loan Party which is party
thereto.  Notwithstanding the previous sentence and Section 15.13(b), the
Administrative Agent, shall be authorized on behalf of all the Lenders, without
the necessity of any notice to, or further consent from, any Lender, to waive
the imposition of the late fees provided in Section 2.6(c), up to a maximum of
three (3) times per calendar year.

 

(b)                                 Unanimous Consent.  Notwithstanding the
foregoing, no amendment, waiver or consent shall, unless in writing, and signed
by all of the Lenders (or the Administrative Agent at the written direction of
the Lenders), do any of the following:

 

(i)                                     except as contemplated by Section 2.12,
increase the Commitments of the Lenders (excluding any increase as a result of
an assignment of Commitments permitted under Section 15.14) or subject the
Lenders to any additional obligations;

 

79

--------------------------------------------------------------------------------


 

(ii)                                  reduce the principal of, or interest rates
that have accrued or that will be charged on the outstanding principal amount
of, the Loan;

 

(iii)                               reduce the amount of any fees payable to the
Lenders hereunder;

 

(iv)                              postpone any date fixed for any payment of
principal of, or interest on, the Loan (including, without limitation, the
Maturity Date) or for the payment of fees or any other obligations of Borrower
or Guarantor;

 

(v)                                 change the Pro Rata Term Loan Shares or Pro
Rata Revolving Loan Shares (excluding as contemplated by Section 2.12 or any
change as a result of an assignment of Commitments permitted under
Section 15.14);

 

(vi)                              amend this Section or amend the definitions of
the terms used in this Agreement or the other Loan Documents insofar as such
definitions affect the substance of this Section;

 

(vii)                           modify the definition of the term “Requisite
Lenders” or modify in any other manner the number or percentage of the Lenders
required to make any determinations or waive any rights hereunder or to modify
any provision hereof;

 

(viii)                        release Guarantor from its obligations under the
Guaranty;

 

(ix)                              waive a Default under Section 12.1(a); or

 

(x)                                 release or dispose of any Collateral unless
released or disposed of as permitted by, and in accordance with, Section 14.7,
or in Section 2.11 hereof with respect to a Property Release;

 

(xi)                              except as expressly provided in this
Agreement, release any Borrower from its obligations under the Loan Documents or
Other Related Documents;

 

(xii)                           amend the priority of payments set forth in
Section 12.8 hereof; or

 

(xiii)                        permit the Properties or any portion thereof to
secure any indebtedness or obligations other than the Secured Obligations.

 

(c)                                  Amendment of Administrative Agent’s Duties,
Etc.  No amendment, waiver or consent unless in writing and signed by the
Administrative Agent, in addition to the Lenders required hereinabove to take
such action, shall affect the rights or duties of the Administrative Agent under
this Agreement, any of the other Loan Documents or Other Related Documents.  No
waiver shall extend to or affect any obligation not expressly waived or impair
any right consequent thereon and any amendment, waiver or consent shall be
effective only in the specific instance and for the specific purpose set forth
therein.  No course of dealing or delay or omission on the part of the
Administrative Agent or any Lender in exercising any right shall operate as a
waiver thereof or otherwise be prejudicial thereto.  Any Default occurring
hereunder shall continue to exist until such time as such Default is waived in
writing in accordance with the terms of this Section, notwithstanding any
attempted cure or other action by the Borrower, any other Loan Party or any
other Person subsequent to the occurrence of such Default.  Except as otherwise
explicitly provided for herein or in any other Loan Document, no notice to or
demand upon the Borrower shall entitle the Borrower to other or further notice
or demand in similar or other circumstances.

 

15.14                 SUCCESSORS AND ASSIGNS.

 

(a)                                 Generally.  The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns, except that the Borrower may not assign or
otherwise transfer any of its rights under this Agreement without the

 

80

--------------------------------------------------------------------------------


 

prior written consent of all the Lenders (and any such assignment or transfer to
which all of the Lenders have not consented shall be void).

 

(b)                                 Participations.  Any Lender may at any time
grant to an affiliate of such Lender, or one or more banks or other financial
institutions (each a “Participant”) participating interests in its Commitment or
the obligations owing to such Lender hereunder.  No Participant shall have any
rights or benefits under this Agreement or any other Loan Document.  In the
event of any such grant by a Lender of a participating interest to a
Participant, such Lender shall remain responsible for the performance of it
obligations hereunder, and the Borrower and the Administrative Agent shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement.  Any agreement pursuant to
which any Lender may grant such a participating interest shall provide that such
Lender shall retain the sole right and responsibility to enforce the obligations
of the Borrower hereunder including, without limitation, the right to approve
any amendment, modification or waiver of any provision of this Agreement;
provided however, such Lender may agree with the Participant that it will not,
without the consent of the Participant, agree to (i) increase such Lender’s
Commitment, (ii) extend the date fixed for the payment of principal on the Loan
or a portion thereof owing to such Lender, or (iii) reduce the rate at which
interest is payable thereon.  An assignment or other transfer which is not
permitted by subsection (c) below shall be given effect for purposes of this
Agreement only to the extent of a participating interest granted in accordance
with this subsection (b).  Borrower agrees that each Participant shall be
entitled to the benefits of Sections 2.13 and 15.15 (subject to the requirements
and limitations therein, including the requirements under Section 2.13(g) (it
being understood that the documentation required under Section 2.13(g) shall be
delivered to the participating Lender)) to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to paragraph (c) of
this Section.

 

(c)                                  Assignments.  Any Lender may with the prior
written consent of the Administrative Agent and the Borrower (which consent, in
each case, shall not be unreasonably withheld) at any time assign to one or more
Eligible Assignees (each an “Assignee”) all or a portion of its rights and
obligations under this Agreement and the Notes; provided, however, (i) no such
consent by the Borrower shall be required (x) if a Default or Potential Default
shall exist or (y) in the case of an assignment to a Lender, an Affiliate of
such Lender or any Approved Fund related to such Lender (an “Applicable
Assignment”); (ii) except in connection with an Applicable Assignment, any
partial assignment shall be in an amount at least equal to $10,000,000 and after
giving effect to such assignment the assigning Lender retains a Commitment, or
if the Commitments have been terminated, holds a Note having an outstanding
principal balance, of at least $10,000,000 by a Lender, (iii) each such
assignment shall be effected by means of an Assignment and Assumption Agreement;
and (iv) Borrower shall not be responsible for any costs or expenses in
connection with any assignment by a Lender hereunder.  Upon execution and
delivery of such instrument and payment by such Assignee to such transferor
Lender of an amount equal to the purchase price agreed between such transferor
Lender and such Assignee, such Assignee shall be deemed to be a Lender party to
this Agreement and shall have all the rights and obligations of a Lender with a
Commitment as set forth in such Assignment and Assumption Agreement, and the
transferor Lender shall be released from its obligations hereunder to a
corresponding extent, and no further consent or action by any party shall be
required.  Upon the consummation of any assignment pursuant to this
subsection (c), the transferor Lender, the Administrative Agent and the Borrower
shall make appropriate arrangement so the new Notes (in the form attached hereto
as Exhibit D) are issued to the Assignee and such transferor Lender, as
appropriate.  In connection with any such assignment, the transferor Lender
shall pay to the Administrative Agent an administrative fee for processing such
assignment in the amount of $4,500; provided, however, if such assigning Lender
is a Defaulting Lender, the administrative fee for processing such assignment
shall be $7,500.  Anything in this Section to the contrary notwithstanding, no
Lender may assign or participate any interest in any Loan held by it hereunder
to the Borrower, or any of its respective Affiliates or subsidiaries.

 

81

--------------------------------------------------------------------------------


 

(d)                                 Tax Withholding.  At least five (5) Business
Days prior to the first day on which interest or fees are payable hereunder for
the account of any Lender, each Lender that is not incorporated under the laws
of the United States of America, or a state thereof, shall furnish the
Administrative Agent and Borrower with a properly completed executed copy of
either Internal Revenue Service Form W-8ECI or Internal Revenue Service
Form W-8BEN and either Internal Revenue Service Form W-8 or Internal Revenue
Service Form W-9 and any additional form (or such other form) as is necessary to
claim complete exemption from United States withholding taxes on all payments
hereunder.  At all times each Lender shall own or beneficially own a Note, such
Lender shall (i) promptly provide to the Administrative Agent and Borrower a new
Internal Revenue Service Form W-8ECI or Internal Revenue Service Form W-8BEN and
Internal Revenue Service Form W-8 or Internal Revenue Service Form W-9 and any
additional form (or such other form) (or any successor form or forms) upon the
expiration or obsolescence of any previously delivered form and comparable
statements in accordance with applicable United States laws and regulations and
amendments duly executed and completed by such Lender, and (ii) comply at all
times with all applicable United States laws and regulations, including all
provisions of any applicable tax treaty, with regard to any withholding tax
exemption claimed with respect to any payments on the Loan.  If any Lender
cannot deliver such form, then Borrower may withhold from payments due under the
Loan Documents such amounts as Borrower is able to determine from accurate
information provided by such Lender are required by the Internal Revenue Code.

 

(e)                                  Federal Reserve Bank Assignments.  In
addition to the assignments and participations permitted under the foregoing
provisions of the Section, and without the need to comply with any of the formal
or procedural requirements of this Section, any Lender may at any time and from
time to time, pledge and assign all or any portion of its rights under all or
any of the Loan Documents and Other Related Documents to a Federal Reserve Bank;
provided that no such pledge of assignment shall release such Lender from its
obligation thereunder.

 

(f)                                   Information to Assignee, Etc..  A Lender
may, from time to time, furnish any information in the possession of such Lender
concerning the Borrower, any subsidiary or any other Loan Party, or relating to
the Loan or the Collateral, including insurance information, to Assignees and
Participants (including prospective Assignees and Participants who Lender in
good faith proposes to assign or participate a portion of the Loan in accordance
with this Agreement).  In connection with and to the extent reasonably necessary
for such negotiation, execution and delivery, Borrower authorizes Administrative
Agent and Lenders to communicate all information and documentation related to
the Loan (whether to Borrower or to any Participant, Assignee, legal counsel,
appraiser or other necessary party) directly by e-mail, fax, or other electronic
means used to transmit information.  Each Lender shall use commercially
reasonable and good faith efforts to maintain, and to cause any of its
Participants to maintain, such information in a confidential manner, and to
restrict the dissemination of such information to Persons having a reasonable
and legitimate need related to the Loan for access thereto.

 

(a)                                 Register.  The Administrative Agent, acting
solely for this purpose as a non-fiduciary agent of the Borrower, shall maintain
at the principal office a copy of each Assignment and Assumption Agreement
delivered to it and a register for the recordation of the names and addresses of
the Lenders, and the Commitments of, and principal amounts (and stated interest)
of the Loans owing to, each Lender pursuant to the terms hereof from time to
time (the “Register”).  The entries in the Register shall be conclusive absent
manifest error, and the Borrower, the Administrative Agent and the Lenders shall
treat each Person whose name is recorded in the Register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement.  The Register
shall be available for inspection by the Borrower and any Lender, at any
reasonable time and from time to time upon reasonable prior notice.

 

15.15                 ADDITIONAL COSTS - LIBOR.

 

(a)                                 Capital Adequacy.  If any Lender or any
Participant in the Loan determines that compliance with any law or regulation or
with any guideline or request from any central bank or other Governmental
Authority (whether or not having the force of law) affects or would affect the

 

82

--------------------------------------------------------------------------------


 

amount of capital required or expected to be maintained by such Lender or such
Participant, or any corporation controlling such Lender or such Participant, as
a consequence of, or with reference to, such Lender’s or such Participant’s or
such corporation’s Commitments or its making or maintaining Loans below the rate
which such Lender or such Participant or such corporation controlling such
Lender or such Participant could have achieved but for such compliance (taking
into account the policies of such Lender or such Participant or corporation with
regard to capital), then the Borrower shall, from time to time, subject to
Section 2.6(f), pay to such Lender or such Participant additional amounts
sufficient to compensate such Lender or such Participant or such corporation
controlling such Lender or such Participant to the extent that such Lender or
such Participant determines such increase in capital is allocable to such
Lender’s or such Participant’s obligations hereunder.

 

(b)                                 Additional Costs.  In addition to, and not
in limitation of the immediately preceding clause (a), the Borrower shall
promptly pay to the Administrative Agent for the account of a Lender from time
to time such amounts as such Lender may determine to be necessary to compensate
such Lender for any costs incurred by such Lender that it determines are
attributable to its making or maintaining of any LIBOR Loans or its obligation
to make any LIBOR Loans or hereunder, any reduction in any amount receivable by
such Lender under this Agreement or any of the other Loan Documents in respect
of any of such LIBOR Loans or such obligation or the maintenance by such Lender
of capital in respect of its LIBOR Loans or its Commitments (such increases in
costs and reductions in amounts receivable being herein called “Additional
Costs”), resulting from any Regulatory Change that:  (i) changes the basis of
taxation of any amounts payable to such Lender under this Agreement or any of
the other Loan Documents in respect of any of such LIBOR Loans or its
Commitments (other than taxes imposed on or measured by the overall net income
of such Lender or of its Lending Office for any of such LIBOR Loans by the
jurisdiction in which such Lender has its principal office or such Lending
Office), or (ii) imposes or modifies any reserve, special deposit or similar
requirements (including without limitation, Regulation D of the Board of
Governors of the Federal Reserve System or other similar reserve requirement
applicable to any other category of liabilities or category of extensions of
credit or other assets by reference to which the interest rate on LIBOR Loans is
determined) relating to any extensions of credit or other assets of, or any
deposits with or other liabilities of, or other credit extended by, or any other
acquisition of funds by such Lender (or its parent corporation), or any
commitment of such Lender (including, without limitation, the Commitments of
such Lender hereunder) or (iii) has or would have the effect of reducing the
rate of return on capital of such Lender to a level below that which such Lender
could have achieved but for such Regulatory Change (taking into consideration
such Lender’s policies with respect to capital adequacy).

 

(c)                                  Lender’s Suspension of LIBOR Loans. 
Without limiting the effect of the provisions of the immediately preceding
subsection (a) and (b), if by reason of any Regulatory Change, any Lender either
(i) incurs Additional Costs based on or measured by the excess above a specified
level of the amount of a category of deposits or other liabilities of such
Lender that includes deposits by reference to which the interest rate on LIBOR
Loans is determined as provided in  this Agreement or a category of extensions
of credit or other assets of such Lender that includes LIBOR Loans or
(ii) becomes subject to restrictions on the amount of such a category of
liabilities or assets that it may hold, then, if such Lender so elects by notice
to the Borrower (with a copy to the Administrative Agent), the obligation of
such Lender to make or continue LIBOR Loans shall be suspended until such
Regulatory Change ceases to be in effect (in which case the provisions of
Section 15.15(g) shall apply).

 

(d)                                 Notification and Determination of Additional
Costs.  Each of the Administrative Agent, each Lender, and each Participant, as
the case may be, agrees to notify the Borrower of any event occurring after the
Effective Date entitling the Administrative Agent, such Lender or such
Participant to compensation under any of the preceding subsections of this
Section as promptly as practicable; provided, however, that the failure of the
Administrative Agent, any Lender or any Participant to give such notice shall
not release the Borrower from any of its obligations hereunder.  The
Administrative Agent, each Lender and each Participant, as the case may be,
agrees to furnish to the Borrower, a Lender or a Participant to the
Administrative Agent as well, a certificate setting

 

83

--------------------------------------------------------------------------------


 

forth the basis and amount of each request for compensation under this Section. 
Determinations by the Administrative Agent, such Lender, or such Participant, as
the case may be, of the effect of any Regulatory Change shall be conclusive and
binding for all purposes, absent manifest error.

 

(e)                                  Suspension of Libor Loans.  Anything herein
to the contrary notwithstanding, if, on or prior to the determination of the
London InterBank Offered Rate for any One-Month LIBO Rate Period:

 

(A)                               the Administrative Agent reasonably determines
(which determination shall be conclusive) that quotations of interest rates for
the relevant deposits referred to in the definition of LIBOR are not being
provided in the relevant amounts or for the relevant maturities for purposes of
determining rates of interest for LIBOR Loans as provided herein or is otherwise
unable to determine LIBOR, or

 

(B)                               the Requisite Lenders reasonably determine
(which determination shall be conclusive) that the relevant rates of interest
referred to in the definition of LIBOR upon the basis of which the rate of
interest for LIBOR Loans for such One-Month LIBO Rate Period is to be determined
are not likely to adequately cover the cost to any Lender of making or
maintaining LIBOR Loans for such One-Month LIBO Rate Period;

 

then the Administrative Agent shall give the Borrower and each Lender prompt
notice thereof and, so long as such condition remains in effect, the Lenders
shall be under no obligation to, and shall not, make additional LIBOR Loans,
continue LIBOR Loans or convert Loans into LIBOR Loans and the Borrower shall,
on the last day of each current One-Month LIBO Rate Period for each outstanding
LIBOR Loan, either prepay such Loan (without any Prepayment Premium) or convert
such Loan into a Replacement Rate loan (a “Replacement Rate Loan”).

 

(f)                                   Illegality.  Notwithstanding any other
provision of this Agreement, if any Lender shall determine (which determination
shall be conclusive and binding) that it is unlawful for such Lender to honor
its obligation to make or maintain LIBOR Loans hereunder,  then such Lender
shall promptly notify the Borrower thereof (with a copy of such notice to the
Administrative Agent) and such Lender’s obligation to make or continue, or to
convert Loans into LIBOR Loans shall be suspended until such time as such Lender
may again make and maintain LIBOR Loans (in which case the provisions of
Section 15.15(g) shall be applicable), but Replacement Rate Loans shall continue
to be available.

 

(g)                                  Treatment of Affected Loans.  If the
obligation of any Lender to make LIBOR Loans shall be suspended pursuant to
Section 15.15(c) Section 15.15(e), or Section 15.15(f) then such Lender’s LIBOR
Loans shall be automatically converted into Replacement Rate Loans on the last
day(s) of the then current One-Month LIBO Rate Period(s) for LIBOR Loans (or, in
the case of a conversion required by Section 15.15(c) Section 15.15(e), or
Section 15.15(f) on such earlier date as such Lender may specify to the Borrower
with a copy to the Administrative Agent) and, unless and until such Lender gives
notice as provided below that the circumstances specified in Section 15.15 that
gave rise to such conversion no longer exist:

 

(i)                                     to the extent that such Lender’s LIBOR
Loans have been so converted, all payments and prepayments of principal that
would otherwise be applied to such Lender’s LIBOR Loans shall be applied instead
to its Replacement Rate Loans; and

 

(ii)                                  all Loans that would otherwise be made or
continued by such Lender as LIBOR Loans shall be made or continued instead as
Replacement Rate Loans, and all Replacement Rate Loans of such Lender that would
otherwise be converted into LIBOR Loans shall remain as Replacement Rate Loans.

 

If such Lender gives notice to the Borrower (with a copy to the Administrative
Agent) that the circumstances specified in Section 15.15(c) Section 15.15(e), or
Section 15.15(f) that gave rise to the conversion of such Lender’s LIBOR Loans
pursuant to this Section no longer exist (which such

 

84

--------------------------------------------------------------------------------


 

Lender agrees to do promptly upon such circumstances ceasing to exist) at a time
when LIBOR Loans made by other Lenders are outstanding, then such Lender’s
Replacement Rate Loans shall be automatically converted, on the first day(s) of
the next succeeding One-Month LIBO Rate Period(s) for such outstanding LIBOR
Loans, to the extent necessary so that, after giving effect thereto, all Loans
held by the Lenders holding LIBOR Loans and by such Lender are held pro rata (as
to principal amounts and One-Month LIBO Rate Periods) in accordance with their
respective Term Loan Commitment and Revolving Loan Commitment.

 

(h)                                 Change of Lending Office.  Each Lender
agrees that it will use reasonable efforts (consistent with its internal policy
and legal and regulatory restrictions) to designate an alternate Lending Office
with respect to any of its Loans affected by the matters or circumstances
described in Sections 2.6.(f), 15.15(a) thru (d) or 15.15(f) to reduce the
liability of the Borrower or avoid the results provided thereunder, so long as
such designation is not disadvantageous to such Lender as determined by such
Lender in its sole discretion, except that such Lender shall have no obligation
to designate a Lending Office located in the United States of America.

 

(i)                                     Assumptions Concerning Funding Libor
Loans.  Calculation of all amounts payable to a Lender under this Section 15.15
shall be made as though such Lender had actually funded LIBOR Loans through the
purchase of deposits in the relevant market bearing interest at the rate
applicable to such LIBOR Loans in an amount equal to the amount of the LIBOR
Loans and having a maturity comparable to the relevant One-Month LIBO Rate
Period; provided, however, that each Lender may fund each of its LIBOR Loans in
any manner it sees fit and the foregoing assumption shall be used only for
calculation of amounts payable under this Article.

 

15.16                 INTENTIONALLY OMITTED.

 

15.17                 LENDER’S AGENTS.  Administrative Agent and/or any Lender
may designate an agent or independent contractor to exercise any of such
Person’s rights under this Agreement, any of the other Loan Documents and Other
Related Documents.  Any reference to Administrative Agent or any Lender in any
of the Loan Documents or Other Related Documents shall include Administrative
Agent’s and such Lender’s agents, employees or independent contractors. 
Borrower shall pay the costs of such agent or independent contractor either
directly to such Person or to Administrative Agent or such Lender in
reimbursement of such costs, as applicable.

 

15.18                 TAX SERVICE.  Administrative Agent, on behalf of Lenders,
is authorized to secure, at Borrower’s expense, a tax service contract with a
third party vendor which shall provide tax information on the Property
satisfactory to Administrative Agent.

 

15.19                 WAIVER OF RIGHT TO TRIAL BY JURY.  EACH PARTY TO THIS
AGREEMENT HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM,
DEMAND, ACTION OR CAUSE OF ACTION (a) ARISING UNDER THE LOAN DOCUMENTS OR OTHER
RELATED DOCUMENTS, INCLUDING, WITHOUT LIMITATION, ANY PRESENT OR FUTURE
MODIFICATION THEREOF OR (b) IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL
TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM WITH RESPECT TO THE LOAN
DOCUMENTS OR OTHER RELATED DOCUMENTS  (AS NOW OR HEREAFTER MODIFIED) OR ANY
OTHER INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR DELIVERED IN CONNECTION
HEREWITH, OR THE TRANSACTIONS RELATED HERETO OR THERETO, IN EACH CASE WHETHER
SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION IS NOW EXISTING OR HEREAFTER
ARISING, AND WHETHER SOUNDING IN CONTRACT OR TORT OR OTHERWISE; AND EACH PARTY
HEREBY AGREES AND CONSENTS THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL
COUNTERPART OR A COPY OF THIS SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE
CONSENT OF THE PARTIES HERETO TO THE WAIVER OF ANY RIGHT THEY MIGHT OTHERWISE
HAVE TO TRIAL BY JURY.

 

15.20                 SEVERABILITY.  If any provision or obligation under this
Agreement, the other Loan Documents or Other Related Documents shall be
determined by a court of competent jurisdiction to be invalid, illegal or
unenforceable, that provision shall be deemed severed from the Loan Documents
and the

 

85

--------------------------------------------------------------------------------


 

Other Related Documents and the validity, legality and enforceability of the
remaining provisions or obligations shall remain in full force as though the
invalid, illegal, or unenforceable provision had never been a part of the Loan
Documents or Other Related Documents, provided, however, that if the rate of
interest or any other amount payable under the Notes or this Agreement or any
other Loan Document, or the right of collectability therefor, are declared to be
or become invalid, illegal or unenforceable, Lenders’ obligations to make
advances under the Loan Documents shall not be enforceable by Borrower.

 

15.21                 TIME.  Time is of the essence of each and every term of
this Agreement.

 

15.22                 HEADINGS.  All article, section or other headings
appearing in this Agreement, the other Loan Documents and Other Related
Documents are for convenience of reference only and shall be disregarded in
construing this Agreement, any of the other Loan Documents and Other Related
Documents.

 

15.23                 GOVERNING LAW.  This Agreement shall be governed by, and
construed and enforced in accordance with the laws of the State of Texas, except
to the extent preempted by federal laws.  Borrower and all Persons in any manner
obligated to Administrative Agent and Lenders under the Loan Documents and Other
Related Documents consent to the jurisdiction of any federal or state court
within the State of Texas having proper venue and also consent to service of
process by any means authorized by Texas or federal law.

 

15.24                 USA PATRIOT ACT NOTICE; COMPLIANCE.   The USA Patriot Act
of 2001 (Public Law 107-56) and federal regulations issued with respect thereto
require all financial institutions to obtain, verify and record certain
information that identifies individuals or business entities which open an
“account” with such financial institution.  Consequently, Administrative Agent
(for itself and/or as Administrative Agent for all Lenders hereunder) may from
time-to-time request, and Borrower shall provide to Administrative Agent,
Borrower’s name, address, tax identification number and/or such other
identification information as shall be necessary for Administrative Agent and
Lenders to comply with federal law.  An “account” for this purpose may include,
without limitation, a deposit account, cash management service, a transaction or
asset account, a credit account, a loan or other extension of credit, and/or
other financial services product.

 

15.25                 ELECTRONIC DOCUMENT DELIVERIES.  Documents required to be
delivered pursuant to the Loan Documents shall be delivered by electronic
communication and delivery, including, the Internet, e-mail or intranet
websites  to which the Administrative Agent and each Lender have access
(including a commercial, third-party website such as www.Edgar.com
<http://www.Edgar.com> or a website sponsored or hosted by the Administrative
Agent or the Borrower) provided that (A) the foregoing shall not apply to
notices to any Lender pursuant to Article 3 and (B) the Lender has not notified
the Administrative Agent or Borrower that it cannot or does not want to receive
electronic communications.   The Administrative Agent or the Borrower may, in
its discretion, agree to accept notices and other communications to it hereunder
by electronic delivery pursuant to procedures approved by it for all or
particular notices or communications.  Documents or notices delivered
electronically shall be deemed to have been delivered twenty-four (24) hours
after the date and time on which the Administrative Agent or Borrower posts such
documents or the documents become available on a commercial website and the
Administrative Agent or Borrower notifies each Lender of said posting and
provides a link thereto provided if such notice or other communication is not
sent or posted during the normal business hours of the recipient, said posting
date and time shall be deemed to have commenced as of  9:00 a.m. (San Francisco,
California time) on the opening of business on the next Business Day for the
recipient.  Notwithstanding anything contained herein, in every instance the
Borrower shall be required to provide paper copies of the certificate required
by Section 11.8 to the Administrative Agent and shall deliver paper copies of
any documents to the Administrative Agent or to any Lender that requests such
paper copies until a written request to cease delivering paper copies is given
by the Administrative Agent or such Lender.  Except for the certificates
required by Section 11.8, the Administrative Agent shall have no obligation to
request the delivery of or to maintain paper copies of the documents delivered
electronically, and in any event shall have no responsibility to monitor
compliance by the Borrower with any such request for delivery.  Each Lender
shall be solely responsible for requesting delivery to it of paper copies and
maintaining its paper or electronic documents.

 

15.26                 INTEGRATION; INTERPRETATION.  THIS AGREEMENT AND THE OTHER
LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE

 

86

--------------------------------------------------------------------------------


 

CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES.  THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE
PARTIES.  THIS INSTRUMENT MAY BE AMENDED ONLY BY AN INSTRUMENT IN WRITING
EXECUTED BY THE PARTIES HERETO.  The Loan Documents and Other Related Documents
shall not be modified except by written instrument executed by all parties.  Any
reference to the Loan Documents or Other Related Documents includes any
amendments, renewals or extensions now or hereafter approved by Administrative
Agent in writing.

 

15.27                 TEXAS SPECIFIC.

 

(a)                                 Waiver.  In the event an interest in any of
the Property is foreclosed upon pursuant to a judicial or nonjudicial
foreclosure sale, Borrower agrees as follows.  Notwithstanding the provisions of
Sections 51.003, 51.004, and 51.005 of the Texas Property Code (as the same may
be amended from time to time), and to the extent permitted by law, Borrower
agrees that Lenders shall be entitled to seek a deficiency judgment from
Borrower and any other party obligated on the Notes equal to the difference
between the amount owing on the Notes and the amount for which the Property was
sold pursuant to judicial or nonjudicial foreclosure sale.  Borrower expressly
recognizes that this section constitutes a waiver of the above-cited provisions
of the Texas Property Code which would otherwise permit Borrower and other
Persons against whom recovery of deficiencies is sought or any guarantor
independently (even absent the initiation of deficiency proceedings against
them) to present competent evidence of the fair market value of the Property as
of the date of the foreclosure sale and offset against any deficiency the amount
by which the foreclosure sale price is determined to be less than such fair
market value.  Borrower further recognizes and agrees that this waiver creates
an irrebuttable presumption that the foreclosure sale price is equal to the fair
market value of the Property for purposes of calculating deficiencies owed by
Borrower, any guarantor, and others against whom recovery of a deficiency is
sought.

 

(b)                                 Conspicuousness.  Borrower acknowledges that
the Loan Documents obligate Borrower to indemnify the Indemnitees from THEIR OWN
NEGLIGENCE AND/OR PROVIDES FOR A RELEASE OF THE INDEMNITIES FROM LIABILITY FOR
THEIR OWN NEGLIGENCE, to the extent set forth herein.  Borrower acknowledges
that Borrower has been represented by its own counsel, independent of counsel
for the indemnified parties, has been advised regarding the consequences of this
agreement, and has actual knowledge of the provisions of the Loan Documents. 
Borrower specifically agrees that this agreement satisfies any fair notice
requirements of conspicuousness under Applicable Law.

 

15.28                 COUNTERPARTS.  To facilitate execution, this document may
be executed in as many counterparts as may be convenient or required. It shall
not be necessary that the signature of, or on behalf of, each party, or that the
signature of all Persons required to bind any party, appear on each
counterpart.  All counterparts shall collectively constitute a single document. 
It shall not be necessary in making proof of this document to produce or account
for more than a single counterpart containing the respective signatures of, or
on behalf of, each of the parties hereto.  Any signature page to any counterpart
may be detached from such counterpart without impairing the legal effect of the
signatures thereon and thereafter attached to another counterpart identical
thereto except having attached to it additional signature pages.

 

15.29                 INTENTIONALLY OMITTED.

 

15.30                 ACKNOWLEDGMENT AND CONSENT TO BAIL-IN OF EEA FINANCIAL
INSTITUTIONS.  Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

 

(a)                                 the application of any Write-Down and
Conversion Powers by an EEA Resolution Authority to any such liabilities arising
hereunder which may be payable to it by any party hereto that is an EEA
Financial Institution; and

 

87

--------------------------------------------------------------------------------


 

(b)                                 the effects of any Bail-in Action on any
such liability, including, if applicable:

 

(i)                                     a reduction in full or in part or
cancellation of any such liability;

 

(ii)                                  a conversion of all, or a portion of, such
liability into shares or other instruments of ownership in such EEA Financial
Institution, its parent undertaking, or a bridge institution that may be issued
to it or otherwise conferred on it, and that such shares or other instruments of
ownership will be accepted by it in lieu of any rights with respect to any such
liability under this Agreement or any other Loan Document; or

 

(iii)                               the variation of the terms of such liability
in connection with the exercise of the write-down and conversion powers of any
EEA Resolution Authority.

 

15.31                 ADDITIONAL COLLATERAL SECURITY INSTRUMENT RIGHT.  In the
event there is any Debt Service Coverage Ratio test set forth herein wherein
Borrower may cause such test to be satisfied pursuant to a principal paydown of
the Loan, in lieu of such paydown Borrower may cause additional real estate
collateral to become part of the Collateral Pool (an “Additional Collateral
Security Instrument”) in strict accordance with the terms and conditions of this
Section 15.31.  With respect to such right to effectuate an Additional
Collateral Security Instrument, each of the conditions in this Section 15.31
must be satisfied prior to the time period when such principal paydown would
otherwise be required under the terms of the Loan Documents to satisfy the
applicable test.  Each of the following are conditions precedent to effectuate
an Additional Collateral Security Instrument:

 

(a)                                 Borrower shall provide Administrative Agent
with written notice of the intent to effectuate an Additional Collateral
Security Instrument (the “Additional Collateral Security Instrument Notice”)
along with the proposed property or properties to be included in the Collateral
Pool (each an “Additional Collateral Project”), which Additional Collateral
Project(s) shall be subject to the Requisite Lenders’ approval of the Additional
Collateral Project(s) in Requisite Lenders’ sole and absolute discretion.  The
Additional Collateral Security Instrument Notice shall include all information
which Requisite Lenders will require in order to evaluate such Additional
Collateral Project including, but not limited to, certified rent rolls,
historical operating statements, certified copies of all leases and lease
amendments, current market information, any material contracts affecting the
Additional Collateral Project, any franchise agreement, hotel management
agreement, or other similar agreements entered into in connection with any
Additional Collateral Projects that are hotel properties, documentation or other
reports generally related to the operation of hotel properties with respect to
any Additional Collateral Projects that are hotel properties, and a current
title commitment and survey for the Additional Collateral Project, all in form
and substance acceptable to Requisite Lenders in Requisite Lenders’ sole and
absolute discretion; and no later than thirty (30) days prior to the closing of
the Additional Collateral Security Instrument, Requisite Lenders shall receive a
current Appraisal of the Additional Collateral Project acceptable to Requisite
Lenders in their sole and absolute discretion (the “Additional Collateral
Project Appraisal”) and any other information requested by Administrative Agent
or Requisite Lenders.  With respect to the value given upon the closing of the
Additional Collateral Security Instrument, an amount equal to sixty-five percent
(65%) of the value of the Additional Collateral Project set forth in the
Additional Collateral Project Appraisal shall be credited toward the principal
paydown required to satisfy the Debt Service Coverage Ratio test.

 

(b)                                 At the time of Administrative Agent’s
receipt of the Additional Collateral Security Instrument Notice and at the time
of the closing of the Additional Collateral Security Instrument, no Default or
Potential Default shall have occurred and be existing.

 

(c)                                  Borrower shall pay all fees and expenses
incurred in connection with the proposed Additional Collateral Security
Instrument and the conditions precedent set forth in this Section 15.31,
including without limitation, MAI appraisals, surveys, subsoil reports,
engineering inspection fees, environmental report fees, title insurance policies
and other charges and Administrative Agent’s legal fees and expenses.

 

88

--------------------------------------------------------------------------------


 

(d)                                 Requisite Lenders shall have determined in
their sole and absolute discretion that the new Additional Collateral Project
will not adversely affect: (A) the tenant industry composition/concentrations
for the tenants leasing the projects comprising the Collateral Pool, or (B) the
lease maturity schedule for the tenants leasing the projects comprising the
Collateral Pool.

 

(e)                                  The documentation relating to the
Additional Collateral Project shall be satisfactory to Requisite Lenders in
their sole and absolute discretion, including each and every environmental
report and property condition report obtained by Administrative Agent and/or
Requisite Lenders.  Without limiting the foregoing, Requisite Lenders shall have
received entity and authority documentation for the entity owning the Additional
Collateral Project (the “New Borrower”), all of which shall be in form and
substance acceptable to Requisite Lenders, and the New Borrower shall be
required to execute and deliver, among other things, (A) an Assumption Agreement
pursuant to which New Borrower agrees to assume the payment and performance of
the indebtedness and obligations under the Loan Documents on a joint and several
basis with the Borrower, and (B) a mortgage or deed of trust pursuant to which
the Additional Collateral Project shall become subject to all Liens and other
rights in favor of Administrative Agent and Lenders under the Loan Documents.

 

(f)                                   Guarantor shall execute a consent
agreement and such other documentation as may be required by Administrative
Agent confirming that such substitution does not release such Guarantor from its
obligations and liabilities as guarantor under the Guaranty.

 

(g)                                  Administrative Agent shall receive a new
Title Policy covering the Additional Collateral Project in the amount of the
loan allocated to the Additional Collateral Project, insuring the Lien of the
Additional Collateral Security Instrument as a first and prior Lien on the
Additional Collateral Project, and subject to only those easements, restrictions
and other matters acceptable to Administrative Agent in its sole discretion.

 

(h)                                 At least forty-five (45) days prior to the
closing of the Additional Collateral Security Instrument, the Lenders shall
receive such documents, certificates, and evidence of insurance as is necessary
to enable them to comply with all Requirements of Law (including without
limitation flood regulations).

 

ARTICLE 16.  CO-BORROWER PROVISIONS

 

16.1                        JOINT AND SEVERAL LIABILITY.

 

(a)                                 Each Borrower is accepting joint and several
liability hereunder in consideration of the financial accommodation to be
provided by Administrative Agent and Lenders under this Agreement, for the
mutual benefit, directly and indirectly, of each Borrower and in consideration
of the undertakings of each Borrower to accept joint and several liability for
the obligations of each of them.

 

(b)                                 Each Borrower hereby agrees such Borrower
is, and each such Borrower’s successors and assigns are, jointly and severally
liable for, and hereby absolutely and unconditionally guarantees to
Administrative Agent, Lenders and their successors and assigns, the full and
prompt payment (whether at stated maturity, by acceleration or otherwise) and
performance of, all of the indebtedness and obligations under the Loan Documents
(collectively, the “Obligations”), it being the intention of the parties hereto
that all the Obligations shall be the joint and several obligations of each
Borrower without preferences or distinction among them. Each Borrower agrees
that its guaranty obligation hereunder is a continuing guaranty of payment and
performance and not of collection, that its obligations under this Section 16.1
shall not be discharged until payment and performance, in full, of the
Obligations has occurred, and that its obligations under this Section 16.1 shall
be absolute and unconditional.

 

89

--------------------------------------------------------------------------------


 

(c)                                  If and to the extent that any Borrower
shall fail to make any payment with respect to any of the Obligations hereunder
as and when due or to perform any of such Obligations in accordance with the
terms thereof, then in each such event, the other Borrowers will make such
payment with respect to, or perform, such Obligation.

 

(d)                                 The guaranty obligations of each Borrower
under the provisions of this Section 16.1 constitute full recourse obligations
of such Borrower, enforceable against it to the full extent of its properties
and assets, irrespective of the validity, regularity or enforceability of this
Agreement or any other circumstances whatsoever, including the following:

 

(i)                                     the genuineness, validity, regularity,
enforceability or any future amendment of, or change in, this Agreement, any
other Loan Document, or any other agreement, document or instrument to which any
other Borrower is or may become a party;

 

(ii)                                  the absence of any action to enforce this
Agreement or any other Loan Document or the waiver or consent by Administrative
Agent or any Lender with respect to any of the provisions thereof;

 

(iii)                               the existence, value or condition of, or
failure to perfect any Lien or any security for the Obligations or any action,
or the absence of any action, by Administrative Agent or any Lender in respect
thereof (including the release of any such security);

 

(iv)                              the insolvency of any other Borrower;

 

(v)                                 the institution of any proceeding under the
Debtor Relief Laws, or any similar proceeding, by or against a Borrower or
Administrative Agent’s election in any such proceeding of the application of
Section 1111(b)(2) of the Federal Bankruptcy Code;

 

(vi)                              any borrowing or grant of a security interest
by any Borrower as debtor-in-possession, under Section 364 of the Federal
Bankruptcy Code;

 

(vii)                           the disallowance, under Section 502 of the
Federal Bankruptcy Code, of all or any portion of Administrative Agent or
Lenders’ claim(s) for repayment of any of the Obligations; or

 

(viii)                        any other action or circumstances that might
otherwise constitute a legal or equitable discharge or defense of a surety or
guarantor other than the payment and performance, in full, of the Obligations.

 

Each Borrower shall be regarded, and shall be in the same position, as principal
debtor with respect to the Obligations guaranteed hereunder.

 

(e)                                  Except as otherwise expressly provided
herein, each Borrower hereby waives notice of acceptance of its joint and
several liability, notice of occurrence of any Default (except to the extent
notice is expressly required to be given pursuant to the terms of this
Agreement), or of any demand for any payment under this Agreement (except to the
extent demand is expressly required to be given pursuant to the terms of this
Agreement), notice of any action at any time taken or omitted by Administrative
Agent or any Lender under or in respect of any of the Obligations hereunder, any
requirement of diligence and, generally, all demands, notices and other
formalities of every kind in connection with this Agreement. Each Borrower
hereby assents to, and waives notice of, any extension or postponement of the
time for the payment of any of the Obligations hereunder, the acceptance of any
partial payment thereon, any waiver, consent or other action or acquiescence by
Administrative Agent or any Lender at any time or times in respect of any
default by any Borrower in the performance or satisfaction of any term,
covenant, condition or provision of this Agreement, any and all other
indulgences whatsoever by Administrative Agent or any Lender

 

90

--------------------------------------------------------------------------------


 

in respect of any of the Obligations hereunder, and the taking, addition,
substitution or release, in whole or in part, at any time or times, of any
security for any of such Obligations or the addition, substitution or release,
in whole or in part, of any Borrower.  Without limiting the generality of the
foregoing, each Borrower assents to any other action or delay in acting or any
failure to act on the part of Administrative Agent or any Lender, including any
failure strictly or diligently to assert any right or to pursue any remedy or to
comply fully with legal requirements or regulations thereunder which might, but
for the provisions of this Section 16.1, afford grounds for terminating,
discharging or relieving such Borrower, in whole or in part, from any of its
obligations under this Section 16.1, it being the intention of each Borrower
that, so long as any of the Obligations hereunder remain unsatisfied, the
obligations of such Borrower under this Section 16.1 shall not be discharged
except by performance and then only to the extent of such performance. The
obligations of each Borrower under this Section 16.1 shall not be diminished or
rendered unenforceable by any winding up, reorganization, arrangement,
liquidation, reconstruction or similar proceeding with respect to any Borrower,
Administrative Agent or any Lender. The joint and several liability of Borrowers
hereunder shall continue in full force and effect notwithstanding any
absorption, merger, amalgamation or any other change whatsoever in the name,
membership, constitution or place of formation of any Borrower, Administrative
Agent or any Lender.

 

(f)                                   Notwithstanding anything to the contrary
in this Agreement or in any other Loan Document, and except as set forth in
Section 16.1(j), each Borrower hereby expressly and irrevocably subordinates to
payment of the Obligations any and all rights at law or in equity to
subrogation, reimbursement, exoneration, contribution, indemnification or set
off and any and all defenses available to a surety, guarantor or accommodation
co-obligor until the Obligations are indefeasibly paid in full in cash. Each
Borrower acknowledges and agrees that this subordination is intended to benefit
Administrative Agent and Lenders and shall not limit or otherwise affect such
Borrower’s liability hereunder or the enforceability of this Section 16.1, and
that Lenders and their successors and assigns are intended third party
beneficiaries of the waivers and agreements set forth in this Section 16.1.

 

(g)                                  If Administrative Agent may, under any
legal requirements, proceed to realize its benefits under any of the Loan
Documents giving Administrative Agent a Lien upon any portion of the Property,
either by judicial foreclosure or by non-judicial sale or enforcement,
Administrative Agent may, at its sole option, determine which of its remedies or
rights it may pursue without affecting any of its rights and remedies under this
Section 16.1. If, in the exercise of any of its rights and remedies,
Administrative Agent shall forfeit any of its rights or remedies, including its
right to enter a deficiency judgment against any Borrower or any other Person,
whether because of any applicable legal requirements pertaining to “election of
remedies” or the like, each Borrower hereby consents to such action by
Administrative Agent and waives any claim based upon such action, even if such
action by Administrative Agent shall result in a full or partial loss of any
rights of subrogation that each Borrower might otherwise have had but for such
action by Administrative Agent. Any election of remedies that results in the
denial or impairment of the right of Administrative Agent to seek a deficiency
judgment against any Borrower shall not impair any other Borrower’s obligation
to pay the full amount of the Obligations.

 

(h)                                 The provisions of this Section 16.1 are made
for the benefit of Administrative Agent, Lenders and their successors and
assigns, and may be enforced by any such Person from time to time against any of
Borrowers as often as occasion therefor may arise and without requirement on the
part of Administrative Agent or any Lender to first to marshal any of its claims
or to exercise any of its rights against any of the other Borrowers or to
exhaust any remedies available to it against any of the other Borrowers or to
resort to any other source or means of obtaining payment of any of the
Obligations or to elect any other remedy. The provisions of this Section 16.1
shall remain in effect until all the Obligations hereunder shall have been paid
in full or otherwise fully satisfied. If at any time, any payment, or any part
thereof, made in respect of any of the Obligations, is rescinded or must
otherwise be restored or returned by Lenders upon the insolvency, bankruptcy or
reorganization of any Borrower, or otherwise, the provisions of this
Section 16.1 will forthwith be reinstated and in effect as though such payment
had not been made.

 

91

--------------------------------------------------------------------------------


 

(i)                                     Each Borrower’s liability under this
Section 16.1 shall be limited to an amount not to exceed as of any date of
determination the greater of the following:

 

(i)                                     the amount of the Term Loan allocated to
the Property owned by each Borrower as set forth on Exhibit J attached hereto
(the “Allocated Loan Amount”); and

 

(ii)                                  the amount that could be claimed by
Administrative Agent from such Borrower under this Section 16.1 without
rendering such claim voidable or avoidable under Section 548 of Chapter 11 of
the Federal Bankruptcy Code or under any applicable state Uniform Fraudulent
Transfer Act, Uniform Fraudulent Conveyance Act or similar statute or common law
after taking into account, among other things, such Borrower’s right of
contribution and indemnification from each other Borrower under
Section 16.1(j) below.

 

(j)                                    To the extent that any Borrower (the
“Overpaying Borrower”) incurs (A) any payment in excess of its Allocated Loan
Amount, or (B) a loss of its portion of the Property owned by such Borrower due
to the foreclosure (or other realization by Administrative Agent) of, or the
delivery of deeds in lieu of foreclosure relating to the v, and the value of
such Property exceeded its Allocated Loan Amount (the “Overpayment Amount”),
then such Overpaying Borrower shall be entitled, after indefeasible payment in
full and the satisfaction of all Obligations to Lenders under this Agreement, to
contribution from each of the benefited Borrowers, on a pro rata basis, for the
amounts so paid, advanced or benefited, in an amount equal to the difference
between the Overpayment Amount and such benefited Borrower’s then current
Allocated Loan Amount. Any such contribution payments shall be made within ten
(10) Business Days after demand therefor.

 

(i)                                     This Section 16.1(j) is intended only to
define the relative rights of Borrowers and nothing set forth in this
Section 16.1(j) is intended to or shall impair the obligations of Borrowers,
jointly and severally, to pay any amounts as and when the same shall become due
and payable in accordance with the terms of this Agreement, including
Section 16.1(a) above. Nothing contained in this Section 16.1(j) shall limit the
liability of any Borrower to pay all or any part of the Loan made directly or
indirectly to that Borrower and accrued interest, fees and expenses with respect
thereto for which such Borrower shall be primarily liable.

 

(ii)                                  The parties hereto acknowledge that the
rights of contribution and indemnification hereunder shall constitute assets of
Borrowers to which such contribution and indemnification is owing.

 

(iii)                               The rights of the indemnifying Borrowers
against other Borrowers under this Section 16.1(j) shall be exercisable only
upon the full and indefeasible payment of the Obligations.

 

(k)                                 The liability of Borrowers under this
Section 16.1  is in addition to and shall be cumulative with all liabilities of
each Borrower to Administrative Agent and Lenders under this Agreement and the
other Loan Documents to which such Borrower is a party or in respect of any
Obligations or obligation of the other Borrowers, without any limitation as to
amount, unless the instrument or agreement evidencing or creating such other
liability specifically provides to the contrary.

 

(l)                                     Each Qualified ECP Guarantor hereby
jointly and severally, absolutely, unconditionally and irrevocably undertakes to
provide such funds or other support as may be needed from time to time by each
other Borrower to honor all of its obligations in respect of obligations under
any Swap Contract (provided, however, that each Qualified ECP Guarantor shall
only be liable under this subsection for the maximum amount of such liability
than can be hereby incurred without rendering its obligations under this
subsection voidable under applicable legal requirements relating to fraudulent
conveyance or fraudulent transfer, and not for any greater amount).  The
obligations of each Qualified ECP Guarantor under this subsection shall remain
in

 

92

--------------------------------------------------------------------------------


 

full force and effect until the guarantees in respect of obligations under each
Swap Contract have been discharged, or otherwise released or terminated in
accordance with the terms of this Agreement.  Each Qualified ECP Guarantor
intends that this subsection constitute, and this subsection shall be deemed to
constitute, a “keepwell, support, or other agreement” for the benefit of each
other Borrower for all purposes of Section 1a(18)(A)(v)(II) of the Commodity
Exchange Act.

 

(REMAINDER OF PAGE INTENTIONALLY LEFT BLANK)

 

93

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Borrower, Administrative Agent and Lenders have executed
this Agreement as of the date appearing on the first page of this Agreement.

 

 

“ADMINISTRATIVE AGENT”

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, a national banking association, as
Administrative Agent for the Lenders

 

 

 

 

 

 

 

By:

/s/ Darshak Shah

 

Name:

Darshak Shah

 

Title:

Vice President

 

 

 

 

 

Administrative Agent’s Address:

 

 

 

1445 Ross Avenue, Suite 4800

 

Dallas, Texas 75202

 

Attn: Real Estate Banking Group, Darshak Shah

 

Telephone: 469-729-7509

 

Facsimile: 469-729-7474

 

Email: darshak.t.shah@wellsfargo.com

 

Exhibit J

 

--------------------------------------------------------------------------------


 

 

“LENDER”

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, a national banking association

 

 

 

 

 

 

 

By:

/s/ Darshak Shah

 

Name:

Darshak Shah

 

Title:

Vice President

 

 

 

 

 

Lender’s Address:

 

 

 

1445 Ross Avenue, Suite 4800

 

Dallas, Texas 75202

 

Attn: Real Estate Banking Group, Darshak Shah

 

Telephone: 469-729-7509

 

Facsimile: 469-729-7474

 

Email: darshak.t.shah@wellsfargo.com

 

Exhibit J

 

--------------------------------------------------------------------------------


 

 

“LENDER”

 

 

 

U.S. BANK NATIONAL ASSOCIATION

 

 

 

 

 

 

By:

/s/ Brian Moe

 

Name:

Brian Moe

 

Title:

Vice President

 

 

 

 

 

Lender’s Address:

 

 

 

U.S. Bank National Association

 

13737 Noel Road, Suite 800

 

Dallas, TX 75240

 

Attention: Brian S. Moe

 

Telephone: 972-581-1613

 

Facsimile: 972-581-1670

 

Email: brian.moe@usbank.com

 

Exhibit J

 

--------------------------------------------------------------------------------


 

 

“LENDER”

 

 

 

JPMORGAN CHASE BANK, N.A.

 

 

 

 

 

 

By:

/s/ Dianne Chavez

 

Name:

Dianne Chavez

 

Title:

Authorized Officer

 

 

 

 

 

Lender’s Address:

 

 

 

JPMorgan Chase Bank, N.A.

 

10 S. Dearborn

 

Chicago, IL 60603

 

Attention: Sandip Ghosh

 

Facsimile: 214-307-6874

 

Email: cls.non.agented.servicing.team@jpmorgan.com

 

Exhibit J

 

--------------------------------------------------------------------------------


 

 

“LENDER”

 

 

 

FIRST HAWAIIAN BANK

 

 

 

 

 

 

By:

/s/ Joyce Y. Sakai

 

Name:

Joyce Y. Sakai

 

Title:

Senior Vice President

 

 

 

 

 

Lender’s Address:

 

 

 

First Hawaiian Bank

 

999 Bishop Street, 11th Floor

 

Honolulu, Hawaii 96813

 

Attention: Joyce Y. Sakai

 

Telephone: 808-525-6367

 

Facsimile: 808-525-8141

 

Email: jsakai@fhb.com

 

Exhibit J

 

--------------------------------------------------------------------------------


 

 

“LENDER”

 

 

 

TEXAS CAPITAL BANK, NATIONAL ASSOCIATION

 

 

 

 

 

 

By:

/s/ Richard W. Earthman

 

Name:

Richard W. Earthman

 

Title:

Senior Vice President

 

 

 

 

 

Lender’s Address:

 

 

 

Texas Capital Bank, National Association

 

One Riverway, Suite 200

 

Houston, TX 77056

 

Attention: Richard W. Earthman

 

Telephone: 832-308-7010

 

Facsimile: 832-308-7042

 

Email: richard.earthman@texascapitalbank.com

 

Exhibit J

 

--------------------------------------------------------------------------------


 

 

“LENDER”

 

 

 

BANK OF HAWAII, a Hawaii corporation

 

 

 

 

 

 

 

By:

/s/ R. Kawika Fiddler

 

Name:

R. Kawika Fiddler

 

Title:

Vice President

 

 

 

 

 

Lender’s Address:

 

 

 

Bank of Hawaii

 

P.O. Box 2900

 

Honolulu, HI 96846

 

Attention: Len Tokumi

 

Telephone: 808-694-8082

 

Facsimile: 808-694-4060

 

Email: len.tokumi@boh.com

 

Exhibit J

 

--------------------------------------------------------------------------------


 

 

“LENDER”

 

 

 

CENTRAL PACIFIC BANK

 

 

 

 

 

 

By:

/s/ Patrick Matsumoto

 

Name:

Patrick Matsumoto

 

Title:

Vice President

 

 

 

 

 

Lender’s Address:

 

 

 

Central Pacific Bank

 

220 S. King Street, Suite 2000

 

Honolulu, HI 96813

 

Attention: Patrick Matsumoto

 

Telephone: 808-544-3584

 

Facsimile: 808-532-5157

 

Email: patrick.matsumoto@centralpacificbank.com

 

Exhibit J

 

--------------------------------------------------------------------------------


 

 

“LENDER”

 

 

 

AMERICAN SAVINGS BANK, F.S.B., a federal savings bank

 

 

 

 

 

 

By:

/s/ Brian Brennan

 

Name:

Brian Brennan

 

Title:

First Vice President

 

 

 

 

 

Lender’s Address:

 

 

 

American Savings Bank, F.S.B.

 

P.O. Box 2300

 

Honolulu, HI 96804-2300

 

Attention: Brian Brennan

 

Telephone: 808-538-2003

 

Facsimile: 808-532-7370

 

Email: bbrennan@asbhawaii.com

 

Exhibit J

 

--------------------------------------------------------------------------------


 

 

“BORROWER”

 

 

 

VICTORIA WARD, LIMITED,

 

a Delaware corporation

 

 

 

 

By:

/s/ Grant Herlitz

 

Name:

Grant Herlitz

 

Title:

President

 

 

 

 

 

VICTORIA WARD CENTER L.L.C.,

 

a Delaware limited liability company

 

 

 

 

By:

/s/ Grant Herlitz

 

Name:

Grant Herlitz

 

Title:

President

 

 

 

 

 

VICTORIA WARD ENTERTAINMENT CENTER L.L.C., a Delaware limited liability company

 

 

 

 

By:

/s/ Grant Herlitz

 

Name:

Grant Herlitz

 

Title:

President

 

 

 

 

 

1240 ALA MOANA, LLC, a Delaware limited liability company

 

 

 

 

By:

/s/ Grant Herlitz

 

Name:

Grant Herlitz

 

Title:

President

 

 

 

 

 

ANAHA RETAIL HOLDINGS, LLC, a Delaware limited liability company

 

 

 

 

By:

/s/ Grant Herlitz

 

Name:

Grant Herlitz

 

Title:

President

 

 

 

 

 

WAIEA RETAIL HOLDINGS, LLC, a Delaware limited liability company

 

 

 

 

By:

/s/ Grant Herlitz

 

Name:

Grant Herlitz

 

Title:

President

 

 

 

 

 

10 CCC, LLC, a Delaware limited liability company

 

 

 

 

By:

/s/ Grant Herlitz

 

Name:

Grant Herlitz

 

Title:

President

 

Exhibit J

 

--------------------------------------------------------------------------------


 

 

20 CCC, LLC, a Delaware limited liability company

 

 

 

 

By:

/s/ Grant Herlitz

 

Name:

Grant Herlitz

 

Title:

President

 

 

 

 

 

30 CCC, LLC, a Delaware limited liability company

 

 

 

 

By:

/s/ Grant Herlitz

 

Name:

Grant Herlitz

 

Title:

President

 

 

 

 

 

10/20/30 CCC PARKING DECK, LLC, a Delaware limited liability company

 

 

 

 

By:

/s/ Grant Herlitz

 

Name:

Grant Herlitz

 

Title:

President

 

 

 

 

 

40 CCC, LLC, a Delaware limited liability company

 

 

 

 

By:

/s/ Grant Herlitz

 

Name:

Grant Herlitz

 

Title:

President

 

 

 

 

 

40 CCC PARKING DECK, LLC, a Delaware limited liability company

 

 

 

 

By:

/s/ Grant Herlitz

 

Name:

Grant Herlitz

 

Title:

President

 

 

 

 

 

50 CCC, LLC, a Delaware limited liability company

 

 

 

 

By:

/s/ Grant Herlitz

 

Name:

Grant Herlitz

 

Title:

President

 

 

 

 

 

60 CCC, LLC, a Delaware limited liability company

 

 

 

 

By:

/s/ Grant Herlitz

 

Name:

Grant Herlitz

 

Title:

President

 

Exhibit J

 

--------------------------------------------------------------------------------


 

 

70 CC, LLC, a Delaware limited liability company

 

 

 

 

By:

/s/ Grant Herlitz

 

Name:

Grant Herlitz

 

Title:

President

 

 

 

 

 

50/60/70 CCC PARKING DECK, LLC, a Delaware limited liability company

 

 

 

 

By:

/s/ Grant Herlitz

 

Name:

Grant Herlitz

 

Title:

President

 

 

 

 

 

ONE MALL NORTH, LLC, a Delaware limited liability company

 

 

 

 

By:

/s/ Grant Herlitz

 

Name:

Grant Herlitz

 

Title:

President

 

 

 

 

 

CRESCENT AREA 1-A HOLDINGS, LLC, a Delaware limited liability company

 

 

 

 

By:

/s/ Grant Herlitz

 

Name:

Grant Herlitz

 

Title:

President

 

 

 

 

 

CRESCENT AREA 1 PARKING DECK 1, LLC, a Delaware limited liability company

 

 

 

 

By:

/s/ Grant Herlitz

 

Name:

Grant Herlitz

 

Title:

President

 

 

 

 

 

HL CHAMPION HOLDING COMPANY, LLC, a Delaware limited liability company

 

 

 

 

By:

/s/ Grant Herlitz

 

Name:

Grant Herlitz

 

Title:

President

 

 

 

 

 

LAKELAND VILLAGE HOLDING COMPANY, LLC, a Delaware limited liability company

 

 

 

 

By:

/s/ Grant Herlitz

 

Name:

Grant Herlitz

 

Title:

President

 

Exhibit J

 

--------------------------------------------------------------------------------


 

 

WATERWAY HOTEL HOLDINGS, LLC, a Delaware limited liability company

 

 

 

 

By:

/s/ Grant Herlitz

 

Name:

Grant Herlitz

 

Title:

President

 

 

 

 

 

HL - HOTEL HOLDING COMPANY, LLC, a Delaware limited liability company

 

 

 

 

By:

/s/ Grant Herlitz

 

Name:

Grant Herlitz

 

Title:

President

 

 

 

 

 

CSPV HOLDINGS, LLC, a Delaware limited liability company

 

 

 

 

By:

/s/ Grant Herlitz

 

Name:

Grant Herlitz

 

Title:

President

 

 

 

 

 

1701 LAKE ROBBINS, LLC, a Delaware limited liability company

 

 

 

 

By:

/s/ Grant Herlitz

 

Name:

Grant Herlitz

 

Title:

President

 

 

 

 

 

Borrower’s Address:

 

 

 

c/o The Howard Hughes Corporation

 

One Galleria Tower

 

13355 Noel Road, 22nd Floor

 

Dallas, Texas 75240

 

Attention: President

 

 

 

c/o The Howard Hughes Corporation

 

One Galleria Tower

 

13355 Noel Road, 22nd Floor

 

Dallas, Texas 75240

 

Attention: Legal Department

 

Exhibit J

 

--------------------------------------------------------------------------------